 



Exhibit 10.2

EXECUTION COPY

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

PURCHASE AGREEMENT

by and among

Cendant Corporation,

Affinity Acquisition, Inc.

and

Affinity Acquisition Holdings, Inc.

Dated as of July 26, 2005



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  Page
 
        ARTICLE I DEFINITIONS
 
       
Section 1.1
  Definitions   2
 
        ARTICLE II PURCHASE AND SALE OF EQUITY
 
       
Section 2.1
  Purchase and Sale of Equity   16
Section 2.2
  Closing   17
Section 2.3
  Closing Consideration Adjustment   19
 
        ARTICLE III REPRESENTATIONS AND WARRANTIES
 
       
Section 3.1
  Representations and Warranties of Seller   20
Section 3.2
  Representations and Warranties of Acquirors   36
 
        ARTICLE IV COVENANTS
 
       
Section 4.1
  Conduct of the Companies' Business   41
Section 4.2
  Employment Matters   44
Section 4.3
  Publicity   45
Section 4.4
  Confidentiality   45
Section 4.5
  Access to Information; Financial Statements   46
Section 4.6
  Post-Closing Litigation and Other Matters   48
Section 4.7
  Filings and Authorizations, Including HSR Act Filing   48
Section 4.8
  Director and Officer Liability; Indemnification   50
Section 4.9
  Reasonable Best Efforts   50
Section 4.10
  Insurance   50
Section 4.11
  Termination of Agreements; Other Assets   51
Section 4.12
  Debt; Release of Guarantees   53
Section 4.13
  Provision of Certain Services   54
Section 4.14
  Use of Certain Marks   54
Section 4.15
  Tax Matters   55
Section 4.16
  Non-Competition; Non-Hire; Non-Solicitation   61
Section 4.17
  Compliance with WARN Act and Similar Statutes   62
Section 4.18
  Buyer's Financing Activities   62
Section 4.19
  Resignations   63
Section 4.20
  Certain Assets   64
Section 4.21
  New Inter-Company Agreements   64

i



--------------------------------------------------------------------------------



 



                  Page
Section 4.22
  Restated Financial Statements   64
Section 4.23
  Reservation of Parent Common Stock   64
Section 4.24
  Retention Payments   64
Section 4.25
  Solvency   64
Section 4.26
  Consents   65
Section 4.27
  Florida Filing   65
Section 4.28
  Further Assurances   65
 
        ARTICLE V CONDITIONS OF PURCHASE
 
       
Section 5.1
  Conditions to Obligations of Buyer   65
Section 5.2
  Conditions to Obligations of Seller   67
 
        ARTICLE VI TERMINATION
 
       
Section 6.1
  Termination of Agreement   68
Section 6.2
  Effect of Termination   68
 
        ARTICLE VII INDEMNIFICATION
 
       
Section 7.1
  Obligations of Seller   69
Section 7.2
  Obligations of Acquirors   70
Section 7.3
  Indemnification Procedures   71
Section 7.4
  Tax Indemnification Procedures   75
 
        ARTICLE VIII MISCELLANEOUS
 
       
Section 8.1
  Assignment; Binding Effect   77
Section 8.2
  Choice of Law   77
Section 8.3
  Consent to Jurisdiction and Service of Process   77
Section 8.4
  Survival   78
Section 8.5
  Notices   78
Section 8.6
  Headings   80
Section 8.7
  Fees and Expenses   80
Section 8.8
  Entire Agreement   80
Section 8.9
  Interpretation   80
Section 8.10
  Waiver and Amendment   80
Section 8.11
  Third-party Beneficiaries   81
Section 8.12
  Specific Performance   81
Section 8.13
  Severability   81
Section 8.14
  No Consequential Damages   81
Section 8.15
  Counterparts; Facsimile Signatures   81

ii



--------------------------------------------------------------------------------



 



      Exhibits    
Exhibit A
  Form of Master Transition Services Agreement
Exhibit B
  Debt Financing Commitment Letter
Exhibit C
  Equity Financing Commitment Letter

      Schedules    
Schedule I
  Parent Preferred Shares Term Sheet
Schedule II
  Parent Warrant Term Sheet
Schedule III
  Patent License Term Sheet
Schedule IV
  Retained IP
Schedule V
  New Inter-Company Term Sheets

iii



--------------------------------------------------------------------------------



 



INDEX OF DEFINED TERMS

              Page
7.1(a)(xi) Losses
    2, 73  
Acquirors
    1, 2, 3  
Action
    2  
Adjusted EBITDA Statement
    2, 21  
Affected Employees
    2, 46  
Affiliate
    3  
Affinity Partner Contract
    3  
Agreement
    3  
Ancillary Agreements
    3  
Apollo
    3, 40  
Asserted Liability
    3, 75  
Balance Sheet
    3  
Balance Sheet Date
    3  
Base Claim
    3, 73  
Basket
    3, 73  
Business
    3  
Business Contract Matters
    4, 51  
Business Day
    4  
Business Litigation Matters
    4, 51  
Buyer
    1, 4  
Buyer Claim
    4, 73  
Buyer Indemnified Parties
    4, 72  
Cash
    4  
Ceiling
    4, 73  
Cendant Marks
    4, 57  
CIH
    1, 4  
Cims Limited
    2, 4  
claim
    16  
Claim Notice
    4, 75  
Claims Made Policies
    4  
Closing
    4, 19  
Closing Consideration
    4, 18  
Closing Date
    5, 19  
CMG
    1, 5  
CMG Interests
    1, 5  
Code
    5  
Commitment Letters
    5  
Companies
    1, 5  
Company
    1, 5  
Company Contracts
    5, 30  
Company Intellectual Property
    5  
Company Leases
    5, 27  
Company Licensed Intellectual Property
    5  
Company Marks
    5, 57  
Company Owned Intellectual Property
    5  
Company Plans
    5  
Company Registered Intellectual Property
    6  
Competitive Business
    6, 64  
Confidentiality Agreement
    6, 48  
Continuing Agreements
    6, 54  
Contract
    6  
Copyrights
    6  
Counsel of Record
    6, 78
debt
    16
Debt Financing
    6, 40
Debt Financing Commitments
    6, 40
Debt Financing Schedule
    6
Defense Materials
    6, 79  
Directive
    6, 35  
Due Date
    6, 58  
Election
    61  
Elections
    7, 61  
Encumbrance
    7  
Equity
    1, 7  
Equity Financing
    7, 40  
Equity Financing Commitment
    7, 40  
Equity Interests
    7  
Equity Ratio
    7, 18  
ERISA
    7  
Excepted Jurisdictions
    7, 70  
Excluded Litigation Matters
    7, 50  
Existing Licenses
    54  
Financial Statements
    7  
Financing
    8, 40  
Financing Agreements
    8, 66  
Financing Commitments
    8, 40  
Foreign Antitrust Merger Control Laws
    8, 24  
Form A
    1, 8  
FSA
    2, 8  
FSA Notices
    2, 8  
FSMA
    1, 8  

iv



--------------------------------------------------------------------------------



 



              Page
GAAP
    8  
Governmental Entity
    8  
Governmental Filings
    8, 24  
Grid
    8, 78  
Grid Cap
    8, 78  
Guarantees
    8, 55  
HSR Act
    9  
Indebtedness
    9  
Indemnified Party
    9, 75  
Indemnifying Party
    9, 75  
Independent Accounting Firm
    9  
Initial Cash Price
    9, 18  
Insurance Commissioner
    1, 9  
Intellectual Property
    9  
Inter-Company Agreements
    9, 37  
Interim Period
    9  
Knowledge
    9  
Law
    10  
Liability
    10  
Losses
    10, 72  
LTM Adjusted EBITDA
    10  
LTM Scheduled EBITDA
    10  
Master Software Agreements
    10, 54  
Master Transition Services Agreement
    10  
Material Adverse Effect
    10  
Monthly Financial Reports
    11  
New Inter-Company Agreement Term Sheets
    11, 37  
New Inter-Company Agreements
    11, 67  
Notice Period
    11, 75  
Occurrence Based Policies
    11  
Offering Materials
    11, 65  
Organizational Documents
    11  
Outside Date
    12, 71  
Parent
    1, 12  
Parent Common Stock
    12  
Parent Preferred Stock
    12  
Parent Preferred Stock Certificate of Designations
    12  
Parent Warrants
    12  
Patent License
    12  
Patents
    12  
Permits
    12, 32  
Permitted Encumbrance
    12  
Person
    13  
Pre-Closing Period Tax Return
    13, 58  
Pre-Closing Tax Period
    13  
Pre-Closing Taxes
    13  
Public Software
    13  
Purchase Price Adjustment Items
    13, 21  
Quarterly Financial Statements
    14, 49  
RCI Europe
    14  
Real Property
    14, 27  
Refund Amount
    14  
Regulation S-X
    14  
Released Parties
    14, 55  
Representatives
    14  
Restated Financial Statements
    14  
Restricted Cash
    14  
Restructuring Costs
    14  
Retained Company Plans
    14, 47  
Retained IP
    14  
Retention Payments
    14  
Safecard
    1, 15  
SAS 100 Quarters
    15, 19  
Section 338(h)(10) Allocation Statement
    15, 62  
Securities Act
    15  
Seller
    1, 15  
Seller Claim
    15, 74  
Seller Counsel
    15, 79  
Seller Disclosure Schedule
    15  
Seller Indemnified Parties
    15, 74  
Shared Litigation
    15, 78  
Shared Losses
    15, 78  
Shares
    1, 16  
Significant Relationship
    16  
Solvency Opinion
    16, 68  
Solvent
    16  
Straddle Period
    16  
Straddle Period Tax Return
    16, 59  
Subsidiary
    16  
Support Services
    16, 56  
Survival Expiration Date
    17, 82  
S-X Quarterly Financial Statements
    15  
Tax
    17  
Tax Allocation Statement
    17, 62  
Tax Claim
    17, 79  
Tax Return
    17  
Terminating Contracts
    17, 54  
Trade Secrets
    17  
Trademarks
    17  
Transfer Taxes
    17  
Transferors
    18  
Treasury Regulations
    18, 60  
TRL Group
    18  
WARN Act
    18, 65  

 



--------------------------------------------------------------------------------



 



PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT is made and entered into and effective as of the 26th
day of July, 2005, by and among Cendant Corporation, a Delaware corporation
(“Seller”), AFFINITY ACQUISITION, INC., a Delaware corporation (“Buyer”) and
AFFINITY ACQUISITION HOLDINGS, INC., a Delaware corporation and the parent
corporation of Buyer (“Parent” and, together with Buyer, “Acquirors”).

RECITALS

WHEREAS, Seller beneficially owns (i) all of the Equity Interests (“CMG
Interests”) in Cendant Marketing Group, LLC (formerly, Cendant Membership
Services Holdings LLC), a Delaware limited liability company and a direct
wholly-owned subsidiary of Seller (“CMG”), and (ii) 10,000,000 ordinary shares
of £1 each in the capital (“Shares” and, collectively with CMG Interests, the
“Equity”) of Cendant International Holdings Limited, a private company limited
by shares incorporated in England and Wales with registered number 3458969 and
an indirect wholly-owned subsidiary of Seller (“CIH” and, together with CMG, the
“Companies” and each, individually, a ”Company”);

WHEREAS, the Equity constitutes all of the issued and outstanding Equity
Interests of the Companies;

WHEREAS, Buyer desires to purchase, and Seller desires to sell or cause the
sale, as applicable, to Buyer of, the Equity, upon the terms and subject to the
conditions set forth herein;

WHEREAS, as promptly as practicable, but in no event later than ten (10) days
after the date of this Agreement, Buyer and Seller shall file with the
Commissioner of Insurance of the State of North Dakota (the “Insurance
Commissioner”) in accordance with Section 26.1-10-03 of the North Dakota
Insurance Code, a completed acquisition of control statement in form and
substance reasonably satisfactory to Seller (the “Form A”) relating to Buyer’s
proposed acquisition of control of Safecard Services Insurance Company, a North
Dakota corporation and an indirect wholly-owned Subsidiary of CMG (“Safecard”);
and

WHEREAS, as promptly as practicable, but in no event later than ten (10) days
after the date of this Agreement, (a) Buyer is to deliver to FSA a completed
notice of control (as such term is defined in section 178(5) of the United
Kingdom’s Financial Services and Markets Act 2000 (“FSMA”)), which in the
reasonable opinion of Buyer is fully compliant with the requirements of section
182 of FSMA, by Buyer and each other proposed controller regarding the proposed
acquisition of control (such term having the meaning ascribed thereto in section
179 of FSMA) of Cims Limited, a private company limited by shares incorporated
in England and Wales, with registered number 01008797, and a wholly-owned
Subsidiary of CIH (“Cims Limited”), envisaged by this Agreement

1



--------------------------------------------------------------------------------



 



and to provide the Financial Services Authority, an independent non-governmental
body constituted by FSMA (the “FSA”), with such information as it may require,
in order to consider approving the proposed change of control of Cims Limited,
and (b) each controller of Cims Limited is to deliver a completed notice to FSA
pursuant to Section 190 of FSMA and Chapter 11.4 of FSA’s Supervision Manual
(such two notices to FSA together the (“FSA Notices”), in each case, including
such information and accompanied by such documents as the FSA may require for
the purposes of its consideration of such proposed acquisition of control in
accordance with Part XII of FSMA.

NOW, THEREFORE, in consideration of the foregoing, the representations,
warranties, covenants and agreements set forth in this Agreement, and other good
and valuable consideration, the adequacy and receipt of which are hereby
acknowledged, the parties hereby agree as follows:

ARTICLE I
DEFINITIONS

Section 1.1 Definitions. Capitalized terms used in this Agreement shall have the
meanings set forth in this Agreement. In addition, for purposes of this
Agreement, the following terms, when used in this Agreement, shall have the
meanings assigned to them in this Section 1.1.

“7.1(a)(xi) Losses” shall have the meaning set forth in Section 7.1(a).

“Acquirors” shall have the meaning set forth in the first paragraph of this
Agreement.

“Action” means any action, claim, complaint, investigation, petition, suit,
arbitration or other proceeding, whether civil or criminal, at law or in equity
by or before any Governmental Entity.

“Adjusted EBITDA Statement” shall have the meaning set forth in Section 2.3(a).

“Affected Employees” shall have the meaning set forth in Section 4.2(a).

“Affiliate” means a Person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
a specified Person. A Person shall be deemed to control another Person if such
first Person possesses, directly or indirectly, the power to direct, or cause
the direction of, the management and policies of such other Person, whether
through the ownership of voting securities, by contract or otherwise.
Notwithstanding the foregoing, only Parent and its and Buyer’s Subsidiaries
shall be deemed to be Affiliates of Buyer.

2



--------------------------------------------------------------------------------



 



“Affinity Partner Contract” shall mean any Contract pursuant to which the
Companies or any of their Subsidiaries have the right to market or sell their
products and services to the customers of the Contract counterparty.

“Agreement” means this Agreement, as the same may be amended or supplemented,
together with all Exhibits and Schedules attached hereto.

“Ancillary Agreements” means the Master Transition Services Agreement and the
Patent License.

“Acquirors” shall have the meaning set forth in the first paragraph of this
Agreement.

“Apollo” shall have the meaning set forth in Section 3.2(g).

“Asserted Liability” shall have the meaning set forth in Section 7.3(a).

“Balance Sheet” means the unaudited combined balance sheet of the Companies and
their Subsidiaries as of December 31, 2004 included in the Financial Statements.

“Balance Sheet Date” means December 31, 2004.

“Base Claim” shall have the meaning set forth in Section 7.1(b).

“Basket” shall have the meaning set forth in Section 7.1(b).

“Business” means the business of the Companies and their Subsidiaries, taken as
a whole, which is comprised of the direct marketing of private label and
affinity-based membership programs, the direct marketing of affinity based
insurance products, the designing and marketing of enhancement packages, and the
administration of points-based loyalty programs.

“Business Contract Matters” shall have the meaning set forth in Section 4.6(b).

“Business Day” means any day other than a Saturday, a Sunday or a day on which
banks are required to be closed in New York, New York or London, United Kingdom.

“Business Litigation Matters” shall have the meaning set forth in
Section 4.6(b).

“Buyer” shall have the meaning set forth in the first paragraph of this
Agreement.

“Buyer Claim” shall have the meaning set forth in Section 7.1(b).

3



--------------------------------------------------------------------------------



 



“Buyer Indemnified Parties” shall have the meaning set forth in Section 7.1(a).

“Cash” means all cash and cash equivalents reflected on the March 31, 2005
unaudited combined balance sheet contained in the Financial Statements
(excluding Restricted Cash).

“Ceiling” shall have the meaning set forth in Section 7.1(b).

“Cendant Marks” shall have the meaning set forth in Section 4.14(a).

“CIH” shall have the meaning set forth in the recitals to this Agreement.

“Cims Limited” shall have the meaning set forth in the recitals to this
Agreement.

“Claim Notice” shall have the meaning set forth in Section 7.3(a).

“Claims Made Policies” means those policies of liability insurance requiring
that a claim be made against the insured and reported to the insurer during the
policy period for coverage to apply.

“Closing” shall have the meaning set forth in Section 2.2(a).

“Closing Consideration” shall have the meaning set forth in Section 2.1(b).

“Closing Date” shall have the meaning set forth in Section 2.2(a).

“CMG” shall have the meaning set forth in the recitals to this Agreement.

“CMG Interests” shall have the meaning set forth in the recitals to this
Agreement.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commitment Letters” mean, together, the Debt Financing Commitments and the
Equity Financing Commitment.

“Companies” and “Company” shall have the respective meanings set forth in the
recitals to this Agreement.

“Company Contracts” shall have the meaning set forth in Section 3.1(n)(i).

“Company Intellectual Property” means the Company Owned Intellectual Property
and Company Licensed Intellectual Property.

4



--------------------------------------------------------------------------------



 



“Company Leases” shall have the meaning set forth in Section 3.1(k).

“Company Licensed Intellectual Property” means the Intellectual Property,
excluding Retained IP, which is licensed to the Companies or their Subsidiaries.

“Company Marks” shall have the meaning set forth in Section 4.14(b).

“Company Owned Intellectual Property” means the Intellectual Property, including
Company Registered Intellectual Property, but excluding Retained IP, in which
the Companies or their Subsidiaries own all Intellectual Property rights.

“Company Plans” means each “employee benefit plan” (within the meaning of
Section 3(3) of ERISA), including, but not limited to, each pension, profit
sharing, 401(k), severance, welfare, disability, deferred compensation, stock
purchase, stock option, employment, change-in-control, retention, fringe
benefit, bonus, incentive agreements, programs, policies or other arrangements,
whether or not subject to ERISA and that is maintained, sponsored or contributed
to by any of the Companies or their Subsidiaries for the benefit of any current
or former employee of the Companies or any of their Subsidiaries, except for any
such plans, agreements, programs or policies that are mandated by applicable
Law.

“Company Registered Intellectual Property” means, for the Company Owned
Intellectual Property, other than Retained IP, all U.S. and foreign: (i) patents
and patent applications; (ii) trademark registrations and applications
(including Internet domain name registrations); and (iii) copyright
registrations and applications.

“Competitive Business” shall have the meaning set forth in Section 4.16(c).

“Confidentiality Agreement” shall have the meaning set forth in Section 4.4(a).

“Continuing Agreements” shall have the meaning set forth in Section 4.11(a).

“Contract” means any contract, agreement, commitment, franchise, indenture,
lease or sublease, purchase order, license, note, bond or mortgage.

“Copyrights” means all copyrights and works of authorship (including all
registrations and applications to register the same), and any unregistered
copyrights.

“Counsel of Record” shall have the meaning set forth in Section 7.3(m)(iii).

“Debt Financing” shall have the meaning set forth in Section 3.2(g).

5



--------------------------------------------------------------------------------



 



“Debt Financing Commitments” shall have the meaning set forth in Section 3.2(g).

“Debt Financing Schedule” means the EBITDA schedule appended as Schedule I to
the Debt Financing Commitments.

“Defense Materials” shall have the meaning set forth in Section 7.3(m)(v).

“Directive” shall have the meaning set forth in Section 3.1(r)(vi).

“Due Date” shall have the meaning set forth in Section 4.15(a)(i).

“Elections” shall have the meaning set forth in Section 4.15(d)(i).

“Encumbrance” means any lien, encumbrance, security interest, option, pledge,
mortgage, deed of trust, hypothecation, conditional sale or restriction on
transfer of title or voting, whether imposed by agreement, understanding, law,
equity or otherwise, except for any restrictions on transfer generally arising
under any applicable federal or state securities laws.

“Equity” shall have the meaning set forth in the recitals to this Agreement.

“Equity Financing” shall have the meaning set forth in Section 3.2(g).

“Equity Financing Commitment” shall have the meaning set forth in
Section 3.2(g).

“Equity Interests” means any share capital, capital stock, partnership or
limited liability company interest or other equity or voting interest or any
security or evidence of indebtedness convertible into or exchangeable for any
share capital, capital stock, partnership or limited liability company interest
or other equity interest, or any right, warrant or option to acquire any of the
foregoing.

“Equity Ratio” shall have the meaning set forth in Section 2.1(c).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the related regulations and published interpretations.

“Excepted Jurisdictions” shall have the meaning set forth in Section 5.1(c).

“Excluded Litigation Matters” shall have the meaning set forth in
Section 4.6(a).

“Financial Statements” means, collectively, (i) the audited combined balance
sheets of the Companies and their Subsidiaries as of December 31, 2004 and 2003
and the audited combined statements of operations and cash flows and changes in

6



--------------------------------------------------------------------------------



 



combined equity of the Companies and their Subsidiaries for each of the three
years ended December 31, 2004, 2003 and 2002; and (ii) the unaudited combined
balance sheet and unaudited combined statements of operations and cash flows of
the Companies and their Subsidiaries as of and for the three months ended
March 31, 2005, including in each case, any notes thereto.

“Financing” shall have the meaning set forth in Section 3.2(g).

“Financing Agreements” shall have the meaning set forth in Section 4.18(b).

“Financing Commitments” shall have the meaning set forth in Section 3.2(g).

“Foreign Antitrust Merger Control Laws” shall have the meaning set forth in
Section 3.1(e).

“Form A” shall have the meaning set forth in the recitals to this Agreement.

“FSA” shall have the meaning set forth in the recitals to this Agreement.

“FSA Notices” shall have the meaning set forth in the recitals to this
Agreement.

“FSMA” shall have the meaning set forth in the recitals to this Agreement.

“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time, consistently applied.

“Governmental Entity” means any national, supranational, federal, state, local
or foreign government, or any regulatory authority (including without
limitation, of the European Community and the FSA), administrative agency, other
agency, bureau, board, commission, court, department, tribunal, arbitral body or
other similar governmental, quasi-governmental or regulatory authority or
instrumentality thereof.

“Governmental Filings” shall have the meaning set forth in Section 3.1(e).

“Grid” shall have the meaning set forth in Section 7.3(m)(i).

“Grid Cap” shall have the meaning set forth in Section 7.3(m)(i).

“Guarantees” shall have the meaning set forth in Section 4.12(a).

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the related regulations and published interpretations.

7



--------------------------------------------------------------------------------



 



“Indebtedness” means, with respect to any Person, without duplication:
(i) obligations for borrowed money; (ii) obligations for borrowed money of any
other Person guaranteed in any manner by such Person, (iii) obligations under
capitalized leases in respect of which such Person is liable, contingently or
otherwise, as obligor or guarantor and (iv) obligations under swaps, hedges or
similar instruments.

“Indemnified Party” shall have the meaning set forth in Section 7.3(a).

“Indemnifying Party” shall have the meaning set forth in Section 7.3(a).

“Independent Accounting Firm” means a mutually acceptable nationally recognized
firm of independent certified public accountants, other than Ernst & Young LLP.

“Initial Cash Price” shall have the meaning set forth in Section 2.1(b).

“Insurance Commissioner” shall have the meaning set forth in the recitals to
this Agreement.

“Intellectual Property” means all Trademarks, Patents, Copyrights, Trade
Secrets, moral rights and any other intellectual property rights recognized
under any Laws or international conventions, and in any country or jurisdiction
in the world, all applications, disclosures, renewals, extensions, continuations
or reissues thereof, and all rights arising thereunder (including the right to
sue for past infringement).

“Inter-Company Agreements” shall have the meaning set forth in
Section 3.1(u)(ii).

“Interim Period” shall mean with respect to any Straddle Period, the portion of
such Straddle Period that begins on the first day of such Straddle Period and
ends on the Closing Date.

“Knowledge” means the actual knowledge of Thomas Christopoul, Nathaniel Lipman,
Claire Mahoney, Steve Webb, Todd Siegel, Sam Katz, Robert Rooney, Tom Smith,
Michael Fahey and Marti Beller.

“LTM Adjusted EBITDA” means, if the Closing occurs on or before November 15,
2005, EBITDA for the twelve (12) month period ended June 30, 2005 derived from
(a) the financial records used to prepare the Restated Financial Statements for
the six month period ended December 31, 2004 and (b) the financial records used
to prepare the Financial Statements for the six month period ended June 30,
2005, adjusted (without duplication) to (i) reflect adjustments of the type and
calculated consistent with the amounts set forth on the Debt Financing Schedule,
provided that the amounts set forth under “One-Time Costs”, “Management Proforma
Adjustments” and the line item “Other 2005 Normalizing Adjustments” on the Debt
Financing Schedule are not subject to change. If the Closing occurs after
November 15, 2005, the nine (9) month period ended

8



--------------------------------------------------------------------------------



 



September 30, 2005 shall be substituted for the six (6) month period ended
June 30, 2005 in the previous sentence and the three (3) month period shall be
substituted for the six (6) month period referred to in clause (a) above.

“LTM Scheduled EBITDA” means $241.6 Million.

“Law” means any statute, code, rule, regulation, order, ordinance, judgment or
decree or other pronouncement of any Governmental Entity having the effect of
law.

“Liability” means any actual liability or obligation (including as related to
Taxes), whether known or unknown, asserted or unasserted, absolute or
contingent, accrued or unaccrued, liquidated or unliquidated and whether due or
to become due, regardless of when asserted.

“Losses” shall have the meaning set forth in Section 7.1(a).

“Master Software Agreements” shall have the meaning set forth in
Section 4.11(d).

“Master Transition Services Agreement” means the Master Transition Services
Agreement, substantially in the form set forth in Exhibit A, to be entered into
by Seller, the Companies and Buyer at Closing.

“Material Adverse Effect” means any change or event that is, or is reasonably
likely to be, materially adverse to the business, results of operations or
financial condition of the Companies and their Subsidiaries, taken as a whole,
other than any change or event resulting from, relating to or arising out of
(i) general economic conditions in any of the geographical areas in which any of
the Companies and their Subsidiaries operate unless such condition affects the
Companies and their Subsidiaries disproportionately; (ii) any change in the
financial, banking, currency or capital markets in general (whether in the
United States or any other country or in any international market);
(iii) conditions generally affecting any of the industries in which any of the
Companies and their Subsidiaries operate unless such condition affects the
Companies and their Subsidiaries disproportionately; (iv) acts of God, national
or international political or social conditions, including the engagement by the
United States or the United Kingdom in hostilities, whether commenced before or
after the date hereof, and whether or not pursuant to the declaration of a
national emergency or war, or the occurrence of any military or terrorist attack
upon the United States or the United Kingdom, or any of their respective
territories, possessions, or diplomatic or consular offices or upon any military
installation, equipment or personnel of the United States or the United Kingdom;
(v) any actions taken, or failures to take action, or such other changes or
events, in each case, to which Buyer has consented; (vi) any Action relating to
the matters referred to in Section 7.1(a)(x) or (xi) of the Seller Disclosure
Schedule; or (vii) the announcement of, or the taking of any action expressly
contemplated by, this Agreement and the other agreements contemplated hereby,
including by reason of the

9



--------------------------------------------------------------------------------



 



identity of Buyer or any communication by Buyer regarding the plans or
intentions of Buyer with respect to the conduct of the Business.

“Monthly Financial Reports” means the monthly reports generated, in the ordinary
course of business, consistent with past practice by Seller’s Hyperion system
based on the consolidated monthly financial data submitted by each of Progeny
Marketing Innovations, Inc., Trilegiant Corporation (including Trilegiant
Loyalty Solutions, Inc.) and Cims Limited which do not include all adjustments
and reclassifications necessary for such reports to be on a basis comparable
with the Financial Statements.

“New Inter-Company Agreement Term Sheets” shall have the meaning set forth in
Section 3.1(u)(iii).

“New Inter-Company Agreements” shall have the meaning set forth in
Section 4.21(a).

“Notice Period” shall have the meaning set forth in Section 7.3(a).

“Occurrence Based Policies” means those policies of liability and property
insurance requiring that an incident or event giving rise to a claim take place
during the policy period for coverage to apply, regardless of when claim is made
against the insured or reported to the insurer.

“Offering Materials” shall have the meaning set forth in Section 4.18(a).

“Organizational Documents” means the documents by which any Person (other than
an individual) establishes its legal existence or which govern its internal
affairs (i.e., including, but not limited to, certificate of incorporation,
certificate of formation, memorandum of association, articles of association,
constitutional documents, by-laws or operating agreement).

“Outside Date” shall have the meaning set forth in Section 6.1(b).

“Parent” shall have the meaning set forth in the first paragraph of this
Agreement.

“Parent Common Stock” means the common stock, par value $0.01 per share, of the
Parent.

“Parent Preferred Shares” means the shares of Parent Preferred Stock, designated
Series A Exchangeable Redeemable Preferred Stock, and having the terms set forth
on Schedule I.

“Parent Preferred Stock” means the preferred stock, par value $0.01 per share,
of the Parent.

10



--------------------------------------------------------------------------------



 



“Parent Warrants” means the warrants to purchase shares of Parent Common Stock
having the terms set forth on Schedule II.

“Patent Licenses” means the Patent License Agreements, to be entered into by an
Affiliate of Seller, the Companies and Buyer at Closing, containing the terms
set forth on Schedule III.

“Patents” means all U.S. and foreign patents and patent applications, including
divisions, continuations, continuations-in-part, reissues, reexaminations, and
any renewals or extensions thereof, and any corresponding foreign filings
claiming priority from any of the foregoing.

“Permits” shall have the meaning set forth in Section 3.1(p)(i).

“Permitted Encumbrance” means (i) Encumbrances incurred or deposits made in the
ordinary course of business in connection with workers’ compensation,
unemployment insurance and other types of social security or to secure the
performance of tenders, statutory obligations, surety and appeal bonds, bids,
leases, government Contracts, performance and return of money bonds and similar
obligations; (ii) mechanics, carriers’, workers’, repairers’, materialmen’s,
warehousemen’s and similar Encumbrances which have arisen in the ordinary course
of business; (iii) Encumbrances approved by Buyer in writing; (iv) Encumbrances
for Taxes not yet delinquent or contested in good faith; (v) requirements and
restrictions of zoning, building and other Laws, rules and regulations;
(vi) statutory liens of landlords for amounts not yet due and payable;
(vii) liens arising under conditional sales contracts and equipment leases with
third parties entered into in the ordinary course of business; and
(viii) Encumbrances which, in the aggregate, are not reasonably likely to
impair, in any material respect, the continued use of the asset or property to
which they relate, as used on the date hereof.

“Person” means an association, a corporation, an individual, a partnership, a
limited liability company, a trust, or any other entity or organization,
including a Governmental Entity.

“Pre-Closing Period Tax Return” shall have the meaning set forth in
Section 4.15(a)(i).

“Pre-Closing Tax Period” shall mean any Tax period ending on or before the
Closing Date.

“Pre-Closing Taxes” shall mean all liability for Taxes of the Companies and any
of their Subsidiaries for Pre-Closing Tax Periods and the Interim Period. For
purposes of calculating the liability of the Companies or their Subsidiaries for
Taxes of the Interim Period, the portion of any Tax for a Straddle Period that
is allocable to the Interim Period shall be deemed to equal: (i) in the case of
Taxes based upon or related to income or receipts, the amount that would be
payable if the Straddle Period had actually ended on the Closing Date and the
books of the Companies or their Subsidiaries were

11



--------------------------------------------------------------------------------



 



closed as of the close of such date; (ii) in the case of Taxes imposed on
specific transactions or events, Taxes imposed on specific transactions or
events occurring on or before the Closing Date; and (iii) in the case of Taxes
imposed on a periodic basis, or in the case of any other Taxes not covered by
clause (i) or clause (ii), the amount of such Taxes for the entire Straddle
Period multiplied by a fraction (a) the numerator of which is the number of
calendar days in the period ending on the Closing Date and (b) the denominator
of which is the number of calendar days in the entire Straddle Period. For the
avoidance of doubt, Pre-Closing Taxes shall include all Taxes imposed as a
result of the Elections. Notwithstanding anything to the contrary contained in
this Agreement, Pre-Closing Taxes shall not include Taxes imposed on any of the
Companies or their Subsidiaries solely to the extent such Taxes arise as a
result of any transaction occurring after the Closing on the Closing Date that
is not in the ordinary course of business or solely to the extent such Taxes
arise as a result of a breach by the Buyer or any of its Affiliates (including,
after the Closing, the Companies and their Subsidiaries) of any of their
obligations, agreements or covenants set forth in this Agreement.

“Public Software” means any software that is distributed as open source software
(e.g., Linux), including software licensed or distributed under any of the
following licenses or distribution models, or licenses or distribution models
substantially similar to any of the following: (i) GNU’s General Public License
(Version 2) (GPL) or Lesser GPL (Version 2.1) (LGPL); (ii) the Mozilla Public
License (Version 1.1); (iii) the BSD License; and (iv) the Apache License
(Version 2.0).

“Purchase Price Adjustment Items” shall have the meaning set forth in
Section 2.3(b).

“Quarterly Financial Statements” shall have the meaning set forth in
Section 4.5(c).

“RCI Europe” means RCI Europe Limited, an unlimited liability company
incorporated in England and Wales with registered number 01148410, and an
indirect wholly-owned subsidiary of Seller and the parent corporation of CIH.

“Real Property” shall have the meaning set forth in Section 3.1(k).

“Refund Amount” means $41,000,000.00.

“Regulation S-X” means Regulation S-X promulgated by the United States
Securities and Exchange Commission under the Securities Act of 1933.

“Released Parties” shall have the meaning set forth in Section 4.12(a).

“Representatives” shall have the meaning set forth in the Confidentiality
Agreement.

12



--------------------------------------------------------------------------------



 



“Restated Financial Statements” means, collectively, the audited restated
combined balance sheets of the Companies and their Subsidiaries as of
December 31, 2004 and 2003 and the audited restated combined statements of
operations and cash flows and changes in combined equity of the Companies and
their Subsidiaries for each of the three years ended December 31, 2004, 2003 and
2002, which Restated Financial Statements will reflect the inclusion of certain
assets and liabilities of Cendant Travel, Inc. and expanded disclosures related
thereto.

“Restricted Cash” means restricted cash under GAAP, consistently applied, plus
marketable securities held in restricted accounts.

“Restructuring Costs” means $15,496,843.00.

“Retained Company Plans” shall have the meaning set forth in Section 4.2(b).

“Retained IP” means the Intellectual Property assets held as of the date hereof
by the Companies and their Subsidiaries that will be transferred to Seller prior
to the Closing as set forth on Schedule IV hereto.

“Retention Payments” means $24,109,201.10, which represents the maximum amount
of the retention payments to be made by the Companies and their Subsidiaries
pursuant to the agreements listed under the heading “Retention Letters” in
Section 3.1(r)(i) of the Seller Disclosure Schedule, as in effect on the date
hereof.

“S-X Quarterly Financial Statements” means the unaudited combined balance sheet
and the unaudited combined statements of operations and cash flows and changes
in combined equity of the Companies for the six month period ended June 30,
2005, adjusted as required for such statements to be in compliance with
Regulation S-X, assuming that the Companies and its Subsidiaries were a
stand-alone “registrant” under Regulation S-X. If the Closing occurs after
November 15, 2005, the nine (9) month period ended September 30, 2005 shall be
substituted for June 30, 2005 in the previous sentence.

“Safecard” shall have the meaning set forth in the recitals to this Agreement.

“SAS 100 Quarters” shall have the meaning set forth in Section 2.1(d).

“Section 338(h)(10) Allocation Statement” shall have the meaning set forth in
Section 4.15(e)(ii).

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Seller” shall have the meaning set forth in the first paragraph of this
Agreement.

13



--------------------------------------------------------------------------------



 



“Seller Claim” shall have the meaning set forth in Section 7.2(b).

“Seller Counsel” shall have the meaning set forth in Section 7.3(m)(iv).

“Seller Disclosure Schedule” shall mean the disclosure schedule of Seller
referred to in and delivered to Buyer pursuant to this Agreement.

“Seller Indemnified Parties” shall have the meaning set forth in Section 7.2(a).

“Shared Litigation” shall have the meaning set forth in Section 7.3(m)(iii).

“Shared Losses” shall have the meaning set forth in Section 7.3(m).

“Shares” shall have the meaning set forth in the recitals to this Agreement.

“Significant Relationship” means the business relationship of the Companies and
their Subsidiaries with their suppliers, vendors, customers, and affinity
partners who are parties to Company Contracts.

“Solvent” with regard to any Person, means that (i) the sum of the assets of
such Person, both at a fair valuation and at present fair salable value, exceeds
its liabilities, including contingent, subordinated, unmatured, unliquidated,
and disputed liabilities; (ii) such Person has sufficient capital with which to
conduct its business; and (iii) such Person has not incurred debts beyond its
ability to pay such debts as they mature. For purposes of this definition,
“debt” means any liability on a claim, and “claim” means (i) a right to payment,
whether or not such right is reduced to judgment, liquidated, unliquidated,
fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,
secured, or unsecured or (ii) a right to an equitable remedy for breach of
performance to the extent such breach gives rise to a payment, whether or not
such right to an equitable remedy is reduced to judgment, fixed, contingent,
matured, unmatured, disputed, undisputed, secured, or unsecured. With respect to
any such contingent liabilities, such liabilities shall be computed at the
amount which, in light of all the facts and circumstances existing at the time,
represents the amount which can reasonably be expected to become an actual or
matured liability.

“Solvency Opinion” shall have the meaning set forth in Section 4.25.

“Straddle Period” shall mean any Tax period that includes but does not end on
the Closing date.

“Straddle Period Tax Return” shall have the meaning set forth in
Section 4.15(a)(ii).

14



--------------------------------------------------------------------------------



 



“Subsidiary” of any Person means, on any date, any Person (i) the accounts of
which would be consolidated with and into those of the applicable Person in such
Person’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date or (ii) of which securities or
other ownership interests representing at least fifty percent of the equity or
at least fifty percent of the ordinary voting power or, in the case of a
partnership, at least fifty percent of the general partnership interests or at
least fifty percent of the profits or losses of which are, as of such date,
owned, controlled or held by the applicable Person or one or more subsidiaries
of such Person. Without limiting the foregoing, TRL Group, Inc., a Delaware
corporation, shall be deemed to be a Subsidiary of CMG.

“Support Services” shall have the meaning set forth in Section 4.13.

“Surety Bonds” shall have the meaning set forth in Section 4.12(a).

“Survival Expiration Date” shall have the meaning set forth in Section 8.4(a).

“Tax” means any foreign, federal, state, county or local income, sales and use,
excise, franchise, real and personal property, gross receipt, capital stock,
production, business and occupation, disability, employment, payroll, severance,
withholding, value added or any similar tax or other tax, duty, fee, assessment
or charge imposed by any taxing authority, including any interest, addition of
Tax or penalties related thereto.

“Tax Allocation Statement” shall have the meaning set forth in
Section 4.15(e)(i).

“Tax Claim” shall have the meaning set forth in Section 7.4(a).

“Tax Return” means any return, report, declaration, information return or other
document required to be filed (or otherwise filed) with any Tax authority with
respect to Taxes, including any amendments thereof.

“Terminating Contracts” shall have the meaning set forth in Section 4.11(a).

“Trade Secrets” means all U.S. and foreign trade secrets, proprietary know-how
and other confidential and proprietary information, including customer lists,
technical information, data, process technology, plans, drawings, and blue
prints, in each case, that derive value (economic, strategic or otherwise) from
not being generally known to and/or readily ascertainable by any other Person.

“Trademarks” means all U.S. and foreign trademarks, service marks, trade names
and Internet domain names, slogan, design, picture or any other symbol used to
identify any good and/or service, together with the goodwill symbolized by any
of the foregoing, and all registrations and applications relating to the
foregoing.

15



--------------------------------------------------------------------------------



 



“Transfer Taxes” means any sales, use, stock transfer, real property transfer,
real property gains, transfer, stamp, registration, documentary, recording or
similar duties or taxes together with any interest thereon, penalties, fines,
costs, fees, additions to tax or additional amounts with respect thereto
incurred in connection with the transactions contemplated hereby.

“Transferors” means, together, Seller and RCI Europe.

“Treasury Regulations” shall have the meaning set forth in Section 4.15(d)(i).

“TRL Group” means TRL Group, Inc., a Delaware corporation.

“WARN Act” shall have the meaning set forth in Section 4.17.

ARTICLE II
PURCHASE AND SALE OF EQUITY

Section 2.1 Purchase and Sale of Equity.

(a)      Acquirors and Seller hereby agree that, upon the terms and subject to
the satisfaction or waiver, if permissible, of the conditions hereof, at the
Closing, Buyer shall purchase from Transferors, and, as applicable, Seller
shall, and shall cause RCI Europe to, sell, transfer, assign and deliver to
Buyer (in the case of the Shares with full title guarantee), all of the Equity
held by Transferors, free and clear of Encumbrances and with all rights attached
thereto.

(b)      At the Closing, in consideration for the purchase of the Equity
pursuant to Section 2.1(a) and the covenants of Seller contained in
Section 4.16, Buyer shall pay to Seller by wire transfer through a bank
reasonably acceptable to Seller to an account identified by Seller to Buyer not
later than two (2) Business Days prior to the Closing Date, (i) in cash
$1,750,000,000 (the “Initial Cash Price”), as adjusted pursuant to
Section 2.3(c) and (d) and 2.1(c) and (d), and (ii) (A) the Parent Preferred
Stock, as adjusted pursuant to Section 2.1(c) and (B) the Parent Warrants (the
Parent Preferred Stock, the Parent Warrants and the Initial Cash Price, being
referred to herein as the “Closing Consideration”).

(c)      In the event that the ratio of (i) funded equity by Apollo and
management under the Equity Financing Commitment to (ii) liquidation preference
of Parent Preferred Stock (the “Equity Ratio”) is less than 2.16, then the
amount of Parent Preferred Stock to be delivered by Buyer pursuant to
Section 2.1(b)(ii) shall be decreased and the amount of Cash to be delivered
pursuant to Section 2.1(b)(i) shall be increased so that, upon payment of the
Closing Consideration at Closing, the Equity Ratio shall be not less than 2.16.

16



--------------------------------------------------------------------------------



 



(d)      Beginning on the later of (x) September 30, 2005 and (y) the
thirty-first day following the delivery by Seller to Buyer of (i) the Restated
Financial Statements and (ii) the unaudited combined balance sheets of the
Companies and their Subsidiaries and the related unaudited combined statements
of operations and cash flows and changes in combined equity for the four full
quarters (not including the quarter ended December 31,2004) preceding the
quarter in which the items referenced in this Section 2.1(d)(i) and (ii) are
delivered (the “SAS 100 Quarters”) as to which procedures consistent with SAS
100 shall have been completed, interest shall accrue on the Initial Cash Price
at a rate equal to five percent (5%) per annum compounded quarterly. Buyer shall
pay the aggregate amount of such interest at the Closing.

Section 2.2 Closing.

(a)      The closing of the transactions contemplated by this Agreement (the
“Closing”) shall be held at the offices of Skadden, Arps, Slate, Meagher & Flom
LLP, located at Four Times Square, New York, New York, at 10:00 a.m., New York
City time following the satisfaction or waiver, if permissible, of the
conditions to Closing set forth in Article V (other than conditions which by
their nature can be satisfied only at Closing), at such date as Buyer and Seller
mutually agree, which shall be no later than the third Business Day after
satisfaction or waiver, if permissible, of the conditions to the Closing set
forth in Article V (the “Closing Date”), unless another date is agreed to in
writing by Buyer and Seller.

(b)      Deliveries by Seller. At the Closing, Seller shall deliver, or cause to
be delivered, to Buyer:

(i) a certificate or certificates evidencing the CMG Interests, along with such
documentation as may be reasonably required to evidence that such CMG Interests
have been duly assigned or transferred to Buyer;

(ii) a certificate or certificates evidencing the Shares of CIH along with a
duly executed transfer into the name of Buyer or as it may direct in respect of
all of the Shares;

(iii) an irrevocable power of attorney in a form agreed between the parties
executed by RCI Europe to enable Buyer (during the period prior to the
registration of the transfer of the Shares) to exercise all voting and other
rights attaching to the Shares;

(iv) with respect to (A) CMG and its Subsidiaries, corporate minute books and
stock register/transfer ledger of CMG to the extent not held at the Real
Properties, and (B) CIH and its Subsidiaries, the certificates of incorporation,
common seal (if applicable), statutory registers, minute books, share
certificate books and, to the extent not held at the Real Properties, books of

17



--------------------------------------------------------------------------------



 



account and all other books (each certified by the secretary of the relevant
company as being duly written up to date);

(v) the Patent Licenses, duly executed by Seller and the Companies;

(vi) the Master Transition Services Agreement, duly executed by Seller and the
Companies;

(vii) the New Inter-Company Agreements, duly executed by Seller and the
Companies;

(viii) a certificate of an officer of each of Seller, CMG and CIH, dated as of
the Closing Date, certifying (A) such Person’s Organizational Documents; (B) the
incumbency of each officer executing this Agreement and the Ancillary
Agreements, as applicable, to which it is a party and any other agreement,
document or instrument contemplated hereby or thereby on behalf of such Person
to which it is a party; and (C) the resolutions of Seller, CMG and CIH’s board
of directors or other applicable governing body and shareholders, if applicable,
approving this Agreement and the Ancillary Agreements and all other agreements
and documents contemplated hereby and thereby;

(ix) certificates of the Secretaries of State or other applicable office or
Governmental Entity in states or countries in which CMG and CIH is organized and
qualified to do business, dated as of a date not more than thirty (30) Business
Days prior to the Closing Date, certifying as to the good standing of each CMG
and CIH; provided, however, that with respect to any non-US Person, such
certificate shall be as customarily certified by the applicable Governmental
Entity;

(x) certificates identified in Section 5.1(a)(iii);

(xi) evidence of satisfaction of all obligations for Indebtedness described in
clause (i) of the definition of Indebtedness (including any interest, prepayment
premiums or penalties and other fees and charges);

(xii) a duly executed certificate from Seller of non-foreign status in the form
and manner that complies with Section 1445(b)(2) of the Code and the Treasury
Regulations thereunder; and

(xiii) all other documents required to be delivered by Seller on or prior to the
Closing Date pursuant to this Agreement.

18



--------------------------------------------------------------------------------



 



(c)      Deliveries by Acquirors. At the Closing, Acquirors shall deliver, or
cause to be delivered, to Seller:

(i) the Closing Consideration, by wire transfer of immediately available funds
through a bank reasonably acceptable to Seller to an account or accounts
designated by Seller prior to Closing;

(ii) the Patent Licenses, duly executed by Buyer and Parent;

(iii) the Master Transition Services Agreement, duly executed by Buyer and
Parent;

(iv) the New Inter-Company Agreements, duly executed by Buyer and Parent;

(v) certificates identified in Section 5.2(a)(iii);

(vi) all other documents required to be delivered by Acquiror on or prior to the
Closing Date pursuant to this Agreement;

(vii) Stock Certificates representing 100% of the Parent Preferred Shares; and

(viii) The Parent Warrant, duly executed by Parent.

Section 2.3 Closing Consideration Adjustment.

(a)      No later than sixty (60) days after the end of the fiscal quarter ended
forty five (45) days or more prior to the Closing Date (unless the Closing
occurs on or after November 15, 2005, then no later than forty five (45) days
after such quarter end), Seller shall deliver a statement (the “Adjusted EBITDA
Statement”) setting forth the LTM Adjusted EBITDA and the calculation thereof.

(b)      No later than two Business Days prior to the Closing Date, Seller shall
prepare and deliver to Buyer a certificate of an officer of Seller setting forth
the aggregate amount of Liabilities of the Companies and their Subsidiaries in
respect of (i) the Refund Amount, (ii) Restructuring Costs, (iii) Retention
Payments; and (iv) Indebtedness (other than Indebtedness described in subsection
(ii) in the definition of Indebtedness) as of June 30, 2005 (collectively, the
“Purchase Price Adjustment Items”).

(c)      The Initial Cash Price shall be decreased by the sum of (i) the
Purchase Price Adjustment Items plus (ii) the excess, if any, of (A) the
payments made by or on behalf of the Companies or their Subsidiaries to Seller
and its Affiliates (other than the Companies and their Subsidiaries), net of any
payments made by Seller on

19



--------------------------------------------------------------------------------



 



behalf of the Companies or their Subsidiaries, in each case, other than in
connection with an Inter-Company Agreement, during the period from July 1, 2005
through the Closing Date over (B) the amount required to be paid by the
Companies or their Subsidiaries to Seller and its Affiliates (other than the
Companies and their Subsidiaries) during such period pursuant to the
Inter-Company Agreements; provided that all Cash of the Business (other than
Restricted Cash) through and including June 30, 2005 shall be paid prior to the
Closing Date by the Companies and their Subsidiaries to Seller and its
Affiliates (other than the Companies and their Subsidiaries) plus (iii) in the
case of any payments made by any Company or any Subsidiary prior to or on the
Closing Date in connection with the settlement or resolution the matters listed
in Section 7.1(a)(x) and Section 7.1(a)(xi) of the Seller Disclosure Schedule,
the amount of such payments less the portion of payments that would have been
paid by the Companies and its Subsidiaries pursuant to Section 7.1(a)(x) and
Section 7.1(a)(xi) (in accordance with Section 7.1(b) and 7.3(m)) had such
matter been settled or resolution happened after the Closing Date.

(d)      If LTM Adjusted EBITDA is less than LTM Scheduled EBITDA, then the
Initial Cash Price shall be further reduced by an amount equal to the product of
(i) seven (7) multiplied by (ii) the excess, if any, of (A) LTM Scheduled
EBITDA, over (B) LTM Adjusted EBITDA.

ARTICLE III
REPRESENTATIONS AND WARRANTIES

Section 3.1 Representations and Warranties of Seller. Seller represents and
warrants to Acquirors as of the date hereof and, except for any representations
and warranties that speak as of a different specified date, as of the Closing as
follows:

(a)      Due Organization and Good Standing of the Transferors. Each of the
Transferors is duly incorporated, validly existing and in good standing under
the Laws of the State of Delaware (in the case of Seller) and is duly
incorporated and validly existing under the Laws of England and Wales (in the
case of RCI Europe) (as customarily certified by the Registrar of Companies in
England and Wales in respect of companies registered in England and Wales).

(b)      Authorization of Transaction by the Transferors. Seller has all
requisite corporate power and authority to execute, deliver and perform its
obligations under this Agreement and the Ancillary Agreements, and to consummate
the transactions contemplated hereby and thereby. The execution, delivery and
performance by Seller of this Agreement and the Ancillary Agreements and the
consummation by each Transferor of the transactions contemplated hereby and
thereby have been duly and validly authorized by all necessary corporate action
on the part of each Transferor and no other corporate proceedings on the part of
each Transferor are necessary to authorize the execution, delivery and
performance by each Transferor of this Agreement and the

20



--------------------------------------------------------------------------------



 



Ancillary Agreements, as applicable, or to consummate the transactions
contemplated hereby or thereby. This Agreement has been duly executed and
delivered by Seller and, assuming due authorization, execution and delivery by
Buyer, constitutes, and each Ancillary Agreement, when executed and delivered by
Seller (assuming due authorization, execution and delivery by the other parties
thereto) shall constitute, a valid and binding obligation of Seller, enforceable
against Seller in accordance with its terms, except that such enforcement may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
Laws now or hereafter in effect relating to or affecting the rights and remedies
of creditors and general principles of equity (whether considered in a
proceeding at law or in equity) and the discretion of the court before which any
proceeding therefor may be brought.

(c)      Due Organization, Good Standing of and Authorization of Ancillary
Agreements by the Companies. CMG is duly formed, validly existing and in good
standing under the Laws of the State of Delaware. CIH is duly incorporated,
validly existing and in good standing under the Laws of England and Wales (as
customarily certified by the Registrar of Companies in England and Wales in
respect of companies registered in England and Wales). CMG is qualified or
otherwise authorized to act as a foreign limited liability company and is in
good standing under the Laws of every other jurisdiction in which such
qualification or authorization is necessary under applicable Law, except where
the failure to be so qualified or otherwise authorized would not have a Material
Adverse Effect. CIH is qualified or otherwise authorized to act as a foreign
private company limited by shares under the Laws of every other jurisdiction in
which such qualification or authorization is necessary under applicable Law,
except where the failure to be so qualified or otherwise authorized would not
have a Material Adverse Effect. Each Company has all requisite power and
authority to own, lease and operate its respective properties and to carry on
its respective businesses as now conducted. Each Company has all requisite power
and authority to execute, deliver and perform its obligations under the
Ancillary Agreements to which it is a party, and to consummate the transactions
contemplated thereby, as applicable. The execution, delivery and performance by
each Company of the Ancillary Agreements to which it is a party and the
consummation by each Company of the transactions contemplated thereby have been
duly and validly authorized by all necessary action on the part of each Company
and no other action or proceedings on the part of either Company are necessary
to authorize the execution, delivery and performance by either Company of the
Ancillary Agreements to which it is a party or to consummate the transactions
contemplated thereby. Each Ancillary Agreement, when executed and delivered by
each Company party thereto (assuming due authorization, execution and delivery
by the other parties thereto) shall constitute, a valid and binding obligation
of such Company, enforceable against such Company in accordance with its terms,
except that such enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar Laws now or hereafter in effect
relating to or affecting the rights and remedies of creditors and general
principles of equity (whether considered in a proceeding at law or in equity)
and the discretion of the court before which any proceeding therefor may be
brought.

21



--------------------------------------------------------------------------------



 



(d)      Subsidiaries. Section 3.1(d) of the Seller Disclosure Schedule contains
a list of (i) each Subsidiary of CMG, including its name, its jurisdiction of
incorporation or formation and other jurisdictions in which it is qualified or
authorized to do business, and (ii) each Subsidiary of CIH, including its name,
its jurisdiction of incorporation or formation, and other jurisdictions in which
it is qualified or authorized to do business. Each Subsidiary of CMG and CIH is
validly existing and in good standing in its jurisdiction of incorporation or
formation and is in good standing in all other jurisdictions in which it is
qualified or authorized to do business (as customarily certified by the
applicable Governmental Entity in respect of companies registered in such
jurisdictions), except where the failure to be so qualified or otherwise
authorized would not have a Material Adverse Effect. Except as set forth in
Section 3.1(d)(iii) of the Seller Disclosure Schedule, (A) all of the issued and
outstanding Equity Interests of each Subsidiary of CMG and each Subsidiary of
CIH is owned directly or indirectly by CMG and CIH, respectively, free and clear
of all Encumbrances, and are duly authorized and validly issued, free of
preemptive or any other third party rights and, as to Equity Interests of
corporate Subsidiaries, are fully paid and non-assessable, (B) there is no
subscription, option, warrant, call right, agreement or commitment relating to
the issuance, sale, delivery, transfer or redemption by any Subsidiary of CMG or
any Subsidiary of CIH (including any right of conversion or exchange under any
outstanding security or other instrument) of the share capital, capital stock,
partnership capital or equivalent of any Subsidiary of CMG or any Subsidiary of
CIH and (C) there are no voting trusts or other agreements or understanding to
which any Person who holds outstanding Equity Interests of any Subsidiary of CMG
or any Subsidiary of CIH is bound with respect to voting such Equity Interests.

(e)      Governmental Filings. No filings or registration with, notification to,
or authorization, consent or approval of any Governmental Entity (collectively,
“Governmental Filings”) are required in connection with the execution, delivery
and performance of this Agreement or the Ancillary Agreements by Seller, except
(i) Governmental Filings under the HSR Act, (ii) Governmental Filings under any
applicable antitrust or other competition Laws of other jurisdictions (“Foreign
Antitrust Merger Control Laws”), (iii) the Governmental Filing required to be
made with each of the Insurance Commissioner and the FSA, (iv) Governmental
Filings that become applicable as a result of matters specifically related to
Buyer or its Affiliates or (v) the Governmental Filings set forth on
Section 3.1(e) of the Seller Disclosure Schedule.

(f)      Capital Structure.

(i) The issued and outstanding CMG Interests consist solely of CMG Interests.
All of the outstanding CMG Interests have been duly authorized and are validly
issued, and have not been issued in violation of any preemptive rights, rights
of first refusal or other third party rights. CMG has no other Equity Interests
authorized, issued or outstanding other than the CMG Interests, and there are no
other subscriptions, options, warrants, call rights, agreements, commitments or
other rights or arrangements existing or outstanding

22



--------------------------------------------------------------------------------



 



that provide for the sale or issuance of any of the foregoing by Seller or CMG
(other than this Agreement). Seller is the sole record and beneficial owner of
all of the outstanding CMG Interests, and, at Closing, the CMG Interests
purchased by Buyer shall constitute all of the issued and outstanding Equity
Interests of CMG. There are no voting trusts or other agreements or
understandings to which Seller is bound with respect to voting the Equity
Interests of CMG.

(ii) The authorized share capital of CIH consists of 30,000,000 Shares of which
10,000,000 Shares are issued and outstanding. All of the issued and outstanding
Shares of CIH have been duly authorized and validly issued, are fully paid and
non-assessable, and have not been issued in violation of any preemptive rights,
rights of first refusal or other third party rights. CIH has no other Equity
Interests authorized, issued or outstanding other than the Shares, and there are
no other subscriptions, options, warrants, call rights, agreements, commitments
or other rights or arrangements existing or outstanding that provide for the
sale or issuance of any of the foregoing by Seller, RCI Europe or CIH (other
than this Agreement). RCI Europe is the sole record and beneficial owner of all
of the issued and outstanding Shares and, at Closing, the Shares purchased by
Buyer shall constitute all of the issued and outstanding Equity Interests of
CIH. There are no voting trusts or other agreements or understandings to which
Seller or RCI Europe are bound with respect to voting the Equity Interests.

(g)      Financial Statements.

(i) Section 3.1(a)(i) of the Seller Disclosure Schedule contains a true and
complete copy of the Financial Statements. Except as set forth in
Section 3.1(g)(i) of the Seller Disclosure Schedule, the Financial Statements
have been prepared in accordance with GAAP (except as disclosed in the footnotes
thereto) and fairly present, in all material respects, the financial position of
the Companies and their Subsidiaries as of the dates thereof and their results
of operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal recurring adjustments necessary for a fair
presentation of interim results and the absence of notes thereto.

(ii) The Restated Financial Statements will have been prepared in accordance
with GAAP and, assuming that the Companies and their Subsidiaries were a
stand-alone “registrant” under Regulation S-X will, to Seller’s Knowledge, be in
compliance with Regulation S-X and will fairly present, in all material
respects, the financial position of the Companies as of the date thereof and
their results of operations and cash flows for the periods then ended.

(iii) The Companies maintain a system of internal accounting controls sufficient
to provide reasonable assurances that transactions are recorded as necessary to
permit preparation of financial statements in conformity with GAAP.

23



--------------------------------------------------------------------------------



 



(iv) As of March 31, 2005, the Companies’ combined Restricted Cash was
$25,522,601.00.

(h)      No Conflict or Violation. Except as set forth in Section 3.1(h) of the
Seller Disclosure Schedule, the execution, delivery and performance by Seller of
this Agreement and the Ancillary Agreements and the consummation by Seller of
the transactions contemplated hereby and thereby do not (i) assuming all
Governmental Filings described in Section 3.1(e) have been obtained or made,
violate any applicable Law to which any of Seller, the Companies or the
Subsidiaries of the Companies are subject; (ii) (A) require a material consent
or approval under, (B) in any material respect, conflict with, result in a
violation or breach of, or constitute a default under, or (C) result in the
acceleration of, or a right to accelerate, terminate or cancel, any Company
Contract or Company Lease; or (iii) violate the Organizational Documents of any
of Seller or the Companies.

(i)      Legal Proceedings.

(i) Except as set forth in Section 3.1(i) of the Seller Disclosure Schedule,
there are no Actions pending, or, to the Knowledge of Seller, threatened against
the Companies or any Subsidiary of the Companies. Except as set forth in
Section 3.1(i) of the Seller Disclosure Schedule, none of the Companies or their
Subsidiaries is subject to any judgment, decree, injunction or order of any
Governmental Entity. Section 3.1(i) of the Seller Disclosure Schedule lists all
judgments in excess of $1,000,000.00 to which the Companies or their
Subsidiaries have been subject since January 1, 2002.

(ii) To the Knowledge of Seller, since January 1, 2002, none of the Companies or
any of their Subsidiaries has been denied or informed that it was likely to be
denied any Permit relating to the administration, underwriting, solicitation or
sale of insurance products or the conduct of the business of insurance in any
jurisdiction.

(j)      Personal Property. Except as may be reflected in the Financial
Statements, the Companies have good and valid title, free and clear of any
Encumbrances (except for Permitted Encumbrances), to all the tangible personal
property reflected in the Balance Sheet and all tangible personal property
acquired since the Balance Sheet Date, except for such tangible personal
property as has been disposed of in the ordinary course of business since the
Balance Sheet Date. Except for Retained IP, rights under the Inter-Company
Agreements and any assets, properties and interests relating to Intellectual
Property, which shall be governed exclusively by Section 3.1(s)(ii), (i) the
Seller and its Subsidiaries (other than the Companies and their Subsidiaries) do
not own or hold any assets, properties or interests (real, personal and mixed,
tangible and intangible) or Contracts that are used in or necessary to the
conduct of the Business by the Companies and their Subsidiaries as conducted on
the date of this Agreement and (ii) following the Closing, assuming the
Ancillary Agreements and New Inter-Company

24



--------------------------------------------------------------------------------



 



Agreements have been entered into by the parties thereto, the assets of the
Companies and their Subsidiaries, in the aggregate, will be sufficient for the
conduct of the Business as conducted on the date of this Agreement.

(k)      Real Property. None of the Companies or their Subsidiaries owns any
real property. Section 3.1(k)(a) of the Seller Disclosure Schedule sets forth
(x) the location of all real property (the “Real Property”) directly or
indirectly leased to any of the Companies or their Subsidiaries by a third party
pursuant to a lease, sublease or other similar agreement under which any of the
Companies or their Subsidiaries is the lessee or sublessee (collectively, the
“Company Leases”) and (y) a list of all Company Leases. Each Company Lease
(A) constitutes a valid and binding obligation of the Company or the Subsidiary
party thereto and (B) assuming such Company Lease is binding and enforceable
against the other parties thereto, is enforceable against the Company or the
Subsidiary party thereto, except as limited by bankruptcy, insolvency,
reorganization, moratorium or other similar Laws affecting the enforcement of
creditors’ rights in general and subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding at law
or in equity), (ii) none of the Companies or their Subsidiaries is, in any
material respect, in breach of or default under any Company Lease. True and
complete copies of all Company Leases, together with all modifications,
extensions, amendments and assignments thereof, if any, have heretofore been
furnished or made available to Buyer. The Companies or their Subsidiaries have
paid the rents and observed the material terms of the Company Leases. Except as
set forth in Section 3.1(k)(b) of the Seller Disclosure Schedule, none of the
Companies or their Subsidiaries have subleased, licensed or granted other
interests giving any Person any right to the use, occupancy or enjoyment of any
Real Property or any portion thereof.

(l)      Taxes. Except as set forth in Section 3.1(l) of the Seller Disclosure
Schedule:

(i) the Companies and their Subsidiaries have accurately and timely filed
(taking into account extensions) all income Tax Returns required to have been
filed by them except for such income Tax Returns for which the failure to have
filed would not, individually or in the aggregate, have a Material Adverse
Effect, and have timely paid all income Taxes shown to be due thereon except for
such income Taxes for which the failure to have paid would not, individually or
in the aggregate, have a Material Adverse Effect;

(ii) there are no pending, current or, to Seller’s Knowledge, threatened claims,
actions, suits, proceedings or investigations for the assessment or collection
of material income Taxes with respect to the Companies or any of their
Subsidiaries except for such claims, actions, suits, proceedings or
investigations that would not, individually or in the aggregate, have a Material
Adverse Effect;

25



--------------------------------------------------------------------------------



 



(iii) there are no liens for Taxes against any of the Companies’ assets, other
than liens for Taxes not yet due and payable or contested in good faith except
for such liens that would not, individually or in the aggregate, have a Material
Adverse Effect;

(iv) the Companies or any of their Subsidiaries have not executed or filed with
any Tax authority any agreement extending the period for assessment or
collection of any material income Taxes;

(v) the Companies and their Subsidiaries have withheld and paid, and will
withhold and pay prior to the Closing Date, proper and accurate amounts of Taxes
from payments made to its employees, independent contractors, creditors,
stockholders and other third parties in compliance in all material respects with
all withholding and similar provisions of any Tax laws;

(vi) all U.S. federal pro forma and state income Tax Returns of CMG and its
Subsidiaries (other than Subsidiaries that were formed or incorporated outside
of the United States) for taxable periods ending December 31, 2001, December 31,
2002 and December 31, 2003 were made available by Seller to the Buyer;

(vii) all documents in the possession of the Companies or their Subsidiaries or
to the production of which any of the Companies or their Subsidiaries is
entitled or which confer any right or title upon the Companies or their
Subsidiaries and which attract stamp or transfer Taxes in the United Kingdom or
elsewhere have been duly stamped and all transfer Taxes have been paid and there
are no such documents retained outside any territory or jurisdiction which, if
brought into a territory or jurisdiction, would attract stamp duty (in the case
of documents brought into the United Kingdom) or any similar tax (in the case of
documents brought into any other territory or jurisdiction). Neither entering
into this Agreement nor the Closing will result in the withdrawal of any relief
from stamp duty or stamp duty land tax granted on or before the Closing which
will affect the Companies or their Subsidiaries;

(viii) all transactions entered into between the Companies and their
Subsidiaries contain terms that are consistent with terms that could have
resulted from comparable arrangements with non-affiliated parties negotiating at
arm’s length, and there have not been circumstances in which any legislation,
rule or regulation has previously been applied to any of the Companies or their
Subsidiaries causing any Tax authority to make an adjustment to the computation
of profits or losses of any Company or Subsidiary for any Tax purposes as a
result of any such related-party transaction; and

(ix) on the Closing Date, each of the direct and indirect domestic wholly-owned
corporate Subsidiaries of CMG will be a member of the “consolidated group”
(within the meaning of Treasury Regulations Section 1.1502-1(h)) of which Seller
is the common parent.

26



--------------------------------------------------------------------------------



 



(m)      Absence of Certain Changes. Except as set forth in Section 3.1(m) the
Seller Disclosure Schedule and as otherwise contemplated hereby, from the
Balance Sheet Date through the date of this Agreement, there has not occurred
any Material Adverse Effect. Except as set forth in Section 3.1(m) of the Seller
Disclosure Schedule and as otherwise contemplated hereby, from the Balance Sheet
Date through the date of this Agreement, the Companies and their Subsidiaries
have conducted the Business in the ordinary course in all material respects, and
none of the Companies or their Subsidiaries has:

(i) amended or changed its Organizational Documents;

(ii) declared, set aside or paid any dividend or distribution on or in respect
of any of its Equity Interests, or, except for daily cash transfers to Seller
made in the ordinary course of business or in connection with Inter-Company
Agreements, made any payment or transfer of consideration of any kind to any
Affiliate or relative of any such Affiliate, other than salary and ordinary
expense reimbursement to employees;

(iii) granted, issued, delivered, pledged encumbered or sold any Equity
Interests or any other disposition of any Equity Interests of any of the
Companies or their Subsidiaries;

(iv) issued any note, bond, or other debt security or incurred or guaranteed any
Indebtedness other than capitalized leases;

(v) amended or modified any material Contract (including, but not limited to,
the Inter-Company Agreements) with any officer, director or Affiliate of any of
the Companies or their Subsidiaries, other than in the ordinary course of
business;

(vi) terminated or canceled or waived any material right under any Company
Contract other than any Inter-Company Agreement;

(vii) acquired (by merger, consolidation or acquisition of stock or assets) any
corporation, partnership or other business organization or division thereof or
collection of assets constituting all or substantially all of a business or
business unit;

(viii) sold, transferred or otherwise disposed of a material amount of its
properties or assets, other than in the ordinary course of business;

27



--------------------------------------------------------------------------------



 



(ix) changed its accounting methods or principles theretofore adopted, except as
required by GAAP and reflected in the Financial Statements;

(x) made any change to their Tax accounting methods or principles (including any
change in depreciation or amortization policies or rates), except as required by
Law;

(xi) adopted any material change in the policies of the Companies or their
Subsidiaries with regard to the extension of discounts or credit to customers or
collection of receivables from customers;

(xii) entered into any Contract to take any of the actions specified in this
Section 3.1(m).

(n)      Company Contracts.

(i) Section 3.1(n)(i) of the Seller Disclosure Schedule sets forth a list of
Contracts in effect as of the date of this Agreement to which any of the
Companies or their Subsidiaries is a party, which are in the categories listed
below (collectively, the “Company Contracts”); provided, however, that a
Contract referenced by more than one description need only be listed once on
Section 3.1(n) of the Seller Disclosure Schedule:

(1) any joint venture agreement or partnership agreement;

(2) any Contract related to a material acquisition or divestiture of any
corporation, partnership or other business organization or division thereof or
collection of assets constituting all or substantially all of a business or
business unit by the Companies or any of their Subsidiaries since January 1,
2002 or prior to such date to the extent any Company or any Subsidiary of and
Company has any continuing obligations or Liabilities, other than inventory in
the ordinary course of business;

(3) any Contract for the lease of equipment involving payments in excess of
$100,000 per year;

(4) any Contract with an insurer, reinsurer, underwriter or other provider who
underwrites or otherwise offers insurance, warranty or similar products that are
issued or sold directly or indirectly by the Companies or their Subsidiaries;

(5) any material Contract with a provider of data-processing or similar services
in connection with marketing of the products or services of the Companies;

28



--------------------------------------------------------------------------------



 



(6) any employment, consulting or similar agreement requiring payment by any of
the Companies or their Subsidiaries of base annual compensation in excess of
$100,000;

(7) any Contract evidencing Indebtedness (other than capitalized leases) of any
of the Companies or their Subsidiaries, or under which any of the Companies or
their Subsidiaries have issued any note, bond, indenture, mortgage, security
interest or other evidence of Indebtedness, or has directly or indirectly
guaranteed Indebtedness (other than capitalized leases), liabilities or
obligations of any Person (other than any of the Companies or their
Subsidiaries);

(8) any license or substantially similar Contract pursuant to which any of the
Companies or their Subsidiaries (i) has the right to use any material Company
Intellectual Property, other than software and other Intellectual Property that
is generally commercially available, or (ii) has granted to any third party any
license to use any material Company Intellectual Property;

(9) for the (A) fiscal year ended December 31, 2004, and (B) the twelve-
(12) month period ended June 30, 2005 the ten (10) largest Affinity Partner
Contracts for CIH and for each of the membership, insurance, package and loyalty
solutions business lines of CMG, based on gross revenues from each such partner
and (y) Contracts (other than Affinity Partner Contracts) under which CMG made
payments, individually or in the aggregate, in excess of $2,000,000;

(10) any Contract for capital expenditures, the acquisition or construction of
assets for the benefit and use of any of the Companies or their Subsidiaries, or
the provision of services requiring payments by any of the Companies or their
Subsidiaries in excess of $2,000,000 during the fiscal year ended December 31,
2005 or any fiscal year thereafter;

(11) any Contract containing a covenant not to compete that impairs the ability
of any of the Companies or their Subsidiaries to freely conduct the Business in
any geographic area or any material line of business;

(12) any Inter-Company Agreement;

(13) any Contract between the Companies or their Subsidiaries on the one hand
and Seller or any of its Affiliates (other than the Companies and their
Subsidiaries) on the other hand, other than the Inter-Company Agreements; and

29



--------------------------------------------------------------------------------



 



(14) any outstanding binding commitment to enter into any agreement of the type
described in subsections (1) through (14) of this Section 3.1(n)(i).

(ii) Except as set forth in Section 3.1(n)(ii) of the Seller Disclosure
Schedule, (i) each Company Contract (A) constitutes a valid and binding
obligation of the Company or the Subsidiary party thereto and (B) assuming such
Company Contract is binding and enforceable against the other parties thereto,
is enforceable against the Company or the Subsidiary party thereto, except as
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
Laws affecting the enforcement of creditors’ rights in general and subject to
general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity), (ii) none of the Companies or
their Subsidiaries is, in any material respect, in breach of or default under
any Company Contract and (iii) to the Knowledge of Seller, no counterparty is,
in any material respect, in breach of or default under any Company Contract.

(o)      Labor. No labor strike or work stoppage against any of the Companies or
their Subsidiaries has occurred since January 1, 2002, is pending or, to the
Knowledge of Seller, threatened, and none of the Companies or their Subsidiaries
is subject to any pending labor dispute, arbitration, lawsuit or administrative
proceeding which would materially impair the Business, results of operations or
the financial condition of the Business as conducted on the date hereof or
materially impair Seller’s or the Companies’ or their Subsidiaries’ ability to
consummate the transactions contemplated hereby. Except as set forth in
Section 3.1(o) of the Seller Disclosure Schedule, employees of the Companies and
their Subsidiaries are not represented by any labor union nor are any collective
bargaining agreements otherwise in effect with respect to such employees in
connection with their employment by any of the Companies or their Subsidiaries
and no union organizing activities involving such employees are pending or, to
the Knowledge of Seller, threatened.

(p) Compliance With Law.

(i) Except for laws relating to Taxes and Company Plans, which shall be governed
exclusively by Section 3.1(l) and Section 3.1(r), respectively, and except as
set forth in Section 3.1(p) of the Seller Disclosure Schedule, the Companies and
their Subsidiaries since June 30, 2002 have operated and are operating the
Business in compliance in all material respects with applicable Laws. Except as
set forth in Section 3.1(p) of the Seller Disclosure Schedule, all material
approvals, permits and licenses required and/or issued by any Governmental
Entity (collectively, “Permits”) required to conduct the Business, as conducted
on the date hereof, are in the possession of one or more of the Companies or
their Subsidiaries, as applicable, are in full force and effect and the Business
is being operated in all material respects in compliance therewith.

30



--------------------------------------------------------------------------------



 



(ii) The Companies and their Subsidiaries take reasonable steps consistent with
their internal policies and procedures which, to the extent applicable, are
consistent with those generally known to be adopted by other companies in the
industries in which the Companies and their Subsidiaries operate, for the
physical and electronic protection of personally identifiable information
provided by the Companies’ and their Subsidiaries’ customers from unauthorized
disclosure or use. The Companies and their Subsidiaries have previously
disclosed to Buyer whether, to the Knowledge of Seller, there have been any
breaches of such internal policies and procedures during the past two (2) years,
and any known consequences arising directly from such breaches, that have had a
Material Adverse Effect.

(iii) The Companies and each of their Subsidiaries are in compliance in all
material respects with all applicable Laws and regulations relating to
pollution, hazardous substances or protection of human health or the
environment, and have obtained and are in compliance in all material respects
with all Permits required under such Laws. The Companies and their Subsidiaries
have not received notice of any actions, claims or investigations by any Person
alleging liability under, or non-compliance with, any such Law.

(q)      No Undisclosed Liabilities. Except as reflected or reserved against in
the Financial Statements (or the notes thereto), or in Section 3.1(q) of the
Seller Disclosure Schedule, none of the Companies or their Subsidiaries had, as
of the Balance Sheet Date, any liabilities required by GAAP to be reflected or
reserved against on the balance sheet of the Companies and their Subsidiaries or
set forth in the notes to audited financial statements. Except as set forth on
Section 3.1(q) of the Seller Disclosure Schedule, since the Balance Sheet Date,
none of the Companies or their Subsidiaries has incurred any liabilities
required by GAAP to be reflected or reserved against on the balance sheet of the
Companies and their Subsidiaries or set forth in the notes to audited financial
statements.

(r)      Employee Benefit Plans.

(i) Section 3.1(r)(i) of the Seller Disclosure Schedule sets forth a list of
each material Company Plan. Seller has delivered or made available to the Buyer
the following documents to the Buyer with respect to each material Company Plan:
(1) correct and complete copies of all documents embodying such Company Plan,
including (without limitation) all amendments thereto, and all related trust
documents, (2) a written description of any Company Plan that is not set forth
in a written document, (3) the most recent summary plan description together
with the summary or summaries of material modifications thereto, if any, (4) the
most recent annual actuarial valuations, if any, (5) all Internal Revenue
Service or Department of Labor determination, opinion, notification and advisory
letters received since January 1, 2002, (6) the three most recent annual reports
(Form Series 5500 and all schedules and financial

31



--------------------------------------------------------------------------------



 



statements attached thereto), if any, (7) all material correspondence to or from
any Governmental Entity received in the last year, (8) all discrimination tests
for the most recent plan year, and (9) all material written agreements and
contracts currently in effect, including (without limitation) administrative
service agreements, group annuity contracts, and group insurance contracts.

(ii) Seller represents and warrants that:

(1) each Company Plan has been established and administered in all material
respects in accordance with its terms and applicable Law, including, as to each
Company Plan that is subject to United States Law, ERISA and the Code.

(2) each Company Plan that is an “employee pension benefit plan” (within the
meaning of ERISA Section 3(2)) of the Companies and their Subsidiaries has
received a currently effective favorable determination letter as to its
qualification. No event has occurred or circumstance exists that could
reasonably be expected to give rise to disqualification or loss of tax-exempt
status of any Company Plan or a related trust. No Company Plan is subject to the
provisions of Section 302 or Title IV of ERISA or Section 412 of the Code. No
Company Plan provides welfare benefits (including, without limitation, death or
medical benefits) with respect to any former or current employee, or any spouse
or dependent of any such employee, beyond the employee’s retirement or other
termination of employment with the Company and its Subsidiaries other than
coverage mandated by Part 6 of Title I of ERISA. No Company Plan is a
“multiemployer plan” as defined in section 3(37) of ERISA;

(iii) With respect to each Company Plan, (i) no material Action is pending or,
to the Knowledge of Seller, threatened and (ii) to the Knowledge of Seller, no
facts or circumstances exist that reasonably could give rise to any material
Actions;

(iv) Except as contemplated by Section 4.2 or as set forth in Section 3.1(r)(iv)
of the Seller Disclosure Schedule, the consummation of the transactions
contemplated hereby shall not, either alone or in combination with another
event, (i) entitle any current or former employee or officer of any of the
Companies and their Subsidiaries to severance pay, unemployment compensation or
any other payment or (ii) accelerate the time of payment or vesting, or increase
the amount of compensation due any such employee or officer. For purposes of the
foregoing sentence, the term “payment” shall include (without limitation) any
payment, acceleration, forgiveness of indebtedness, vesting, distribution,
increase in benefits or obligation to fund benefits;

(v) With respect to each Company Plan that is not subject to United States Law,
(i) each such plan required to be registered has been registered and has been
maintained in good standing with applicable regulatory

32



--------------------------------------------------------------------------------



 



authorities, and (ii) each such plan that is required to be funded is funded at
levels required by applicable Law as of the Closing Date, and to the extent any
such plans are not fully funded as of the Closing Date, such underfunding is not
material to the Company and its Subsidiaries, and with respect to all other such
plans, adequate reserves with respect to all projected benefit obligations as of
the Closing Date will have been established, except to the extent not material;

(vi) No Affected Employee has become employed by any of the Companies or their
Subsidiaries pursuant to a transfer of an undertaking or business as defined in
Council Directive 2001/23/EC of the European Union (the “Directive”) or any
legislation implementing the Directive in any member state of the European Union
which occurred during the period of three years immediately preceding the
Closing Date and no Affected Employee who became employed by any of the
Companies or their Subsidiaries pursuant to such a transfer of an undertaking or
business has any right to receive benefits or payments on redundancy or early
retirement save for those payable under a Company Plan;

(vii) No Company or Subsidiary has initiated negotiations with employees or
received any request from employees pursuant to the United Kingdom’s Information
and Consultation of Employees Regulations 2004; and

(viii) No Affected Employee has any right to receive any payment or benefit on
termination of employment except pursuant to a Company Plan or a “Retention
Letter” listed in Section 3.1(r)(i) of the Seller Disclosure Schedule or as
otherwise may be required by applicable Law.

(s)      Intellectual Property.

(i) Section 3.1(s)(i)(a) of the Seller Disclosure Schedule sets forth a true and
complete list of all Company Registered Intellectual Property, and each such
item of Company Registered Intellectual Property that is currently used in the
Business is, except as set forth on Section 3.1(s)(i)(a) of the Seller
Disclosure Schedule, in effect and subsisting and, to the Knowledge of Seller,
valid. Commercially reasonable steps have been taken to obtain and maintain each
item of Company Registered Intellectual Property that is currently used in the
Business and, except as set forth in Section 3.1(s)(i)(b) of the Seller
Disclosure Schedule, no filing for Company Registered Intellectual Property that
is currently used in the Business is abandoned, canceled or lapsed or, to the
Knowledge of Seller, invalid. Except as set forth in Section 3.1(s)(i)(c) of the
Seller Disclosure Schedule, no proceeding (including any opposition,
interference, invalidation and/or cancellation proceeding or other claim) has
been brought against any Company Registered Intellectual Property in the last
three (3) years and no such proceeding is either pending or currently threatened
in writing

33



--------------------------------------------------------------------------------



 



or, to the Knowledge of Seller, orally. Except as set forth in
Section 3.1(s)(i)(d) of the Seller Disclosure Schedule, with respect to Company
Registered Intellectual Property, there are no actions that must be taken by the
Companies or their Subsidiaries on or prior to December 31, 2005 regarding the
payment of any registration, maintenance or renewal fees or the filing of any
responses to any Government Entity.

(ii) The Companies or their Subsidiaries own all right, title and interest to
the Company Owned Intellectual Property. Except as set forth in
Section 3.1(s)(ii)(a) of the Seller Disclosure Schedule, there are no material
forbearances to sue, consents, judgments or orders that: (A) restrict the rights
of the Companies or their Subsidiaries (1) to use or enforce any of the Company
Owned Intellectual Property or (2) with respect to such material forbearances to
sue, consents, judgments or orders to which the Companies or their Subsidiaries
are a party, to use any of the Company Licensed Intellectual Property except in
accordance with the terms of the license agreements pursuant to which such
Company Licensed Intellectual Property was licensed by any of the Companies or
their Subsidiaries, or (3) to the Knowledge of Seller pursuant to a written
notice from the owner of Company Licensed Intellectual Property, to use any such
Company Licensed Intellectual Property in accordance with the terms of the
license agreements pursuant to which such Company Licensed Intellectual Property
was licensed by any of the Companies or their Subsidiaries, or (B) restrict the
conduct of the Business in order to accommodate a third party’s Intellectual
Property rights. Subject to any necessary third party consents and licenses and
except for Retained IP and as set forth in Section 3.1(s)(ii)(b) of the Seller
Disclosure Schedule, the Company Intellectual Property includes all Intellectual
Property (other than with respect to infringement or other violation of Patents
and Trademarks) used or held for use by the Companies and their Subsidiaries in,
or necessary to, the conduct of the Business as currently conducted. Except
where not material, or as set forth in Section 3.1(s)(ii)(c) of the Seller
Disclosure Schedule, (a) the conduct of the Business does not infringe or
otherwise violate (1) to the Knowledge of Seller, any Person’s Patents or
Trademarks, or (2) any Person’s other Intellectual Property, and there is no
such claim pending or currently threatened in writing, or to the Knowledge of
Seller, orally, against any of the Companies or their Subsidiaries, and (b) to
the Knowledge of Seller, no Person is infringing or otherwise violating any
Company Intellectual Property, and no such claims are pending or currently
threatened against any Person by any of the Companies or their Subsidiaries.

(iii) Except as set forth in Section 3.1(s)(iii) of the Seller Disclosure
Schedule, or as would not be material, the Companies or their Subsidiaries have
not granted to a third party exclusive rights to (a) any of the Company Owned
Intellectual Property or (b) distribute or sublicense any of the Company Owned
Intellectual Property.

34



--------------------------------------------------------------------------------



 



(iv) Except as set forth in Section 3.1(s)(iv) of the Seller Disclosure Schedule
or as would not be material, no Public Software has been distributed by the
Companies or their Subsidiaries to any third parties in the conduct of the
Business as it is currently conducted.

(t)      Brokers’ Fees. No broker, investment banker, financial advisor or other
person is entitled to any broker’s, finder’s, financial advisor’s or other
similar fee, expenses or commission in connection with this Agreement or the
transactions contemplated hereby for which Buyer or its Affiliates (including
the Companies and their Subsidiaries) would be liable.

(u)      Affiliate Transactions.

(i) Except as (1) set forth on Section 3.1(u)(i) of the Seller Disclosure
Schedule or (2) referred to in clauses (ii) and (iii) of this Section 3.1(u),
since the Balance Sheet Date, there have been no material transactions, and as
of the date of this Agreement there are no material Contracts, between Seller or
any of its Affiliates (other than the Companies and their Subsidiaries), on the
one hand, and any of the Companies and their Subsidiaries, on the other hand.

(ii) Section 3.1(u) (ii) of the Seller Disclosure Schedule sets forth, as of the
date of this Agreement, all Contracts governing commercial arrangements between
Seller or any of its Affiliates (other than the Companies and their
Subsidiaries), on the one hand, and any of the Companies and their Subsidiaries,
on the other hand (the “Inter-Company Agreements”), other than any such
Contracts pursuant to which payments of less than $100,000 were made in 2004 and
2005.

(iii) Schedule V hereto sets forth, as of the date of this Agreement, all term
sheets relating to the agreements to be in effect after the Closing between
Seller or any of its Affiliates (other than the Companies and their
Subsidiaries), on the one hand, and any of the Companies and their Subsidiaries,
on the other hand (the “New Inter-Company Agreement Term Sheets”).

(v)      Suppliers and Customers. Except in the ordinary course of business
since the Balance Sheet Date, to the Seller’s Knowledge no Significant
Relationship has been canceled or terminated, or threatened to be cancelled or
terminated by the supplier, vendor customer or affinity partner party to such
relationship.

(w)      Insurance. Seller has made available to Buyer descriptions of all
insurance polices that are owned by the Companies or their Subsidiaries or that
name the Companies or any of their Subsidiaries as an insured, including those
that pertain to the Companies’ or any of their Subsidiaries’ assets, employees
or operations. All such insurance policies are in full force and effect, are
valid and enforceable, and all premiums due thereunder have been paid. Neither
Seller, the Companies nor their Subsidiaries have received any notice of
cancellation or modification in coverage

35



--------------------------------------------------------------------------------



 



amounts of any such insurance policies. Seller has timely reported under any
insurance policies all events, circumstances or claims or notices of claims as
required under the applicable policies of Seller and its Affiliates for all such
events, circumstances, claims or notices, existing prior to Closing, and no
insurance companies have denied, disputed or reserved their rights regarding
such claims.

(x)      Disclaimer of Warranties. NOTWITHSTANDING ANY PROVISION OF THIS
AGREEMENT TO THE CONTRARY, SELLER MAKES NO REPRESENTATIONS OR WARRANTIES TO
BUYER IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, EXCEPT
AS SPECIFICALLY SET FORTH IN THIS ARTICLE III. ALL OTHER REPRESENTATIONS AND
WARRANTIES, WHETHER EXPRESS OR IMPLIED, ARE DISCLAIMED BY SELLER.

(y)      Acquisition of Equity for Investment. Seller has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of Seller’s investment in the Parent Preferred Stock,
Parent Common Stock, and Parent Warrants. Seller confirms that it can bear the
economic risk of its investment in the Parent Preferred Stock, Parent Common
Stock, and Parent Warrants and can afford to lose its entire investment in the
Parent Preferred Stock, Parent Common Stock, and Parent Warrants, has been
furnished the materials relating to Seller’s investment in the Parent Preferred
Stock, Parent Common Stock, and Parent Warrants which it has reasonably
requested in connection with its investment. Seller is acquiring the Parent
Preferred Stock, Parent Common Stock, and Parent Warrants for investment and not
with a view toward or for sale in connection with any distribution thereof, or
with any present intention of distributing or selling such Equity Interests.
Seller agrees that the Parent Preferred Stock, Parent Common Stock, and Parent
Warrants may not be sold, transferred, offered for sale, pledged, hypothecated
or otherwise disposed of without registration under the Securities Act, except
pursuant to an exemption from such act.

Section 3.2 Representations and Warranties of Acquirors. Acquirors represent and
warrant to Seller as of the date hereof and, except for any representations and
warranties that speak as of a different specified date, as of the Closing as
follows:

(a)      Due Organization and Good Standing of Buyer. The Acquirors are duly
incorporated, validly existing and in good standing under the Laws of the State
of Delaware.

(b)      Authorization of Transaction by Acquirors. Acquirors have all requisite
corporate power and authority to execute, deliver and perform their obligations
under this Agreement and the Ancillary Agreements, and to consummate the
transactions contemplated hereby and thereby. The execution, delivery and
performance by the Acquirors of this Agreement and the Ancillary Agreements, as
applicable, and the consummation by the Acquirors of the transactions
contemplated hereby and thereby

36



--------------------------------------------------------------------------------



 



have been duly and validly authorized by all necessary corporate action on the
part of the Acquirors and no other corporate proceedings on the part of the
Acquirors are necessary to authorize the execution, delivery and performance by
the Acquirors of this Agreement and the Ancillary Agreements or to consummate
the transactions contemplated hereby and thereby. This Agreement has been duly
executed and delivered by each of the Acquirors and, assuming due authorization,
execution and delivery by Seller, constitutes, and each Ancillary Agreement,
when executed and delivered by each of the Acquirors, as applicable (assuming
due authorization and delivery by the other parties thereto), shall constitute,
a valid and binding obligation of each of the Acquirors, enforceable against
each of the Acquirors in accordance with its terms, except that such enforcement
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar Laws now or hereafter in effect relating to or affecting the rights and
remedies of creditors and general principles of equity (whether considered in a
proceeding at law or in equity) and the discretion of the court before which any
proceeding therefor may be brought.

(c)      Governmental Filings. No Governmental Filings are required in
connection with the execution, delivery and performance of this Agreement or the
Ancillary Agreements by the Acquirors, as applicable, except (i) Governmental
Filings under the HSR Act, (ii) Governmental Filings under Foreign Antitrust
Merger Control Laws, (iii) the Governmental Filings required to be made with the
Insurance Commissioner and the FSA, (iv) Governmental Filings that become
applicable as a result of matters specifically related to Seller or its
Affiliates or (v) such other Governmental Filings the failure of which to be
obtained or made would not materially impair the Acquirors’ ability to
consummate the transactions contemplated hereby.

(d)      No Conflict or Violation. The execution, delivery and performance by
the Acquirors of this Agreement and the Ancillary Agreements, as applicable, and
the consummation by the Acquirors of the transactions contemplated hereby and
thereby do not (i) assuming all authorizations, consents and approvals described
in Section 3.2(c) have been obtained or made, violate any applicable Law to
which the Acquirors are subject; (ii) require a consent, approval or
notification under, conflict with, result in a violation or breach of, or
constitute a default under, result in the acceleration of, create in any party
the right to accelerate, terminate or cancel any Contract to which any of the
Acquirors is a party; or (iii) violate the Organizational Documents, except with
respect the foregoing clauses (i) and (ii) as would not, individually or in the
aggregate, have a Material Adverse Effect and would not materially impair the
Acquirors’ ability to consummate the transactions contemplated hereby.

(e) Legal Proceedings.

(i) As of the date of this Agreement, there are no Actions pending or, to the
knowledge of the Acquirors, threatened which challenge the validity or
enforceability of this Agreement or seek to enjoin or prohibit consummation of
the transactions contemplated hereby. The Acquirors are not subject to any
judgment, decree, injunction or order of any Governmental

37



--------------------------------------------------------------------------------



 



Entity which would materially impair their ability to consummate the
transactions contemplated hereby.

(ii) None of the Acquirors or any of their Affiliates has been denied or
informed that it was likely to be denied any Permit relating to the
administration, underwriting, solicitation or sale of insurance products or the
conduct of the business of insurance in any jurisdiction.

(f)      Acquisition of Equity for Investment. Buyer has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of Buyer’s purchase of the CMG Interests and the Shares.
Buyer confirms that it can bear the economic risk of its investment in the CMG
Interests and the Shares and can afford to lose its entire investment in the CMG
Interests and the Shares, has been furnished the materials relating to Buyer’s
purchase of the CMG Interests and the Shares which it has requested, and Seller
has provided Buyer the opportunity to ask questions of the officers and
management employees of the Companies and to acquire additional information
about the business and financial condition of the Companies and their
Subsidiaries. Buyer is acquiring the Equity for investment and not with a view
toward or for sale in connection with any distribution thereof, or with any
present intention of distributing or selling such Equity. Buyer agrees that the
CMG Interests and the Shares may not be sold, transferred, offered for sale,
pledged, hypothecated or otherwise disposed of without registration under the
Securities Act of 1933, as amended, except pursuant to an exemption from such
registration available under such Act.

(g)      Funding. Attached hereto as Exhibit B is a true and complete copy of
the commitment letter from Credit Suisse, Deutsche Bank AG New York Branch,
Deutsche Bank AG Cayman Islands Branch and Deutsche Bank Securities Inc. (the
“Debt Financing Commitments”), pursuant to which lenders party thereto have
agreed, subject to the terms and conditions set forth therein, to lend the
amounts set forth therein for the purposes of funding payment of the Closing
Consideration and fees and expenses of Buyer relating to the transactions
contemplated by this Agreement (the “Debt Financing”). Attached hereto as
Exhibit C is a true and complete copy of the equity commitment letter (the
“Equity Financing Commitment” and together with the Debt Financing Commitments,
the “Financing Commitments”), pursuant to which certain affiliates of Apollo
Management V, L.P. (“Apollo”) have committed, subject to the terms and
conditions set forth therein, to invest the amount set forth therein to purchase
Equity Interests of Buyer (the “Equity Financing” and together with the Debt
Financing, the “Financing”). None of the Financing Commitments have been amended
or modified prior to the date of this Agreement, and the respective commitments
contained in the Financing Commitments have not been withdrawn or rescinded in
any respect. The Financing Commitments are in full force and effect. There are
no conditions precedent or other contingencies related to the funding of the
full amount of the Financing, other than as set forth in or contemplated by the

38



--------------------------------------------------------------------------------



 



Financing Commitments. The aggregate proceeds to be disbursed pursuant to the
agreements contemplated by the Financing Commitments, will be sufficient for
Buyer to pay the aggregate Closing Consideration and to pay all related fees and
expenses. The Fee Letter referenced in the Debt Financing Commitments (which has
not been made available to Seller) does not contain any provisions that directly
or indirectly function as conditions to the funding of such commitments or
otherwise make such finding less likely to occur (assuming payment by Buyer of
all fees payable thereunder).

(h)      Brokers’ Fees. No broker, investment banker, financial advisor or other
person, is entitled to any broker’s, finder’s, financial advisor’s or other
similar fee, expenses or commission in connection with this Agreement or the
transactions contemplated for which Seller or any of its Affiliates would be
liable.

(i)      No Reliance. Buyer acknowledges that it has conducted to its
satisfaction an independent investigation of the financial condition,
liabilities, results of operations and projected operations of the Companies and
their Subsidiaries and the nature and condition of their respective properties
and assets and the Business and, in making the determination to proceed with the
transactions contemplated by this Agreement and the Ancillary Agreements, has
relied solely on the results of its own independent investigation and the
representations and warranties set forth in Section 3.1. Buyer acknowledges that
none of Seller, the Companies or their Subsidiaries nor any other Person has
made any representation or warranty, express or implied, as to the accuracy or
completeness of any information regarding the Companies or their Subsidiaries,
the Business or other matters that is not included in this Agreement. Without
limiting the generality of the foregoing, none of Seller, the Companies or their
Subsidiaries nor any other Person has made a representation or warranty to Buyer
with respect to (a) any projections, estimates or budgets for the Business, the
Companies or their Subsidiaries, or (b) any material, documents or information
relating to any of the Companies or their Subsidiaries made available to Buyer
or its Representatives in any data room or otherwise, except as expressly
covered by a representation or warranty set forth in Section 3.1.

(j)      Disclaimer of Warranties. NOTWITHSTANDING ANY PROVISION OF THIS
AGREEMENT TO THE CONTRARY, ACQUIRORS MAKE NO REPRESENTATIONS OR WARRANTIES TO
SELLER IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT,
EXCEPT AS SPECIFICALLY SET FORTH IN THIS ARTICLE III. ALL OTHER REPRESENTATIONS
AND WARRANTIES, WHETHER EXPRESS OR IMPLIED, ARE DISCLAIMED BY BUYER.

(k)      FSA Approval. Except as previously disclosed to Seller, neither Buyer
nor any of its Affiliates have actual knowledge of any facts or any reason that
would cause the FSA to withhold or delay its consent to the proposed acquisition
of control (such term having the meaning ascribed thereto in section 179 of
FSMA) of Cims Limited by Buyer and each other person that is a proposed
controller pursuant to section 184 of FSMA.

39



--------------------------------------------------------------------------------



 



(l)      Capitalization.

(i) As of the date hereof, the authorized capital stock of Parent consists of
(A) 1,000 shares of Parent Common Stock, of which 100 shares are issued and
outstanding and (B) 1,000 shares of Parent Preferred Stock, of which no shares
are issued and outstanding. Except as contemplated by this Agreement and the
transactions contemplated hereby, as of the date hereof, there are no
outstanding Equity Interests, options, warrants, rights or agreements or other
commitments pursuant to which Parent is or may become obligated to issue any
shares of its Equity Interests. All of the outstanding shares of Parent Common
Stock have been duly authorized and validly issued, have not been issued in
violation of any preemptive rights, rights of first refusal or other third party
rights, and are fully paid and nonassessable. All shares of Parent Preferred
Stock and Parent Common Stock to be issued pursuant to the transactions
contemplated by this Agreement will be, duly authorized, validly issued, fully
paid and nonassessable. Other than as set forth above, as of the date hereof,
Parent has no other Equity Interests authorized, reserved for issuance, issued
or outstanding and there are no voting trusts or other agreements or
understandings to which Parent is bound with respect to voting the Parent
Preferred Stock or Parent Common Stock.

(ii) At Closing, the issued and outstanding Equity Interests of Parent will
consist of (A) the Parent Preferred Shares; (B) Parent Common Stock and/or
Parent Preferred Stock issued to affiliates of Apollo and certain members of
management of the Companies and their Subsidiaries; (C) shares of Parent Common
Stock issuable (x) upon exercise of options issued pursuant to an option plan
and/or (y) pursuant to a deferred compensation plan, in each case, of the
Companies and their Subsidiaries; and (D) shares of Parent Common Stock issuable
pursuant to the Parent Warrant.

(m)      Investment Company. Parent is not an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.

(n)      Private Offering. No form of general solicitation or general
advertising was used by Parent or its representatives in connection with the
offer or sale of the Parent Preferred Stock. Subject in part to the truth and
accuracy of each of Parent’s representations and warranties set forth in section
3.2 hereof, no registration of the Parent Preferred Stock, pursuant to the
provisions of the Securities Act or any state securities or “blue sky” laws,
will be required by the offer, sale or issuance of the Parent Preferred Stock.
Parent agrees that neither it, nor anyone acting on its behalf, shall offer to
sell the Parent Preferred Stock or any other securities of Parent so as to
require the registration of the Parent Preferred Stock pursuant to the
provisions of the Securities Act or any state securities or “blue sky” laws,
unless such Parent Preferred Stock or other securities are so registered.

40



--------------------------------------------------------------------------------



 



(o)      Reservation of Parent Common Stock. Prior to the Closing, Parent will
have available for issuance such number of its authorized but unissued shares of
(i) Parent Common Stock as will be sufficient to permit the exercise in full of
all Parent Warrants and (ii) Parent Preferred Stock as will be sufficient to
permit the issuance of Parent Preferred Shares as contemplated by this
Agreement. All shares of (i) Parent Common Stock issuable pursuant to the terms
of the Parent Warrants, when issued upon exercise thereof, with payment therefor
in accordance with the terms thereof, and (ii) Parent Preferred Shares, in each
case, issuable pursuant to this Agreement, shall be duly and validly issued and
fully paid and nonassessable, not subject to preemptive rights and shall be free
and clear of all Encumbrances.

ARTICLE IV
COVENANTS

Section 4.1 Conduct of the Companies’ Business.

(a)      Seller agrees that, during the period from the date of this Agreement
until the earlier of the Closing or the termination of this Agreement, except as
(1) required by applicable Law, (2) set forth in Section 4.1 of the Seller
Disclosure Schedule or (3) consented to by Buyer in writing (which consent shall
not be unreasonably withheld or delayed), Seller shall cause each of the
Companies and their Subsidiaries to:

(i) conduct their respective businesses and operations in the ordinary course of
business and in accordance with applicable Law, except as expressly contemplated
by this Agreement;

(ii) use commercially reasonable efforts to keep available the services of their
respective employees and maintain the relations and good will with suppliers,
customers, affinity partners, creditors, employees, agents and others having
business relationships with the Companies and their Subsidiaries;

(iii) maintain the assets of the Companies and their Subsidiaries in good
repair, order and condition, maintain insurance that is reasonable, in both
scope and amount, in light of the risks attendant to the Business, replace in
accordance with past practice inoperable or worn out assets with modern assets
of comparable quality, invest in capital expenditures in the ordinary course of
business and, in the event of a casualty, loss or damage to any of such assets
prior to the Closing Date, repair or replace such assets, unless otherwise
consented to by Buyer in writing;

(iv) promptly notify Buyer in writing upon receipt of Knowledge that there has
been an occurrence, or failure to occur, of any event, which occurrence or
failure to occur has caused any representation or warranty of

41



--------------------------------------------------------------------------------



 



Seller that is contained in this Agreement to be untrue or inaccurate in any
material respect at any time from the date of this Agreement to the Closing as
if such representation and warranty were made at such time.

(v) maintain, in all material respects, in good standing all permits, and
authorization of any Governmental Entity related to the Business and any
applications therefor;

(vi) pay all Pre-Closing Tax Period Taxes that become due and payable during
such period, or contest such Pre-Closing Tax Period Taxes in good faith with
appropriate reserves held in accordance with GAAP; and

(vii) spend as least 80% of the cumulative amounts set forth in
Section 4.1(a)(vii) of the Seller Disclosure Schedule.

(b)      In addition, subject to the foregoing Section 4.1(a), Seller shall
procure that each of the Companies and their Subsidiaries shall not:

(i) authorize or effect any amendment to or change its Organizational Documents
in any respect;

(ii) except in connection with the Inter-Company Agreements, declare, set aside
or pay any dividend or distribution on or in respect of any of its Equity
Interests, or make any payment or transfer of consideration of any kind to any
Affiliate or relative of any such Affiliate, other than salary and ordinary
expense reimbursement to employees;

(iii) issue or authorize the issuance of any Equity Interests or grant any
options, warrants, or other rights to purchase or obtain any of its Equity
Interests or issue, sell or otherwise dispose of any of its Equity Interests;

(iv) issue any note, bond, or other debt security, or create, incur, assume or
guarantee any Indebtedness or any capitalized lease obligation;

(v) except in the ordinary course of business and other than the New
Inter-Company Agreements, enter into any Contract, or amend, modify or waive any
right under any existing Contract, in each case, with any Affiliate of the
Companies;

(vi) other than in the ordinary course of business, enter into, accelerate,
terminate, modify or cancel or waive any material right under any Company
Contract;

42



--------------------------------------------------------------------------------



 



(vii) except in the ordinary course of business, sell, lease, transfer or
otherwise dispose of any of the material property or assets of the Business
other than pursuant to existing Contracts or commitments;

(viii) make any capital expenditure, or commitments therefor, in excess of
$3,000,000;

(ix) cancel, compromise or settle any material claim, or intentionally waive or
release any material rights, of any of the Companies or their Subsidiaries,
except in respect of any Excluded Litigation Matter;

(x) adopt, enter into, amend, alter, or terminate any Company Plan or any
employment agreement with any executive level employee or grant or agree to
grant any increase in the wages, salary, bonus or other compensation,
remuneration or benefits of any executive-level employee of any of the Companies
or their Subsidiaries, except as required under applicable Law, any existing
Company Plan or any existing employment agreement;

(xi) except with respect to the elimination of any reserve relating exclusively
to a matter to be assumed by Seller prior to Closing, make any changes to their
accounting methods or principles, other than as may be required by Law, GAAP or
generally accepted accounting principles in the jurisdictions of incorporation
of the relevant Company or Subsidiary;

(xii) make any material Tax election or changes to their Tax accounting methods
or principles, other than as required by Law, or settle or compromise any
material liability relating to Taxes of the Companies or their Subsidiaries;

(xiii) acquire (by merger, consolidation or acquisition of stock or assets) any
corporation, partnership or other business organization or division thereof or
collection of assets constituting all or substantially all of a business or
business unit;

(xiv) adopt any material change in the policies or practices of the Companies or
their Subsidiaries with regard to the extension of discounts or credit to
customers or collection of receivables from customers; and

(xv) agree or otherwise commit to take any of the actions prohibited by the
foregoing clauses (i) through (xiv).

(c)      Seller agrees, during the period from the date of this Agreement until
the earlier of the Closing or the termination of this Agreement, (i) not to
directly or indirectly sell or otherwise dispose of any of its Equity Interests
in the Companies or any of their Subsidiaries; (ii) not to copy, reproduce or in
any way retain or use, other than as expressly permitted by the Inter-Company
Agreement, or New Inter-

43



--------------------------------------------------------------------------------



 



Company Agreements, any portion of the Company Intellectual Property (unless
Seller has an independent right to such Company Licensed Intellectual Property)
(including source code) in a manner that would infringe or otherwise violate the
Company Intellectual Property; (iii) not to copy the source code of the Loyalty
Open Logic Architecture platform; (iv) to assign to the Companies or the
Subsidiaries Intellectual Property that is owned by the Seller and is used
exclusively by the Companies and their Subsidiaries as of the Closing Date; and
(v) to perform in all material respects its obligation under and as set forth in
the Inter-Company Agreements.

Section 4.2 Employment Matters.

(a)      Immediately after the Closing, each of the Companies and their
Subsidiaries shall continue to employ all individuals who are employees of any
of the Companies or their Subsidiaries on the Closing Date, including employees
not actively at work due to injury, vacation, military duty, disability or other
leave of absence (the “Affected Employees”). Until the first anniversary of the
Closing Date, Buyer shall provide employee benefits and compensation to Affected
Employees that are no less favorable in the aggregate than those provided to
such persons immediately prior to the Closing Date whether arising under a
Company Plan or any plan sponsored by Seller or any of its Affiliates (other
than the Companies and their Subsidiaries); provided, however, that Buyer shall
not be obligated to provide for equity awards or grants, and equity awards or
grants or awards made pursuant to the Cendant Corporation 2003 Long Term
Incentive Plan prior to the Closing Date shall not be taken into account in
determining the compensation and benefits of Affected Employees. Periods of
employment with any of the Companies or their Subsidiaries (including, without
limitation, any current or former Affiliate of the Companies or any predecessor,
to the extent previously recognized under the Company Plans), shall be taken
into account for purposes of determining, as applicable, the eligibility for
participation and vesting of any employee under all employee benefit plans
offered by Buyer or a Subsidiary of Buyer to the Affected Employees, including
vacation plans or arrangements, 401(k) or other retirement savings plans and any
severance or welfare plans. Buyer shall (i) waive any limitation on medical
coverage of any Affected Employees due to pre-existing conditions under the
applicable medical plan of Buyer or a Subsidiary of Buyer to the extent such
limitation did not apply to the Affected Employee under the medical employee
benefit plan of any of the Companies or their Subsidiaries or their Affiliates
that covered the Affected Employee on the Closing Date, and (ii) credit each
Affected Employee with all deductible payments and co-payments paid by such
employee under the medical employee benefit plan of the Companies or their
Affiliates prior to the Closing Date during the year in which the Closing occurs
for the purpose of determining the extent to which any such employee has
satisfied his or her deductible and whether he or she has reached the
out-of-pocket maximum under any medical plan of Buyer or a Subsidiary of Buyer
for such year.

(b)      The Affected Employees shall not accrue benefits under any Company Plan
not sponsored by the Companies on and after the Closing Date. Prior

44



--------------------------------------------------------------------------------



 



to the Closing Date, (i) the Companies shall withdraw, effective as of the
Closing Date, from any Company Plan not sponsored by the Companies (the
“Retained Company Plans”), in the manner, if any, that such Company Plan
specifies for withdrawal of a participating employer, and (ii) the Sellers shall
take all actions necessary or appropriate to cause the Companies and
Subsidiaries to have no further obligations or liabilities under any Retained
Company Plan on and after the Closing Date.

(c)      Notwithstanding the general provisions of Section 4.2(a), until at
least December 30, 2006, Buyer shall, and shall cause its Affiliates to, provide
each Affected Employee with severance benefits that are no less favorable than
those that would have been provided to such Affected Employee immediately prior
to the Closing Date under the Cendant Corporation Severance Pay Plan for
Non-Officer Employees or, if applicable, the severance benefits set forth on
Section 4.2(c) of the Seller Disclosure Schedule, each as in effect on the
Closing Date.

(d)      Buyer shall take all actions necessary to assume and honor the Company
Plans other than the Retained Company Plans. Buyer shall be solely responsible
for all liabilities relating to the amendment, termination or alleged
termination of any Company Plan other than the Retained Company Plans.

(e)      Buyer shall, within two Business Days, notify Seller of the termination
of employment and whether such termination is for Cause (as defined in the
applicable Retention Letter) of any individual who is party to a “Retention
Letter” listed on Section 3.1(r)(i) of the Seller Disclosure Schedule.

Section 4.3 Publicity. Buyer and Seller agree to communicate with each other and
cooperate with each other prior to any public disclosure of the transactions
contemplated by this Agreement. Buyer and Seller agree that no public release or
announcement concerning the terms of the transactions contemplated hereby shall
be issued by any party without the prior consent of Buyer and Seller, except as
such release or announcement, upon the advice of outside counsel, may be
required by Law or the rules and regulations of any stock exchange upon which
the securities of Seller are listed, in which case the party required to make
the release or announcement shall allow the other parties reasonable time to
comment on such release or announcement in advance of such issuance.

Section 4.4 Confidentiality

(a)      Buyer and its Representatives (as such term is defined in the
Confidentiality Agreement between Seller and Apollo, dated January 10, 2005 (the
“Confidentiality Agreement”)) shall treat all nonpublic information obtained in
connection with this Agreement and the transactions contemplated hereby as
confidential in accordance with the terms of the Confidentiality Agreement. The
terms of the Confidentiality Agreement are hereby incorporated by reference and
shall continue in full force and effect until the Closing, at which time such
Confidentiality Agreement shall terminate. If this Agreement is, for any reason,
terminated prior to the Closing, the

45



--------------------------------------------------------------------------------



 



Confidentiality Agreement shall continue in full force and effect as provided in
Section 6.2 hereof in accordance with its terms. Notwithstanding the fact that
Seller is not a party to the letter related to the Equity Financing Commitment,
Seller shall treat all information contained in such letter and the transactions
contemplated thereby as confidential in accordance with the terms of the
confidentiality provision contained therein.

(b)      From and after the Closing except as required by Law, regulation or
stock exchange rule, (i) Buyer shall, and shall cause each of the Companies and
their Subsidiaries to, keep confidential and not use for any purpose all
nonpublic information regarding Seller or its Affiliates (other than the
Companies and their Subsidiaries) of which the Companies and their Subsidiaries
are aware; and (ii) Seller shall, and shall cause each of its Affiliates to,
keep confidential and not use for any purpose all nonpublic information
regarding Buyer or its Affiliates (including the Companies and their
Subsidiaries) of which Seller or its Affiliates may be aware.

Section 4.5 Access to Information; Financial Statements.

(a)      Subject to Section 4.4 hereof, Seller shall cause its officers,
directors, employees, auditors and other agents to afford the officers,
directors, employees, auditors and other agents of Buyer reasonable access
during normal business hours to the officers, directors, employees, auditors,
agents, properties, offices and other facilities of Seller, the Companies and
their respective Subsidiaries and their books and records, and shall furnish
Buyer with such financial, operating and other data and information with respect
to the Business (including management reports), as Buyer, through its officers,
employees or agents, may reasonably request, including without limitation,
auditors’ work papers (subject to execution by Buyer of customary agreements).
In exercising its rights hereunder, Buyer shall conduct itself so as not to
unreasonably interfere in the conduct of the business of the Companies and their
Subsidiaries prior to Closing. Buyer acknowledges and agrees that any contact by
Buyer and its agents and representatives with officers, employees, customers or
agents of the Companies and their Subsidiaries hereunder shall be arranged and
supervised by representatives of Seller, unless Seller otherwise expressly
consents with respect to any specific contact. Notwithstanding anything to the
contrary set forth in this Agreement, neither Seller nor any of its Affiliates
(including the Companies and their Subsidiaries) shall be required to disclose
to Buyer or any agent or representative thereof any (i) information relating to
any sale or divestiture process conducted by Seller or its Affiliates for the
Companies or the Business or Seller’s or its Affiliates’ (or their
representatives’) evaluation of the Companies or the Business in connection
therewith, including projections, financial or other information relating
thereto or (ii) information if doing so would violate any Company Contract or
Law to which Seller or any of its Affiliates (including the Companies and their
Subsidiaries) is a party or is subject or which would result in a loss of the
ability to successfully assert a claim of privilege (including without
limitation, the attorney-client and work product privileges) or
(iii) consolidated, combined, unitary or similar Tax Return of which Seller or
any of its Affiliates (other than any of the Companies or their Subsidiaries) is
the common parent (other than

46



--------------------------------------------------------------------------------



 



schedules relating solely to the Company and their Subsidiaries) or any other
information relating to Taxes or Tax Returns other than information relating
solely to the Companies and/or their Subsidiaries, it being understood that the
Seller shall make reasonable efforts, through redaction or otherwise, to
maximize the delivery of information hereunder.

(b)      Seller shall cause each of the Companies and their Subsidiaries to
provide to Buyer the Monthly Financial Reports within fifteen (15) Business Days
following the end of each calendar month prior to the Closing.

(c)      Prior to Closing, Seller shall cause each of the Companies and their
Subsidiaries to provide to Buyer within sixty (60) days following the end of the
calendar quarter ended June 30, 2005, or within forty-five (45) days following
the end of each calendar quarter thereafter ending forty-five (45) days or more
prior to Closing, (i) the S-X Quarterly Financial Statements, (ii) the
comparative figures for the corresponding quarter in the prior fiscal year and
the corresponding elapsed portion of the prior fiscal year, (iii) the
comparative figures from the budget for such quarter and the corresponding
elapsed portion of the fiscal year and (iv) a detailed explanation of
significant trends and variances (collectively, the “Quarterly Financial
Statements”). The Quarterly Financial Statements shall be prepared in accordance
with GAAP, consistently applied (except as disclosed in the footnotes thereto),
contain condensed notes thereto (consistent with Form 10-Q disclosure), and
fairly present, in all material respects, the combined financial position of the
Companies and their Subsidiaries as of the dates thereof and their combined
results of operations, changes in combined equity and cash flows for the periods
then ended, in each case, as if such quarter end was the Companies’ and their
Subsidiaries’ fiscal year end.

(d)      Without limiting the foregoing, for a period of five years following
the Closing, upon request by Buyer, Seller shall provide reasonable access to
the books, records, manuals, historical financial data and other materials of
Seller and its Affiliates relating to the Business, including without limitation
to allow Buyer to (i) consummate any financing transaction, including without
limitation, any public or private offering of equity, debt or other securities
or (ii) make any filings or registrations under the Securities Act of 1933, any
state blue sky laws or any rules promulgated thereunder, or any similar act or
regulations of any Governmental Entity. Without limiting the foregoing, Seller
shall, and shall cause its Affiliates to reasonably cooperate and assist Buyer
with any such financing transactions, filings or registrations. Such cooperation
and assistance shall include, without limitation, delivering management
representation letters and using its commercially reasonable efforts to cause
its auditors to reissue audit and review opinions. Buyer shall reimburse Seller
and its Affiliates for any out-of-pocket costs and expenses incurred by Seller
in connection with this Section 4.5(d) and shall indemnify Seller and its
Affiliate for any Liabilities in connection therewith (except to the extent
resulting from breach by Seller of this Agreement).

47



--------------------------------------------------------------------------------



 



Section 4.6 Post-Closing Litigation and Other Matters.

(a)      Notwithstanding anything to the contrary contained in this Agreement,
from and after the Closing Date, Seller shall (i) assume and retain all
responsibility for, (ii) shall retain Liability for all Losses arising out of
and (iii) shall have the exclusive right to control the defense and settlement
of the Actions (in each case, including all Actions arising out of or relating
to the same facts and circumstances giving rise to such original Actions) set
forth on Section 4.6(a) of the Seller Disclosure Schedule (the “Excluded
Litigation Matters”). Seller shall have the exclusive right to control the
defense and settlement of all Excluded Litigation Matters in which Seller or the
Companies are defendants. Following the Closing Date, Buyer shall, and shall
cause the Companies and their Subsidiaries to, maintain all records and
materials (in whatever form maintained, whether documentary, electronically
stored or otherwise) pertinent to any Excluded Litigation Matters. Buyer shall,
and shall cause the Companies and their Subsidiaries to, reasonably cooperate
with Seller and its counsel in the investigation, defense and settlement of such
Excluded Litigation Matters. Without limiting the generality of the foregoing,
Buyer shall, and shall cause the Companies and their Subsidiaries to,
(i) provide Seller with reasonable access at reasonable hours to all books and
records and personnel, including the Affected Employees and (ii) permit
employees and personnel, including the Affected Employees, to respond to
reasonable requests for interviews, depositions, trial or hearing or other
testimony, interrogatories and other information in connection with Excluded
Litigation Matters and any proceedings in connection therewith.

(b)      From and after the Closing Date, except as set forth in Section 4.6(a),
Buyer shall cause the Companies and their Subsidiaries to retain or assume all
responsibility for and retain or assume liability for all Losses (other than any
Losses for which Buyer is indemnified under Article VII) arising out of, and in
respect of clause (i) below, the Companies and their Subsidiaries shall have the
exclusive right to control the defense and settlement of and in respect of
Clause (ii) below, the Companies and their Subsidiaries shall perform all of
their covenants and obligations under, (i) all Actions set forth on
Section 4.6(b) of the Seller Disclosure Schedule, (the “Business Litigation
Matters”) regardless of whether Seller or any of its Affiliates (other than any
of the Companies or their Subsidiaries) are party thereto or otherwise named
therein and (ii) all Company Contracts and Company Leases to which any of the
Companies or their Subsidiaries is a party (the “Business Contract Matters”)
regardless of whether Seller or any of its Affiliates (other than any of the
Companies or their Subsidiaries) are party thereto or guarantors thereof.
Nothing contained in this Section 4.6(b) shall limit the rights of the Buyer
under ARTICLE VII.

Section 4.7 Filings and Authorizations, Including HSR Act Filing.

(a)      Seller, on the one hand, and Buyer, on the other hand, shall, and shall
cause its Affiliates to, promptly file or cause to be filed all necessary
Governmental Filings, including, but not limited to, (i) filing as soon as
practicable, but

48



--------------------------------------------------------------------------------



 



in no event later than ten (10) days following the date of this Agreement, all
necessary Governmental Filings under each of, (w) the HSR Act, and (x) the FSA
Notices with the FSA ; (ii) filing as promptly as practicable, but in no event
later than ten (10) days following the date of this Agreement, the Form A with
the Insurance Commissioner; and (iii) filing as promptly as practicable after
the date of this Agreement but in no event later than ten (10) days following
the date of this Agreement (provided Seller has delivered to Buyer the
information referred to in Section 4.7(c)), all necessary Governmental Filings
under any Foreign Antitrust Merger Control Laws, and (iv) submissions of
additional information reasonably requested by any Governmental Entity. Each of
Buyer and Seller further agrees that it shall, and shall cause its Affiliates
to, comply with any applicable post-Closing notification or other requirements
of the Insurance Commissioner, the FSA or of any antitrust, trade competition,
investment or control reporting or similar Law or regulation of any Governmental
Entity with competent jurisdiction. Each of Buyer and Seller agrees to cooperate
with and promptly to consult with the other party or its counsel with respect to
any filing with any Governmental Entity.

(b)      In addition to the agreements set forth in (a) above, the parties shall
use their commercially reasonable efforts to obtain the consents, approvals,
waivers or other authorizations from Governmental Entities, including without
limitation, any approvals required by the Insurance Commissioner or the FSA in
connection with Buyer’s acquisition of the control of Safecard and Cims Limited,
respectively, and antitrust clearance under the HSR Act and any Foreign
Antitrust Merger Control Laws, are obtained as promptly as practicable and that
any reasonable conditions set forth in or established by any such consents,
approvals, waivers or other authorizations from Governmental Entities are wholly
satisfied. Furthermore, Buyer shall make promptly, and in any event within any
time period as the FSA may from time to time prescribe, any filing required to
be made to the FSA, and provide the FSA with such information as it may require,
in order to consider approving the proposed acquisition of control (such term
having the meaning ascribed thereto in section 179 of FSMA) of Cims Limited by
Buyer and each other person that is a proposed controller pursuant to section
184 of FSMA.

(c)      Seller shall promptly provide Buyer with all information regarding the
Business that is within Seller’s control and is reasonably necessary to complete
the required forms in connection with the necessary Governmental Filings under
the Foreign Antitrust Merger Control Laws in Austria and Germany.

(d)      Buyer shall promptly notify Seller of the satisfaction of the
conditions set forth in Section 5.1(b) and Section 5.1(c).

(e)      Notwithstanding anything to the contrary contained herein, in the event
that the Insurance Commissioner has not approved Buyer’s acquisition of control
statement relating to the acquisition of control of Safecard by the fifth (5th)
Business Day prior to the Closing Date, then (i) Seller shall, subject to
receipt of all necessary insurance regulatory

49



--------------------------------------------------------------------------------



 



approvals, non-disapprovals or waivers of regulatory requirements, as
applicable, cause Cendant Membership Services Holdings Subsidiary LLC to
immediately distribute all of the outstanding shares of stock of Safecard to CMG
and, immediately following such distribution, shall cause CMG to distribute all
of the outstanding shares of stock of Safecard to Seller, (ii) Safecard shall be
deemed to not be a “Subsidiary” under this Agreement, and (iii) Seller shall
take all actions reasonably necessary or appropriate to run-off and wind-up the
activities of Safecard, provided that Seller may not terminate, cancel, refuse
to renew or otherwise cease to provide coverage or increase the premiums under
the Safecard policies in effect at the time of such distributions until the
earlier of (1) such time Buyer has procured comparable coverage to replace the
coverage afforded under the Safecard policies and afford adequate coverage to
Safecard’s policyholder(s) or (2) the date which is the 90th day following the
Closing Date.

Section 4.8 Director and Officer Liability; Indemnification. Buyer agrees to
cause the Company to assume and comply with the obligations of Seller under
paragraph 2.1(e) of that certain Amended and Restated Stockholders Agreement
dated as of January 30, 2004 by and among TRL Group Inc. (formerly known as
Trilegiant Corporation), a Delaware corporation and a Subsidiary of CMG, Seller
and the other parties named therein.

Section 4.9 Reasonable Best Efforts. Upon the terms and subject to the
conditions herein provided, except as otherwise provided in this Agreement, and
without limiting the obligations of the parties under Section 4.7, each of the
parties hereto agrees to use its reasonable best efforts to take or cause to be
taken all action, to do or cause to be done and to assist and cooperate with the
other party hereto in doing all things necessary, proper or advisable under
applicable Laws and regulations to consummate and make effective, in the most
expeditious manner practicable, the transactions contemplated hereby, including,
but not limited to: (i) the satisfaction of the conditions precedent to the
obligations of any of the parties hereto; (ii) the obtaining of applicable
consents, waivers or approvals of any third parties; (iii) the defending of any
lawsuits or other legal proceedings, whether judicial or administrative,
challenging this Agreement or the performance of the obligations hereunder; and
(iv) the execution and delivery of such instruments, and the taking of such
other actions as the other party hereto may reasonably require in order to carry
out the intent of this Agreement. Notwithstanding the foregoing, none of Seller,
the Companies or any of their respective Affiliates shall be obligated to make
any payments or otherwise pay any consideration to any third party to obtain any
applicable consent, waiver or approval, unless the payment of such consideration
is required by applicable Law or the terms of the applicable Contract.

Section 4.10 Insurance.

(a)      After the Closing, Seller will continue to provide Buyer with access to
historic Occurrence Based Policies of Seller and its Subsidiaries that include
coverage for the Companies and their Subsidiaries for periods prior to the
Closing `Date and shall reasonably cooperate with Buyer and take commercially

50



--------------------------------------------------------------------------------



 



reasonable actions as may be necessary or advisable to assist Buyer in
submitting claims for pre-Closing occurrences to which such policies are
responsive; provided that Buyer shall be responsible for any deductibles or
co-payments legally due and owing relating to such claims and Seller shall not
be required to maintain such policies beyond their current terms.

(b)      Buyer acknowledges that under Claims Made Policies of Seller and its
Subsidiaries (other than the Companies and their Subsidiaries) all insurance
coverage for the Companies and their Subsidiaries for any occurrence, act,
omission or event occurring and Liability or condition arising after Closing
shall terminate as of the Closing and, following the Closing, except as
otherwise provided herein, no claims may be brought against any Claims Made
Policy of Seller and its Subsidiaries (other than those of the Companies and
their Subsidiaries). Seller shall purchase, prior to the Closing Date, run
off/tail coverage for the Companies and their Subsidiaries covering any
occurrence, act, omission or event occurring and Liability or condition existing
prior to Closing that were covered prior to the Closing under Seller’s and its
Subsidiaries’ (other than the Companies and their Subsidiaries) Claims Made
Insurance policies. Such run off/tail coverage will provide coverage for claims
made or reported a minimum of six years after the Closing Date and will be
reasonably satisfactory to Buyer in form and substance.

(c)      Seller’s obligations under Section 4.10(a) shall include, without
limitation, Seller assigning or causing the relevant Subsidiary to assign to
Buyer or one or more of its Subsidiaries rights in respect of its historic
Occurrence Based Policies, providing timely written notice of such claims to the
third party insurer (with a copy of any such notice to be given by Seller to
Buyer) and providing information regarding any such claim as may be required by
the applicable insurance policy or required by or requested by the applicable
third party insurer. Seller shall provide to the Companies and their
Subsidiaries access to pre-Closing insurance and updated loss summaries, for a
period of five years of Closing.

Section 4.11 Termination of Agreements; Other Assets.

(a)      On and as of the Closing, except for (i) the Ancillary Agreements,
(ii) the New Inter-Company Agreements and (iii) those Contracts, if any, set
forth on Section 4.11(a) of the Seller Disclosure Schedule, ((i), (ii), and
(iii) collectively, the “Continuing Agreements”) all Contracts, written or oral,
between any of the Companies or their Subsidiaries, on the one hand, and Seller
or any of its Affiliates (other than any of the Companies and their
Subsidiaries), on the other hand (the “Terminating Contracts”) shall be
terminated without any further force and effect, and there shall be no further
Liabilities or obligations of any of the relevant parties thereunder.

(b)      Except as set forth on Section 4.11(b) of the Seller Disclosure
Schedule, all inter-company accounts, whether payables or receivables, between
Seller or any of its Affiliates (other than any of the Companies and their

51



--------------------------------------------------------------------------------



 



Subsidiaries), on the one hand, and any of the Companies and their Subsidiaries,
on the other hand, as of the Closing shall be eliminated (by way of capital
contribution, cash settlement or as otherwise determined by Seller in its sole
discretion) prior to the Closing Date.

(c)      Subject to any necessary consents, Seller shall cause and shall cause
its Subsidiaries (other than the Companies and their Subsidiaries) to cause all
assets and property related exclusively to the Business (other than Cash as to
which an adjustment is made pursuant to Section 2.3(c)) which are held by Seller
and its Affiliates (other than the Companies and their Subsidiaries) to be
transferred to one of the Companies or one of their Subsidiaries without any
consideration.

(d)      (i) With respect to software currently used by the Companies or their
Subsidiaries and for which licenses for such software were purchased under any
of the “Master License Agreements” set forth in Section 3.1(n)(i)(8) of the
Seller Disclosure Schedule (the “Master Software Agreements”; and such licenses
purchased thereunder for use by the Companies or their Subsidiaries, the
“Existing Licenses”), Seller will (A) seek, in accordance with Section 4.26 of
this Agreement, any necessary consents to assign the Existing Licenses (but for
avoidance of doubt, not to assign the Master Software Agreements) to the
Companies, and (B) use commercially reasonable efforts to assist the Companies
in obtaining agreements for acquisition of new software and for maintenance
renewals to replace such Master Software Agreements; provided, however, that
Seller makes no representations, warranties or covenants that pricing or other
terms under such replacement agreements will be comparable to those contained in
the Master Software Agreements.

(ii) With respect to software used by Seller or its Affiliates (other than the
Companies or their Subsidiaries) to provide services under the Master Transition
Services Agreement, and for which the Companies or their Subsidiaries will have
to obtain a replacement license to use such software in their businesses upon
termination or expiration of the Master Transition Services Agreement, Seller
will use commercially reasonable efforts to assist the Companies in obtaining
such replacement license agreements; provided, however, that Seller makes no
representations, warranties or covenants that pricing or other terms under such
replacement agreements will be comparable to those contained in Seller’s own
agreements with the applicable vendors of such software.

(iii) Other than with respect to (A) costs for third party consents for Seller
and its Affiliates (other than the Companies and their Subsidiaries) to operate
such software described in 4.11(d)(i) and 4.1(d)(ii) above under the Master
Transition Services Agreement on behalf of the Companies and their Subsidiaries
(which costs are governed by Section 4.26 of this Agreement) and (B) costs for
third party consents required pursuant to Section 4.11(d)(i)(A) above (Seller
and Buyer agree that Seller shall pay for 50% and the Companies shall pay for
50% of any out-of-pocket fees required to obtain any such consents

52



--------------------------------------------------------------------------------



 



required by Section 4.11(d)(i)(A), and Buyer agrees that such payment
obligations shall be subject to the provisions of Section 4.26(c)), the
Companies will be responsible for the costs associated with such replacement
agreements described in Sections 4.11(d)(i)(B) and 4.11(d)(ii).

Section 4.12 Debt; Release of Guarantees.

(a)      Prior to the Closing Date, Seller and Buyer shall cooperate and shall
use their respective reasonable best efforts to, effective as of the Closing
Date, (i) terminate or cause to be terminated, or cause Buyer or one of its
Affiliates to be substituted in all respects for Seller and any of its
Affiliates or former Affiliates (other than any of the Companies and their
Subsidiaries) (collectively, the “Released Parties”) in respect of all
obligations of the Released Parties under, any guarantee of or relating to
obligations or liabilities (including under any Contract, letter of credit or
Company Lease) of any of the Companies and their Subsidiaries in each case
listed on Section 4.12 of the Seller Disclosure Schedule (“Guarantees”) and
(ii) cause Buyer or one of its Affiliates to have Surety Bonds (and any
necessary collateral, indemnity or other agreements associated therewith) issued
on behalf of Buyer or one of its Affiliates in replacement of all Surety Bonds
(and all collateral, indemnity and other agreements associated therewith) listed
on Section 4.12 of the Seller Disclosure Schedule issued on behalf of the
Released Parties for the benefit of any of the Companies or their Subsidiaries
(the “Surety Bonds”). In the case of the failure to do so by the by the Closing
Date, then, Seller and Buyer shall continue to cooperate and use their
respective reasonable best efforts to terminate, or cause Buyer or one of its
Affiliates to be substituted in all respects for the Released Parties in respect
of, all obligations of the Released Parties under any such Guarantees and to
replace Surety Bonds issued on behalf of Released Parties with Surety Bonds
issued on behalf of Buyer or one of its Affiliates, and Buyer shall (i) obtain a
letter of credit on behalf of Buyer or one if its Affiliates, (ii) indemnify and
hold harmless the Released Parties for any losses arising from such Guarantees
and Surety Bonds and (iii) not permit any of the Companies or their Subsidiaries
or Affiliates to (A) renew or extend the term of or (B) increase its obligations
under, or transfer to another third party, any loan, lease, Contract or other
obligation for which any Released Party is or would reasonably be expected to be
liable under such Guarantee and Surety Bond. To the extent that any Released
Party has performance obligations under any such Guarantee or Surety Bond, Buyer
shall use reasonable best efforts to (i) perform such obligations on behalf of
such Released Party or (ii) otherwise take such action as reasonably requested
by Seller so as to put such Released Party in the same position as if Buyer, and
not such Released Party, had performed or were performing such obligations.

(b)      Seller shall take all necessary action to insure that the Companies and
their Subsidiaries have no Indebtedness (other than with respect of capital
leases) immediately prior to and at the Closing except to the extent otherwise
requested by Buyer.

53



--------------------------------------------------------------------------------



 



Section 4.13 Provision of Certain Services. Buyer acknowledges that the
Companies and their Subsidiaries currently receive from Seller and its
Affiliates certain administrative and corporate services and benefits of a type
generally provided to other businesses and Subsidiaries of Seller (“Support
Services”). Seller and Buyer acknowledge that, except as provided in the Master
Transition Services Agreement, Support Services shall cease at Closing, and all
agreements and arrangements in respect thereof shall terminate as of the Closing
Date, with no further obligation of any party thereto.

Section 4.14 Use of Certain Marks.

(a)      Following the Closing, Buyer shall cause the Companies and their
Subsidiaries to, as soon as practicable, but in no event later than nine
(9) months following the Closing Date, cease to (i) make any use of any names or
Trademarks that include the terms (A) “Cendant” or “Cendant Corporation,” or any
Trademarks set forth in Section 4.14(a) of the Seller Disclosure Schedule, and
(B) any names or Trademarks related thereto or containing or comprising the
foregoing, including any names or Trademarks confusingly similar thereto or
dilutive thereof (the “Cendant Marks”), and (ii) hold themselves out as having
any affiliation with Seller or any of its Affiliates; provided, however, that
the Companies and their Subsidiaries may make use of Cendant Marks in accordance
with the express terms of any applicable Affinity Partner Contract between
Seller or any of its Subsidiaries (other than the Companies and their
Subsidiaries), on the one hand, and the Companies or any of their Subsidiaries,
on the other hand. In furtherance thereof, as soon as practicable but in no
event later than six (6) months following the Closing Date, Buyer shall cause
each of the Companies and the Subsidiaries to remove, strike over or otherwise
obliterate all Cendant Marks from all assets and other materials owned by the
Companies and their Subsidiaries, including, without limitation, any vehicles,
business cards, schedules, stationery, packaging materials, displays, signs,
promotional materials, manuals, forms, websites, email, computer software and
other materials and systems. Any use by the Companies or any of their
Subsidiaries of any of the Cendant Marks as permitted in this Section 4.14(a) is
subject to their compliance with the quality control requirements and guidelines
in effect for the Cendant Marks as of the Closing Date.

(b)      Following the Closing, Seller shall and shall cause its Affiliates to,
as soon as practicable, but in no event later than nine (9) months following the
Closing Date, cease to (i) make any use of any names or Trademarks set forth in
Section 4.14(b) of the Seller Disclosure Schedule, and (B) any names or
Trademarks related thereto or containing or comprising the foregoing, including
any names or Trademarks confusingly similar thereto or dilutive thereof (the
“Company Marks”), and (ii) hold themselves out as having any affiliation with
the Companies or any of their Affiliates; provided, however, that Seller and its
Affiliates may make use of Company Marks in accordance with the express terms of
any applicable Contract between Seller or any of its Subsidiaries (other than
the Companies and their Subsidiaries), on the one hand, and the Companies or any
of their Subsidiaries, on the other hand. In furtherance thereof,

54



--------------------------------------------------------------------------------



 



as soon as practicable but in no event later than six (6) months following the
Closing Date, Seller shall cause its Affiliates to remove, strike over or
otherwise obliterate all Company Marks from all assets and other materials owned
by Seller or its Affiliates, including, without limitation, any vehicles,
business cards, schedules, stationery, packaging materials, displays, signs,
promotional materials, manuals, forms, websites, email, computer software and
other materials and systems. Any use by Seller or its Affiliates of any of the
Company Marks as permitted in this Section 4.14(b) is subject to their
compliance with the quality control requirements and guidelines in effect for
the Company Marks as of the Closing Date.

Section 4.15 Tax Matters.

(a) Tax Return Preparation.

(i) To the extent not filed prior to the Closing Date, the Seller shall prepare
(or cause to be prepared) all Tax Returns that are required to be filed by each
of the Companies and their Subsidiaries for all Pre-Closing Tax Periods (each, a
“Pre-Closing Period Tax Return”). All such Pre-Closing Period Tax Returns shall
be prepared in a manner that is consistent with the prior practice of the
Companies and their Subsidiaries, except as reasonably approved by Buyer. Buyer
shall allow Seller access to any and all data and information necessary for the
preparation of such Pre-Closing Period Tax Returns and shall cooperate fully
with the Seller in the preparation of such Pre-Closing Period Tax Returns;
provided, that no employee of Buyer, any Company or any Company Subsidiary shall
be required to sign any such Tax Return without, at the request of such
employee, being fully indemnified by Seller for any liability incurred as a
consequence of signing such Tax Return. With respect to each Pre-Closing Period
Tax Return filed after the Closing Date, no later than thirty days prior to the
due date (taking into account any valid extensions thereof) (“Due Date”) for the
filing of such Pre-Closing Period Tax Return, the Seller shall submit, or cause
to be submitted, to the Buyer for its review drafts of such Pre-Closing Period
Tax Return (together with all related work papers). Within ten days following
Buyer’s receipt of such Pre-Closing Period Tax Return, Buyer shall have the
right to object to such Pre-Closing Period Tax Return (by written notice to the
Seller). If Buyer does not object by written notice to the Seller within such
time period, such Pre-Closing Period Tax Return shall be deemed to have been
accepted and agreed upon, and final and conclusive, for purposes of this Section
4.15(a)(i). If Buyer objects to such Pre-Closing Period Tax Return, it shall
notify the Seller of such disputed item (or items) (in such written notice) and
the basis for its objection and the Buyer and Seller shall act in good faith to
resolve any such dispute as promptly as practicable. If the Buyer and Seller
have not reached agreement regarding such dispute, the dispute shall be
presented to the Independent Accounting Firm, whose determination shall be
binding upon both Buyer and Seller, provided, however, that (i) such
determination shall be limited to whether the disputed item is consistent with
past practices, if applicable, and (ii) the Buyer

55



--------------------------------------------------------------------------------



 



and Seller shall require the Independent Accounting Firm to make a determination
within ten (10) days but in no event later than five (5) days prior to the Due
Date of such Pre-Closing Period Tax Return. With respect to each such
Pre-Closing Period Tax Return, no later than two (2) days prior to the Due Date
of such Pre-Closing Period Tax Return, (x) the Seller shall submit to the Buyer
final drafts of such Pre-Closing Period Tax Return and (y) the Seller shall pay
to the Buyer an amount equal to the liability for Taxes that are shown to be due
and payable on the face of such Pre-Closing Period Tax Return. The Buyer shall
cause the applicable Company or Subsidiary (as the case may be) to file each
Pre-Closing Period Tax Return and pay to the applicable Tax authority all
amounts shown to be due and payable on the face of such Pre-Closing Period Tax
Return.

(ii) The Buyer shall prepare (or cause to be prepared) all Tax Returns that are
required to be filed by each of the Companies and their Subsidiaries for all
Straddle Periods (each, a “Straddle Period Tax Return”). All such Straddle
Period Tax Returns shall be prepared and filed in a manner that is consistent
with the prior practice of the Companies and their Subsidiaries, except as
required by applicable Law. With respect to each Straddle Period Tax Return, no
later than thirty days prior to the Due Date for the filing of such Straddle
Period Tax Return, the Buyer shall submit, or cause to be submitted, to the
Seller for its review drafts of such Straddle Period Tax Return (together with
all related work papers), and shall notify Seller of Buyer’s calculation of the
Taxes of such Straddle Period allocated to the Interim Period of such Straddle
Period (in accordance with this Agreement). Within ten days following Seller’s
receipt of such Straddle Period Tax Return (and the calculation of the Taxes
allocated to the Interim Period of the Straddle Period), Seller shall have the
right to object to such Straddle Period Tax Return or calculation (by written
notice to the Buyer). If Seller does not object by written notice to the Buyer
within such time period, such Straddle Period Tax Return and calculation shall
be deemed to have been accepted and agreed upon, and final and conclusive, for
purposes of this Section 4.15(a)(ii). If Seller objects to such Straddle Period
Tax Return and/or calculation of the Taxes allocated to the Interim Period of
the Straddle Period (in accordance with this Agreement), it shall notify the
Buyer of such disputed item (or items) (in such written notice) and the basis
for its objection and the Seller and Buyer shall act in good faith to resolve
any such dispute as promptly as practicable. If the Seller and Buyer have not
reached agreement regarding such dispute, the dispute shall be presented to the
Independent Accounting Firm, whose determination shall be binding upon both
Seller and Buyer, provided, however, that the Seller and Buyer shall require the
Independent Accounting Firm to make a determination within ten (10) days but in
no event later than five (5) days prior to the Due Date of such Straddle Period
Tax Return. With respect to each Straddle Period Tax Return, no later than two
(2) days prior to the Due Date of such Straddle Period Tax Return, Seller shall
pay to the Buyer an amount equal to the Seller’s portion of the liability for
Taxes of such Straddle Period (that are shown to be due and payable on the face
of such Straddle Period Tax Return) that are allocable to the

56



--------------------------------------------------------------------------------



 



Interim Period in accordance with this Agreement. The Buyer shall cause the
applicable Company or Subsidiary (as the case may be) to file each Straddle
Period Tax Return and pay to the applicable Tax authority all amounts shown to
be due and payable on the face of such Straddle Period Tax Return.

(iii) Notwithstanding anything to the contrary in this Agreement, each party
shall be responsible for its own costs and expenses incurred in connection with
this Section 4.15(a), provided, however, that all costs and expenses of the
Independent Accounting Firm shall be paid fifty percent by the Seller and fifty
percent by the Buyer.

(b)      Tax Refunds. The Buyer shall pay or cause to be paid to the Seller
(a) all refunds of Taxes paid by the Companies or their Subsidiaries for a
Pre-Closing Tax Period that are received by the Companies or their Subsidiaries
after the Closing, and (b) a portion of all refunds of Taxes paid by the
Companies or their Subsidiaries for any Straddle Period (such portion to be
allocated consistent with the principles set forth in this Agreement) that are
received by the Companies or their Subsidiaries after the Closing, in each case,
(i) net of any Taxes imposed on or attributable to such refund and (ii) other
than refunds attributable to a carryback of net operating losses attributable to
periods beginning after the Closing Date or the portion of any Straddle Period
beginning after the Closing Date.

(c)      Tax Matters Cooperation. Buyer and Seller shall, and shall cause their
respective Affiliates (including in the case of the Buyer, the Companies and
their Subsidiaries) to, cooperate fully, as and to the extent reasonably
requested by the other party, in connection with the filing of Tax Returns of or
attributable to any of the Companies or their Subsidiaries and any audit,
litigation or other proceeding with respect to Taxes. Such cooperation shall
include the retention and (upon the other party’s request) the provision of
records and information reasonably relevant to any such audit, litigation or
other proceeding and making employees available on a mutually convenient basis
to provide additional information and explanation of any material provided
hereunder. The Seller and Buyer shall, and shall cause their respective
Affiliates (including in the case of the Buyer, the Companies and their
Subsidiaries) to, (i) retain all books and records with respect to Tax matters
pertinent to each of the Companies and their Subsidiaries relating to any
taxable period beginning on or before the Closing Date until expiration of the
statute of limitations (and, to the extent notified by Buyer or Seller, any
extensions thereof) of the respective taxable periods, and to abide by all
record retention agreements entered into with any taxing authority and (ii) to
give the other party reasonable written notice prior to transferring, destroying
or discarding any such books and records and, if the other party so requests,
shall allow the requesting party to take possession of such books and records.

57



--------------------------------------------------------------------------------



 



(d)      Section 338(h)(10) Elections.

(i) Seller and Buyer agree that an election under Section 338 of the Code (or
similar provision of the Law of any state or other Taxing jurisdiction) shall
not be made with respect to any of the Companies or their Subsidiaries in
connection with the transactions contemplated by this Agreement, provided,
however, that, Buyer and Seller shall jointly make a timely and effective
election provided for by Section 338(h)(10) of the Code and
Section 1.338(h)(10)-1 of the United States Treasury regulations promulgated
under the Code (“Treasury Regulations”) and any comparable election under state,
local or foreign Tax Law with respect to the acquisition by Buyer (which, for
U.S. federal income tax purposes, qualifies as a “qualified stock purchase” by
Buyer) of the stock of each of the direct and indirect domestic wholly-owned
corporations being acquired pursuant to this Agreement (each, an “Election” and,
collectively, the “Elections”). Buyer and Seller shall, and shall cause their
respective Affiliates (including, in the case of the Buyer, the Companies and
their Subsidiaries) to, cooperate with each other to take all actions necessary
and appropriate, including filing such additional forms, returns, elections,
schedules and other documents as may be required, to effect and preserve timely
Elections in accordance with the provisions of Section 338(h)(10) of the Code
and Section 1.338(h)(10)-1 of the Treasury Regulations (and any comparable
provisions of state, local or foreign Tax Law) or any successor provisions.
Unless required by a final, non-appealable, decision of a court of competent
jurisdiction, Buyer and Seller shall, and shall cause their respective
Affiliates (including, in the case of the Buyer, the Companies and their
Subsidiaries) to, report the acquisition by Buyer of the stock of such domestic
corporations consistently with the Elections made and shall take no position
inconsistent therewith in any Tax Return, any proceeding before any Tax
authority or otherwise. Notwithstanding anything to the contrary in this
Agreement, in the event that the Internal Revenue Service or other Taxing
authority challenges Seller’s treatment of any acquisition of a wholly-owned
domestic corporate Subsidiary of CMG as a “qualified stock purchase” (within the
meaning of Section 338(d)(3) of the Code), Buyer shall (i) reimburse Seller for
its out of pocket costs in contesting such challenge, or (ii) assume and control
the defense of such challenge at its own costs and expense, and with
participation by Seller.

(ii) Unless required by a final, non-appealable decision of a court of competent
jurisdiction, Buyer and Seller shall, and shall cause their respective
Affiliates (including, in the case of the Buyer, the Companies and their
Subsidiaries) to, (i) be bound by the Elections, the Tax Allocation Statement
and Section 338(h)(10) Allocation Statement (each as finally determined pursuant
to Section 4.15(e)) for purposes of determining any Taxes, (ii) prepare and file
their respective Tax Returns on a basis consistent with the Elections and such
allocation statements and (iii) take no position inconsistent with the Elections
or any such allocation statements in any Tax Return, any proceeding before any
Tax

58



--------------------------------------------------------------------------------



 



authority or otherwise. In the event that any of the allocations determined
pursuant to Section 4.15(e) is disputed by any Tax authority, the party
receiving notice of the dispute shall promptly notify the other party concerning
resolution of the dispute. Buyer and its Affiliates shall provide to Seller
information reasonably determined by Buyer to enable Seller to support the Tax
filing position that, for U.S. federal income Tax purposes, the direct and
indirect acquisition of any of the Companies or their Subsidiaries qualifies as
a “qualified stock purchase” (within the meaning of Section 338 of the Code).

(e)      Closing Consideration Allocation.

(i) In connection with the purchase and sale of the Equity of the Companies, as
promptly as possible after Closing, Buyer shall provide to Seller a statement (a
“Tax Allocation Statement”) specifying the allocation of the purchase price for
U.S. federal income tax purposes (as adjusted pursuant to payments made between
Buyer and Seller pursuant to this Agreement) among the assets held (for U.S.
federal income tax purposes) by CMG and CIH (solely for purposes of this
Section 4.15(e)(i), without regard to the Elections) and the covenants of Seller
contained in Section 4.16. Within fifteen business days following the receipt of
such Tax Allocation Statement, Seller shall have the right to object to such
statement (by written notice to Buyer). If Seller does not object by written
notice to the Tax Allocation Statement within such time period, such statement
shall be deemed to have been accepted and agreed upon, and final and conclusive,
for all purposes of this Agreement; provided, however, that such objection shall
only be that the Tax Allocation Statement is materially inconsistent with
Schedule 4.15(e)(i). If Seller objects to a Tax Allocation Statement presented
by Buyer, it shall notify the Buyer of such disputed item (or items) (in such
written notice) and the basis for its objection and Buyer and Seller shall act
in good faith to resolve any such dispute within the thirty day period
thereafter. If, within thirty days of Seller’s delivery of a notice of objection
to a Tax Allocation Statement, the parties have not reached an agreement
regarding such allocations, the dispute shall be presented to the Independent
Accounting Firm that will determine which parties’ proposed allocation is more
consistent with Schedule 4.15(e)(i) and such allocation shall then become the
final “Tax Allocation Statement”. The parties shall cause the Independent
Accounting Firm to make a determination within thirty days but in no event later
than five days prior to the Due Date of any Tax Return for which such allocation
would be relevant. The fees and expenses of such accounting firm shall be paid
fifty percent by Seller and fifty percent by Buyer. In the event any Closing
Consideration adjustment occurs pursuant to the terms of this Agreement, Buyer
shall provide Seller a revised Tax Allocation Statement consistent with
Schedule 4.15(e)(i) and the principles of this Section 4.15(e)(i) shall apply to
each such revised statement.

59



--------------------------------------------------------------------------------



 



(ii) In connection with an Election, as promptly as practicable after the
Closing, Buyer shall provide to Seller a statement (a “Section 338(h)(10)
Allocation Statement”) specifying the proposed manner in which the “aggregate
deemed sales price”, as defined in Treasury Regulations Section 1.338-4, shall
be allocated among the assets of each such Subsidiary for which an Election is
made, which allocations shall be made in accordance with Section 338(b) of the
Code and any applicable Treasury Regulations and shall be consistent with the
Tax Allocation Statement determined pursuant to Section 4.15(e)(i) hereof.
Within fifteen business days following the receipt of such Section 338(h)(10)
Allocation Statement, Seller shall have the right to object that such statement
is not consistent with Schedule 4.15(e)(ii) (by written notice to Buyer). If
Seller does not object by written notice to a Section 338(h)(10) Allocation
Statement within such time period, such statement shall be deemed to have been
accepted and agreed upon, and final and conclusive, for all purposes of this
Agreement; provided, however, that such Section 338(h)(10) Allocation Statement
shall be subject to adjustment upon and as a result of any Closing Consideration
adjustment pursuant to this Agreement. If Seller objects to a Section 338(h)(10)
Allocation Statement presented by Buyer, it shall notify the Buyer of such
disputed item (or items) (in such written notice) and the basis for its
objection and Buyer and Seller shall act in good faith to resolve any such
dispute for the thirty day period thereafter. If, within thirty days of Seller’s
delivery of a notice of objection to a Section 338(h)(10) Allocation Statement,
the parties have not reached an agreement regarding such allocations, the
dispute shall be presented to the Independent Accounting Firm that will
determine which of the parties’ proposed allocations are more consistent with
Schedule 4.15(e)(ii), and such allocation shall become the final Section
338(h)(10) Allocation Statement. The parties shall endeavor to cause the
accounting firm to make a determination within thirty days but in no event later
than five days prior to the date the Internal Revenue Service Forms 8023 and
8883 are required to be filed under applicable Law. The fees and expenses of
such accounting firm shall be paid fifty percent by Seller and fifty percent by
Buyer. In the event any Closing Consideration adjustment occurs pursuant to the
terms of this Agreement, Buyer shall provide Seller a revised Section 338(h)(10)
Allocation Statement consistent with Schedule 4.15(e)(ii) and the principles of
this Section 4.15(e)(ii) shall apply to each such revised statement.

(f)      Limitations on Actions Affecting Pre-Closing Taxes. Neither Buyer nor
any of its Affiliates (including, after the Closing, any of the Companies or
their Subsidiaries) shall, without the prior written consent of Seller, (i) make
or change any Tax election (other than the Elections) with respect to any of the
Companies or their Subsidiaries applicable to any Pre-Closing Tax Period or
Straddle Period, (ii) amend, file or otherwise modify any Tax Return relating to
any Pre-Closing Tax Period or Straddle Period of any of the Companies or their
Subsidiaries except as contemplated by Section 4.15(a), and (iii) take any other
action that relates or is attributable to or that affects any Pre-Closing Tax
Period or Straddle Period, in each case,

60



--------------------------------------------------------------------------------



 



that results in any increased Tax liability of any of the Companies or their
Subsidiaries (or Seller or any of its Affiliates) (or a reduction in a refund)
or reduction in a Tax asset of the Seller, its Affiliates or any of the
Companies or their Subsidiaries in respect of a Pre-Closing Tax Period or
Straddle Period.

Section 4.16 Non-Competition; Non-Hire; Non-Solicitation.

(a)      For a period of seven years from and after the Closing Date, Seller
shall not, and shall cause each of its Subsidiaries not to, directly or
indirectly, engage in or own any interest (other than an interest of less than
five percent of the voting securities of a publicly traded company) in a
Competitive Business; provided, however, that nothing set forth in this
Section 4.16(a) shall (i) prohibit another Person (or its successor) from
engaging in a Competitive Business from and after the time at which Seller or
any of its Subsidiaries acquires an interest in such Person, by acquisition of
securities or assets, joint venture, merger or other business combination, if
(A) such Competitive Business generates less than $200,000,000 in annual
revenues in the aggregate or (B) such Person engages in a Competitive Business
that generates more than $200,000,000 in annual revenues in the aggregate and is
a business unit of an entity acquired by Seller or any of its Subsidiaries and
is divested by Seller (or the relevant Subsidiary) within twelve (12) months
after such acquisition; (ii) be deemed to apply to any then existing business of
a Person (or any of its Affiliates) that acquires control of Seller or one of
its Subsidiaries or that acquires all or substantially all of the assets of
Seller or one of its Subsidiaries or merges with Seller in a “merger of equals”;
or (iii) prohibit, limit or in any way restrict the ability of Seller and its
Subsidiaries to engage in a Competitive Business in connection with any of its
businesses, products, services or activities as of the date hereof (assuming the
Companies and their Subsidiaries were not direct or indirect Subsidiaries of
Seller on the date hereof) including any evolution (by acquisition, organic
growth or otherwise) thereof, in each case, in the travel, travel content,
travel distribution, lodging, timeshare exchange, timeshare sales and marketing,
vacation rental, vacation property management, real estate, relocation, real
estate settlement services, mortgage and vehicle rental and services industries.

(b)      Other than with respect to those employees set forth on Section 4.16(b)
of the Seller Disclosure Schedule, for a period of three years from and after
the Closing Date, Seller shall not, and shall cause each of its Subsidiaries not
to hire or attempt to hire any employee of Buyer, the Companies or their
Subsidiaries.

(c)      As used in this Agreement, “Competitive Business” means any entity or
business that markets, provides or makes available, (i) affinity-based
membership programs, (ii) affinity-based insurance products, or (iii) benefit
packages as an enhancement to financial institution or other customer accounts,
in each case, on a fee or commission basis and in a manner that competes with
the Business as conducted on the date of this Agreement or on the Closing Date.
Notwithstanding anything to the contrary contained herein, “Competitive
Business” does not include any entity or business engaged in or any activity,
product, or service related to the administration of

61



--------------------------------------------------------------------------------



 



points-based or other loyalty programs including any such points-based or other
loyalty program developed and marketed, directly or indirectly, by any of Seller
and its Subsidiaries (other than the Companies and their Subsidiaries) solely to
the extent used for their own consumers (including individual consumers of
Seller’s and its Subsidiaries’ franchisees) as an outsourcer, service provider
or other similar arrangement and for online travel agencies and airlines.

(d)      For a period of five (5) years from and after the Closing Date, Buyer,
the Companies and their Subsidiaries and any Person (or any of its Affiliates)
that acquires control of any of such entities or that acquires all or
substantially all of the assets of any of such entities or merges with Buyer in
a “merger of equals,” shall not, directly or indirectly, engage in the
non-membership based, direct to consumer online travel distribution business,
including through private label or affiliate relationships, in a manner which
utilizes any content or booking or packaging engine of Seller or its
Subsidiaries made available by Seller or any of its Subsidiaries to Buyer, the
Companies and their Subsidiaries and is competitive to Seller’s online travel
businesses, including without limitation, Orbitz, CheapTickets, lodging.com,
Flairview, octopustravel.com and ebookers.com.

(e)      Neither party hereto will take any action with the intent or effect of
directly or indirectly circumventing the terms of this Section 4.16.

Section 4.17 Compliance with WARN Act and Similar Statutes. Buyer shall not, and
shall cause the Companies and their Subsidiaries not to, at any time within
ninety days after the Closing Date, effectuate (i) a “plant closing” (as defined
in the Worker Adjustment and Retraining Notification Act of 1988 (the “WARN
Act”)) affecting any site of employment or one or more facilities or operating
units within any site of employment or facility of the Companies and their
Subsidiaries or (ii) a “mass layoff” (as defined in the WARN Act) affecting any
site of employment or facility of the Companies and their Subsidiaries; or, in
the case of clauses (i) and (ii), any similar action under applicable state,
local or foreign statute, common law, rule or regulation requiring notice to
employees in the event of a plant closing or layoff. For the avoidance of doubt,
Buyer shall be responsible for notices or payments due to any employees, and all
notices, payments, fines or assessments due to any Governmental Entity pursuant
to any applicable federal, state, local or foreign statute, common law, rule or
regulation with respect to the employment, discharge or layoff of any employees
by Buyer, the Companies or any Subsidiary of the Companies after the Closing,
including but not limited to the WARN Act or any comparable state or local law
and any rules or regulations as have been issued in connection with the
foregoing.

Section 4.18 Buyer’s Financing Activities.

(a)      Buyer acknowledges and agrees that Seller and its Affiliates have no
responsibility for any financing that Buyer may raise in connection with the
transactions contemplated hereby including with respect to any offering

62



--------------------------------------------------------------------------------



 



materials and other documents prepared by or on behalf of or utilized by Buyer
or its Affiliates, or Buyer’s financing sources, in connection with Buyer’s
financing activities in connection with the transactions contemplated hereby
which include any information provided by Seller or any of its Affiliates
(including the Companies and their Subsidiaries), including any offering
memorandum, banker’s book or similar document used, or any other written
offering materials used (collectively, “Offering Materials”).

(b)      Buyer shall use its commercially reasonable efforts to take, or cause
to be taken, all actions and to do, or cause to be done, all things necessary,
proper or advisable to (i) maintain in effect the Financing set forth therein
(including by consummating the Equity Financing pursuant to the terms and
conditions of the Equity Financing Commitment), (ii) enter into definitive
financing agreements with respect to the Debt Financing as contemplated by the
Debt Financing Commitments (the “Financing Agreements”), so that the Financing
Agreements are in effect as promptly as practicable but in any event no later
than the Closing Date and (iii) consummate the Financing at or prior to Closing.
Buyer shall provide to the Seller copies of all documents relating to the Debt
Financing and shall keep the Seller reasonably informed of material developments
in respect of the financing process relating thereto. In the period between the
date hereof and the Closing Date, Seller shall, upon request of Buyer, use all
reasonable efforts to cause the Companies and their Subsidiaries, along with
their respective auditors and consultants, to reasonably cooperate with Buyer
and its Affiliates in satisfying any condition to financing set out in Buyer’s
agreements with banks and other lenders. Such cooperation shall include, without
limitation, preparations for the obtaining or release of any liens, providing
access to properties and other assets for third party appraisals, obtaining any
required consents of landlords and lenders of the Companies and their
Subsidiaries, preparations for the implementation of a new cash management
system and attending roadshows by the management of the Companies and their
Subsidiaries in respect of offering of debt or equity securities and the
preparation of financial statements and financial data complying with
Regulation S-X and Regulation S-K under the Securities Act. Buyer shall
promptly, upon request by Seller, reimburse the Seller for all reasonable,
documented out of pocket expenses incurred by the Company or their Subsidiaries
in connection with such cooperation; provided, that Seller must obtain the
written consent of Buyer prior to incurring such expenses in excess of
$100,000.00.

(c)      Buyer covenants and agrees that, in the event that the Initial Cash
Price is reduced pursuant to the adjustment set forth in Section 2.3(d), then
the amount of the aggregate commitment pursuant to the Debt Financing
Commitments shall be reduced by 89% of the amount by which the Initial Cash
Price is reduced pursuant to Section 2.3(d).

Section 4.19 Resignations. Seller shall either deliver the written resignations
of each director or manager, as applicable, of the Companies and their
Subsidiaries or cause each such director or officer to be removed effective as
of the Closing Date, except as may be requested by Buyer.

63



--------------------------------------------------------------------------------



 



Section 4.20 Certain Assets. The assets described in Section 4.20 of the Seller
Disclosure Schedule are not part of the Business and shall be transferred
promptly to Seller, if, and when received by the Companies or any of their
Subsidiaries.

Section 4.21 New Inter-Company Agreements. (a) Buyer and Seller agree to
negotiate in good faith final agreements with respect to the arrangements
contemplated by the New Inter-Company Term Sheets (the “New Inter-Company
Agreements”). To the extent that the parties are not able to negotiate and
execute a final agreement with respect to any arrangement contemplated by a New
Inter-Company Term Sheet as of the Closing, the parties agree to be bound by the
terms of the applicable New Inter-Company Term Sheet. To the extent that any
subject matter is not covered by a New Inter-Company Term Sheet, Seller, the
Companies and their Subsidiaries will continue to perform their obligations in
accordance with past practice prior to the date hereof. The parties agree to
submit any and all disputes between them arising under or in relation to this
Section 4.21 to mediation with a mediator approved by the parties. If the
parties resolve their disputes through mediation, the Parties shall share the
costs of mediation evenly but pay their own attorneys’ fees and other expenses
related to mediation.

(b)      The New Inter-Company Agreement Term Sheets set forth on
Section 4.21(b)(i) of the Seller Disclosure Schedule shall contain the
provisions set forth in Schedule 4.21(b)(ii) of the Seller Disclosure Schedule.

Section 4.22 Restated Financial Statements. On or prior to sixty (60) days after
the date hereof, Seller shall deliver to Buyer the Restated Financial
Statements.

Section 4.23 Reservation of Parent Common Stock. From and after the date of this
Agreement, Parent shall at all times reserve and keep available for issuance
upon exercise of the Parent Warrant such number of its authorized but unissued
shares of Parent Common Stock as will be sufficient to permit the exercise in
full of the Parent Warrant.

Section 4.24 Retention Payments. Buyer agrees to pay Seller all Retention
Payments that are forfeited on or prior to the first anniversary of the Closing
Date by or otherwise not paid to any employee party thereto in accordance with
the Retention Letters promptly following such forfeiture by wire transfer of
immediately available funds (it being understood that any such payments that are
rolled over into equity securities or other securities of the Buyer will be
deemed paid unless forfeited on or prior to the first anniversary of the Closing
Date).

Section 4.25 Solvency. Buyer agrees to use commercially reasonable efforts to
deliver to Seller an opinion addressed to Seller of a reputable third party
appraisal firm reasonably acceptable to Seller, dated as of the Closing Date,
that, following consummation of the transactions contemplated hereby, the
Company and its Subsidiaries will be Solvent and that such transactions do not
otherwise “impair the

64



--------------------------------------------------------------------------------



 



capital of the corporation” within the meaning of Section 160(a) of the Delaware
General Corporation Law (the “Solvency Opinion”).

Section 4.26 Consents. (a) Seller agrees to use its reasonable best efforts to
obtain prior to the Closing all consents and approvals required under any
Company Contract or Company Lease in connection with the execution, delivery and
performance of this Agreement and the Ancillary Agreements. Seller and Buyer
agree that Seller shall pay for 50% and the Companies shall pay for 50% of any
out-of-pocket fees required to obtain such consents or approvals.

(b)      With respect to the Master Transition Services Agreement, Seller agrees
to use its reasonable best efforts to obtain prior to the Closing all consents
and approvals required under any Contract of Seller or its Affiliates that is
material to the services provided under the Master Transition Services
Agreement. Seller and Buyer agree that Seller shall pay for 50% and the
Companies shall pay for 50% of any out-of-pocket fees required to obtain such
consents or approvals.

(c)      In the event that this Agreement is terminated, Buyer shall reimburse
Seller promptly following such termination for all such out-of-pocket fees paid
by the Companies.

Section 4.27 Florida Filing. As promptly as practicable, but in no event later
than ten (10) days after the date hereof, Seller shall cause Trilegiant
Corporation, an indirect Subsidiary of CMG, to file with the Florida Office of
Insurance Regulation its application for discount medical plan provider
organization registration.

Section 4.28 Further Assurances. On and after the Closing Date, Seller and Buyer
shall cooperate and use their respective reasonable best efforts to take or
cause to be taken all appropriate actions and do, or cause to be done, all
things necessary or appropriate to consummate and make effective the
transactions contemplated hereby, including the execution of any additional
documents or instruments of any kind, the transfer of assets or property, the
obtaining of consents which may be reasonably necessary or appropriate to carry
out any of the provisions hereof and the taking of all such other actions as
such party may reasonably be requested to take by the other party hereto from
time to time, consistent with the terms of this Agreement and the Ancillary
Agreements, in order to effectuate the provisions and purposes of this Agreement
and the Ancillary Agreements and the transactions contemplated hereby and
thereby.

ARTICLE V
CONDITIONS OF PURCHASE

Section 5.1 Conditions to Obligations of Buyer. The obligations of Buyer to
effect the Closing shall be subject to the following conditions except to the
extent waived in writing by Buyer:

65



--------------------------------------------------------------------------------



 



(a)      Representations and Warranties and Covenants of Seller.

(i) The representations and warranties of Seller contained in this Agreement,
without giving effect to any materiality or Material Adverse Effect
qualifications therein, shall be true and correct as of the date of this
Agreement and as of the Closing Date as though made on and as of the Closing
Date (except for representations and warranties that expressly speak as of an
earlier date, which representations and warranties shall be true as of such
specified date), except for such failures to be true and correct as would not in
the aggregate have a Material Adverse Effect or prevent or materially delay
consummation by Seller of the transactions contemplated by this Agreement;

(ii) Seller shall have in all material respects performed all obligations and
complied with all covenants required by this Agreement to be performed or
complied with by it at or prior to the Closing; and

(iii) Seller shall have delivered to Buyer a certificate of Seller, dated the
Closing Date, to the effect of the foregoing clauses (i) and (ii).

(b)      FSA Approval. Either (i) the FSA shall have notified Buyer in writing
that it has approved the proposed acquisition of control (such term having the
meaning ascribed thereto in section 179 of FSMA) of Cims Limited by Buyer and
each other person that is a proposed controller pursuant to section 184 of FSMA;
or (ii) the period for consideration (as defined in section 183(1) of FSMA) in
respect of Buyer’s and such persons’ proposed acquisition of control of Cims
Limited shall have expired without the FSA having served a warning notice on
Buyer or any other person that is a proposed controller under section 183(1)(b)
of FSMA.

(c)      Waiting Periods. All waiting periods applicable under the HSR Act shall
have expired or been terminated. All waiting periods applicable to the
transaction under any Foreign Antitrust Merger Control Laws shall have expired
or been terminated, except in jurisdictions in which the failure of such waiting
periods to have expired or been terminated, individually or in aggregate, is not
reasonably likely to (i) have a Material Adverse Effect or (ii) subject the
parties hereto or any of their respective directors or officers to criminal
liability if the transactions contemplated hereby were to be consummated (the
“Excepted Jurisdictions”).

(d)      No Prohibition. No statute, rule or regulation shall have been enacted
or promulgated by any Governmental Entity which prohibits the consummation of
the transactions contemplated hereby, and there shall be no order or injunction
of a court of competent jurisdiction in effect preventing the consummation of
the transactions contemplated hereby.

(e) Material Adverse Effect. A Material Adverse Effect shall not have occurred.

66



--------------------------------------------------------------------------------



 



(f)      Financing. Buyer shall have received the proceeds of the financings
described in the Commitment Letters.

(g)      TRL Group. Seller shall own 100% of the outstanding Equity Interests of
TRL Group.

(h)      Consent. The consent identified in Section 5.1(f) of the Seller
Disclosure Schedules shall have been obtained.

Section 5.2 Conditions to Obligations of Seller. The obligations of Seller to
effect the Closing shall be subject to the following conditions except to the
extent waived in writing by Seller:

(a)      Representations and Warranties and Covenants of Buyer.

(i) The representations and warranties of Buyer contained in this Agreement,
without giving effect to any materiality or Material Adverse Effect
qualifications therein, shall be true and correct as of the date of this
Agreement and as of the Closing Date as though made on and as of the Closing
Date (except for representations and warranties that expressly speak as of an
earlier date, such representations and warranties shall be true as of such
specified date), except for such failures to be true and correct as would not in
the aggregate prevent or materially delay consummation by Buyer of the
transactions contemplated by this Agreement;

(ii) Buyer shall have in all material respects performed all obligations and
complied with all covenants required by this Agreement to be performed or
complied with by it at or prior to the Closing; and

(iii) Buyer shall have delivered to Seller a certificate of Buyer, dated the
Closing Date to the effect of the foregoing clauses (i) and (ii).

(b)      State Approval. The Insurance Commissioner shall have approved of
Buyer’s acquisition of control statement relating to the acquisition of control
(as such term is defined in Section 26.1-10-01 of the North Dakota Insurance
Code) of Safecard by Buyer.

(c)      FSA Approval. Either (i) the FSA shall have notified Buyer in writing
that it has approved the proposed acquisition of control (such term having the
meaning ascribed thereto in section 179 of FSMA) of Cims Limited by Buyer and
each other person that is a proposed controller pursuant to section 184 of FSMA;
or (ii) the period for consideration (as defined in section 183(1) of FSMA) in
respect of Buyer’s and such persons’ proposed acquisition of control of Cims
Limited shall have expired without the FSA having served a warning notice on
Buyer or any other person that is a proposed controller under section 183(1)(b)
of FSMA.

67



--------------------------------------------------------------------------------



 



(d)      Waiting Periods. All applicable waiting periods under the HSR Act shall
have expired or been terminated. All waiting periods applicable to the
transaction under any Foreign Antitrust Merger Control Laws shall have expired
or been terminated, except in the Excepted Jurisdictions.

(e)      No Prohibition. No statute, rule or regulation shall have been enacted
or promulgated by any Governmental Entity which prohibits the consummation of
the transactions contemplated hereby, and there shall be no order or injunction
of a court of competent jurisdiction in effect preventing the consummation of
the transactions contemplated hereby.

(f)      Solvency Opinion. Buyer shall have delivered to Seller the Solvency
Opinion.

ARTICLE VI
TERMINATION

Section 6.1 Termination of Agreement. This Agreement may be terminated at any
time prior to the Closing Date as follows:

(a)      by mutual written consent of Buyer and Seller;

(b)      by the written notice of Seller to Buyer if the Closing shall not have
occurred on or before December 26, 2005 (the “Outside Date”); provided, however,
that the right to terminate this Agreement under this Section 6.1(b) shall not
be available to Seller if the failure of Seller to fulfill any obligation under
this Agreement shall have been the cause of, or shall have resulted in, the
failure of the Closing to occur on or prior to such date; or

(c)      by the written notice of Buyer to Seller if the Closing shall not have
occurred on or before the Outside Date; provided, however, that the right to
terminate this Agreement under this Section 6.1(c) shall not be available to
Buyer if the failure of Buyer to fulfill any obligation under this Agreement
shall have been the cause of, or shall have resulted in, the failure of the
Closing to occur on or prior to such date.

Section 6.2 Effect of Termination. In the event of termination of this Agreement
by a party hereto pursuant to Section 6.1 hereof, written notice thereof shall
forthwith be given by the terminating party to the other parties hereto, and
this Agreement shall thereupon terminate and become void and have no effect, and
the transactions contemplated hereby shall be abandoned without further action
by the parties hereto, except that the provisions of Section 4.4 and
Article VIII (other than Section 8.4) and shall survive the termination of this
Agreement; provided, however, that such termination shall not relieve any party
hereto of any liability for any breach of this Agreement (other than non-willful
breaches of representations, warranties and covenants, as to which no party
shall be liable hereunder).

68



--------------------------------------------------------------------------------



 



ARTICLE VII
INDEMNIFICATION

Section 7.1 Obligations of Seller.

(a)      If the Closing occurs, subject to the terms of this Article VII and
Section 8.14, Seller agrees to indemnify and hold harmless Buyer and its
Affiliates and each of their respective directors and officers the (“Buyer
Indemnified Parties”) from and against actual losses, damages, liabilities,
claims, costs and expenses (including reasonable attorney’s fees, interest,
penalties, judgments, settlements, and Taxes (collectively, “Losses”)) incurred
by any such indemnified party by reason of: (i) any breach or failure to be true
and correct of any of the representations or warranties of Seller in this
Agreement (other than to the extent that any such breach or failure to be true
and correct is subject to indemnification under Section 7.3(m)) without giving
effect to any materiality or Material Adverse Effect qualifications therein;
(ii) any breach in any material respect of any of the covenants or agreements of
Seller in this Agreement (other than Section 4.1(a)(iv); (iii) any Excluded
Litigation Matter; (iv) any Pre-Closing Taxes; (v) each of the four (4) French
Labor Court matters set forth under the heading entitled “French Labor Matters”
in Section 3.1(o) of the Seller Disclosure Schedule; (vi) any Taxes imposed on
the Companies or their Subsidiaries for any period ending on or prior, or that
includes, the Closing Date as a result of being a member of an affiliated,
consolidated, combined or unitary group of which Seller or any of its Affiliates
other than the Companies or their Subsidiaries was a member on or prior to the
Closing Date, including pursuant to Treasury Regulations Section 1.1502-6 or
similar state, local or non-United States Law, (vii) any Liability of the
Companies and their Subsidiaries unrelated to the Business and arising solely
because they are or were Affiliates of Seller and its Affiliates (other than the
Companies and their Subsidiaries); (viii) any Liability resulting from the
Commission Purchase Agreement between Long Term Preferred Care, Inc. and Lion
2004 Receivables Trust dated as of December 30, 2004; (ix) any use by Seller or
any of its Affiliates of the Company Marks; (x) the litigation set forth on
Section 7.1(a)(x) of the Seller Disclosure Schedule; and (xi) the litigation set
forth on Section 7.1(a)(xi) of the Seller Disclosure Schedule (“7.1(a)(xi)
Losses”). Notwithstanding the foregoing, it is understood and agreed that Losses
shall not include any change in marketing practices of the Business or the
consequences thereof.

(b)      The obligation of Seller to indemnify a Buyer Indemnified Party for
Losses is subject to the following limitations: (i) Buyer Indemnified Parties
shall not be entitled to make a claim against Seller for indemnification under
Section 7.1(a)(i) (“Buyer Claim”) unless and until the aggregate amount of
Losses incurred by the Buyer Indemnified Party with respect to an event or
occurrence and all other events or occurrences arising from the same or similar
circumstances or facts exceeds $100,000 (a “Base Claim”); (ii) Seller shall not
be required to provide indemnification to any Buyer Indemnified Party pursuant
to Section 7.1(a)(i) unless the aggregate amount of Losses incurred by all the
Buyer Indemnified Parties in respect of Buyer Claims

69



--------------------------------------------------------------------------------



 



constituting Base Claims exceeds $15,000,000 (the “Basket”), and then the Buyer
Indemnified Parties shall be entitled to indemnification for only the amount in
excess of the Basket; and (iii) in no event shall the aggregate amount of Losses
for which Seller is obligated to indemnify the Buyer Indemnified Parties
pursuant to Section 7.1(a)(i) exceed $275,100,000 (reduced, in the event of a
reduction in the Initial Cash Price pursuant to Section 2.3(d), by an amount
equal to fifteen (15%) percent of the amount of such reduction) (the “Ceiling”);
provided, however, the foregoing monetary limitations in clauses (i) through and
including (iii) above shall not apply to claims in respect of breaches or
inaccuracies in the representations made by Seller in Sections 3.1(a), (b), (c),
(f) and (t) and in the second sentence of Section 3.1(d). With respect to claims
for indemnification pursuant to Section 7.1(a)(x), the aggregate amount of
Losses for which Seller is obligated to indemnify the Buyer Indemnified Parties
shall not exceed 90% of the aggregate amount of all such Losses. With respect to
claims for indemnification pursuant to Section 7.1(a)(xi), the aggregate amount
of Section 7.1(a)(xi) Losses for which Seller is obligated to indemnify the
Buyer Indemnified Parties shall not exceed 80% of the lesser of (A) the
aggregate amount of all such Section 7.1(a)(xi) Losses or (B) the Grid Cap, as
then in effect. Notwithstanding anything to the contrary contained in this
Agreement, Seller shall not be required to indemnify and hold harmless the Buyer
Indemnified Parties from and against any Losses (x) resulting from any breach of
representation or warranty set forth in this Agreement that relates or is
attributable to any of the Companies or their Subsidiaries not having historic
Tax attributes (including basis of assets, net operating loss carryovers and
credit carryovers), (y) resulting from any breach of representation or warranty
(other than the representation set forth in Section 3.1(l)(ix)) set forth in
this Agreement relating or attributable to Taxes or the indemnities set forth in
Sections 7.1(a)(iv) and (vi), other than liabilities for Pre-Closing Taxes and
the Taxes described in Section 7.1(a)(vi), and related out of pocket costs and
expenses, and (z) related or attributable to Taxes imposed on any of the Parent,
Buyer, the Companies and/or their Affiliates as a result of a breach by the
Parent, Buyer or any of their Affiliates (including, after the Closing, the
Companies or their Subsidiaries) of their obligations, covenants and agreements
contained in this Agreement.

Section 7.2 Obligations of Acquirors.

(a)      If the Closing occurs, subject to the terms of this Article VII and
Section 8.14, Acquirors, jointly and severally agree to indemnify and hold
harmless Seller, RCI Europe, their respective Affiliates and each of their
respective directors and officers (collectively, the “Seller Indemnified
Parties”) from and against Losses incurred by any Seller Indemnified Party by
reason of (i) any breach of any of the representations or warranties (in each
case, when made) of any of the Acquirors in this Agreement; (ii) any breach in
any material respect of any of the covenants or agreements of any of the
Acquirors in this Agreement; (iii) any Business Litigation Matter or Business
Contract Matter; (iv) any use by Parent, Buyer or any of its Affiliates of the
Cendant Marks; (v) any Liability of Seller arising solely because it is an
Affiliate of the Companies and their Subsidiaries or any Liability of Seller
arising solely because it was an Affiliate of the Companies and their
Subsidiaries.

70



--------------------------------------------------------------------------------



 



(b)      The obligation of Acquirors to indemnify the Seller Indemnified Parties
for Losses is subject to the following limitations: (i) no Seller Indemnified
Parties shall be entitled to make a claim against Buyer for indemnification
under Section 7.2(a)(i) (“Seller Claim”) unless and until the aggregate amount
of Losses incurred by the Seller Indemnified Parties with respect to an event or
occurrence and all other events or occurrences caused by the same circumstances
constitutes a Base Claim; (ii) Buyer shall not be required to provide
indemnification to any Seller Indemnified Party pursuant to Section 7.2(a)(i)
unless the aggregate amount of Losses incurred by all the Seller Indemnified
Parties in respect of Seller Claims constituting Base Claims exceeds the Basket,
and then the Seller Indemnified Parties shall be entitled to indemnification for
only the amount in excess of the Basket; and (iii) in no event shall the
aggregate amount of Losses for which Buyers are obligated to indemnify the
Seller Indemnified Parties pursuant to Section 7.2(a)(i) of this Agreement
exceed the Ceiling, provided, however, the foregoing monetary limitations in
clauses (i) through and including (iii) above shall not apply to claims in
respect of breaches or inaccuracies in the representation and warranties made by
Buyer in Section 3.2(b).

Section 7.3 Indemnification Procedures.

(a)      In the event that any Action is commenced by a third party involving a
claim for which a party required to provide indemnity hereunder (an
“Indemnifying Party”) may be liable to a party entitled to indemnification (an
“Indemnified Party”) hereunder (an “Asserted Liability”), the Indemnified Party
shall promptly notify the Indemnifying Party in writing of such Asserted
Liability (the “Claim Notice”); provided that no delay on the part of the
Indemnified Party in giving any such Claim Notice shall relieve the Indemnifying
Party of any indemnification obligation hereunder except to the extent that the
Indemnifying Party is prejudiced by such delay. The Indemnifying Party shall
have sixty days from its receipt of the Claim Notice (the “Notice Period”) to
notify the Indemnified Party whether or not the Indemnifying Party desires, at
the Indemnifying Party’s sole cost and expense and by counsel of its own
choosing, to defend against such Asserted Liability. If the Indemnifying Party
undertakes to defend against such Asserted Liability, (i) the Indemnifying Party
shall use its reasonable best efforts to defend and protect the interests of the
Indemnified Party with respect to such Asserted Liability, (ii) the Indemnifying
Party shall consult with the Indemnified Party prior to any significant
decision, strategy or action in relation thereto, to the extent affecting
non-monetary interests of the Indemnified Party and (iii) the Indemnifying Party
shall not, without the prior written consent of the Indemnified Party, consent
to any settlement unless such settlement (x) requires only the payment of money
and (y) provides for a full and unconditional release of the Indemnified Party.
Notwithstanding the foregoing, in any event, the Indemnified Party shall have
the right to control, pay or settle any Asserted Liability which the
Indemnifying Party shall have undertaken to defend so long as the Indemnified
Party shall also waive any right to indemnification therefor by the Indemnifying
Party. If the Indemnifying Party undertakes to defend against such Asserted
Liability, the Indemnified Party shall fully cooperate with the Indemnifying
Party and its counsel in the investigation, defense and

71



--------------------------------------------------------------------------------



 



settlement thereof. This Section 7.3(a) does not apply to any matter referred to
in Section 7.3(b), (c), (d), (e), or (m).

(b)      With respect to the litigation set forth on Section 7.1(a)(x) of the
Seller Disclosure Schedule, from the date hereof until September 30, 2006,
Seller shall have the exclusive right to control such litigation (it being
understood that (i) Seller shall undertake to defend such litigation and shall
use its reasonable best efforts to defend and protect the interests of Buyer
with respect to such litigation, (ii) during the time set forth in this
Section 7.3(b), Seller shall consult with Buyer prior to any significant
decision, strategy or action in relation to such litigation; and (iii) Seller
shall not, without the prior written consent of Buyer, consent to any settlement
of such litigation). Buyer shall cooperate fully with Seller and its counsel in
the investigation, defense and settlement of such litigation.

(c)      With respect to the litigation set forth on Section 7.1(a)(x) of the
Seller Disclosure Schedule, following the expiration of the date in
Section 7.3(b), Buyer shall have the exclusive right to control such litigation
(it being understood that (i) Buyer shall undertake to defend such litigation
and shall use its reasonable best efforts to defend and protect the interests of
Seller with respect to such litigation, (ii) during the time set forth in this
Section 7.3(c), Buyer shall consult with Seller prior to any significant
decision, strategy or action in relation to such litigation, to the extent
affecting monetary interests of Seller; and (iii) Buyer shall not, without the
prior written consent of Seller, consent to any settlement of such litigation).
Seller shall cooperate fully with Buyer and its counsel in the investigation,
defense and settlement of such litigation.

(d)      With respect to the litigation set forth on Sections 7.1(a)(xi) of the
Seller Disclosure Schedule, at all times, Buyer shall have the exclusive right
to control such litigation (it being understood that (i) Buyer shall consult
with Seller prior to any significant decision, strategy or action in relation to
such litigation, to the extent affecting monetary interests of Seller; and
(ii) Buyer shall not, without the prior written consent of Seller, consent to
any monetary settlement of such litigation). Seller shall cooperate fully with
Buyer and its counsel in the investigation, defense and settlement of such
litigation.

(e)      With respect to the Shared Litigation, at all times, Buyer shall have
the exclusive right to control such litigation.

(f)      If the Indemnifying Party does not undertake within the Notice Period
to defend against such Asserted Liability, then the Indemnified Party shall have
the right to control the investigation and defense and may settle or take any
other actions the Indemnified Party deems reasonably advisable without in any
way waiving or otherwise affecting the Indemnified Party’s rights to
indemnification pursuant to this Agreement. The Indemnified Party and the

72



--------------------------------------------------------------------------------



 



Indemnifying Party agree to make available to each other, their counsel and
other representatives, all information and documents available to them which
relate to such claim or demand. The Indemnified Party and the Indemnifying Party
and the Companies and their respective employees also agree to render to each
other such assistance and cooperation as may reasonably be required to ensure
the proper and adequate defense of such claim or demand.

(g)      In calculating amounts payable to an Indemnified Party, the amount of
any indemnified Losses shall be determined without duplication of any other Loss
for which an indemnification claim has been made under any other representation,
warranty, covenant, or agreement and shall be computed net of (i) payments
recoverable by the Indemnified Party under any insurance policy with respect to
such Losses, (ii) any prior or subsequent recovery by the Indemnified Party from
any Person with respect to such Losses and (iii) any Tax benefit actually
realized by the Indemnified Party with respect to such Losses. To the extent
that a Tax benefit is actually realized within three years following the Due
Date of the applicable Tax Return that first takes into account the deduction,
loss or other Tax attribute generated as a result of the Loss(es) than gave rise
to the indemnity payment, then no later than 30 days after the applicable Tax
Return has been filed for the applicable period, the indemnified party shall pay
to the indemnifying party in immediately available funds the amount of the Tax
benefit that is actually realized as a result of the Losses that gave rise to
the indemnification (i.e., the reduction in Taxes that would have been otherwise
due and payable but for the incurrence of the Losses that gave rise to the
indemnification).

(h)      Claims for indemnification pursuant to Section 7.1(a)(i), and
Section 7.2(a)(i) shall not be made after the Survival Expiration Date. Claims
for indemnity pursuant to Section 7.1(a)(ii) and Section 7.2(a)(ii) shall not be
made after the expiration of the applicable covenant as determined in accordance
with Section 8.4(b). Claims for indemnification under the other sub-sections of
Sections 7.1 and 7.2 shall not be made after the thirtieth day following the
expiration of the applicable statute of limitations (taking into account valid
extensions) of the subject matter of the claim that gave rise to the Losses.
Notwithstanding anything to the contrary contained in this Agreement, any timely
filed claim for indemnity for which notice has been given prior to the end of
the applicable survival period shall survive until the claim has been finally
resolved.

(i)      To the extent that Seller makes any payment pursuant to this
Article VII in respect of Losses for which Buyer or any of its Affiliates have a
right to recover against a third party (including, without limitation, an
insurance company), Seller shall be subrogated to the right of Buyer or any of
its Affiliates to seek and obtain recovery from such third party; provided,
however, that if Seller shall be prohibited from such subrogation, Buyer or its
Affiliates, as applicable, shall seek recovery from such third party on Seller’s
behalf and pay any such recovery to Seller.

(j)      Subject to Section 8.12, the remedies provided in this Article VII
shall be deemed the sole and exclusive remedies of the parties, from and after
the Closing Date, with respect to this Agreement.

73



--------------------------------------------------------------------------------



 



(k)      For all Tax purposes, the parties agree to treat indemnity payments
made pursuant to this Agreement and other payments made between the Buyer and
the Seller pursuant to the terms of this Agreement as an adjustment to the
Closing Consideration to the extent permitted by applicable Law and to use their
reasonable best efforts to ensure that, to the extent necessary in order to
secure such treatment under applicable Law, all such payments are made from the
actual selling entity to the actual purchasing entity of the Shares or Equity
Interests to which the indemnity payment relates; provided, however, that if the
Internal Revenue Service or any other Tax authority challenges the treatment of
the receipt of any indemnity or other payment made hereunder as an adjustment to
the Closing Consideration, the indemnified party shall use its reasonable best
efforts to uphold the characterization of any such indemnity payment as an
adjustment to the Closing Consideration, and shall keep the other party
reasonably informed of all developments. To the extent that the treatment of the
indemnification payment as an adjustment to the Closing Consideration is finally
determined to be erroneous, any indemnity payment hereunder shall, subject to
Section 7.3(g) and to the final sentence of this Section 7.3(k), be increased to
take into account the amount of Taxes resulting from the receipt of such
indemnification payment. If a party to this Agreement assigns the benefit of
this Agreement, the other relevant parties shall only be liable to take into
account Taxes resulting from the receipt of an indemnification payment to the
extent that those other parties would have been liable to take into account
Taxes of an equivalent amount if no such assignment had occurred.

(l)      Notwithstanding anything to the contrary contained in this Agreement,
Sections 7.3 (a) and (b) shall not apply to any Tax Claim (as defined herein).

(m)      Notwithstanding anything to the contrary contained herein, subject to
the terms of this paragraph (m) and the Grid, Seller agrees to indemnify any
Buyer Indemnified Party from and against any Losses incurred by reason of the
following (the “Shared Losses”): (A) any breach or failure to be true and
correct of the representations and warranties set forth in Section 3.1(i),
without giving effect to any materiality or Material Adverse Effect
qualifications therein, which occurs after the date of this Agreement if the
facts and circumstances giving rise to such breach or failure to be true and
correct relate to the Business and constitute a breach or violation of
Section 3.1(p); (B) any breach or failure to be true and correct of the
representations and warranties set forth in Section 3.1(p), without giving
effect to any materiality or Material Adverse Effect qualifications therein, to
the extent relating to the Business and (C) the litigation set forth in
Section 7.3(m) of the Seller Disclosure Schedule. Such indemnification
obligations shall be subject to the following:

(i) Seller and Buyer shall be liable for, and shall indemnify the other to the
extent necessary to give effect to, the allocations reflected in the grid set
forth on Section 7.3(m)(i) of the Seller Disclosure Schedule (the “Grid”). The
amount set forth in Bracket F of the Grid represents the maximum amount to which
allocations of liability between Seller and Buyer shall apply and above which
Buyer shall have one hundred percent (100%) of the

74



--------------------------------------------------------------------------------



 



liability for Shared Losses (as adjusted pursuant to the following sentence, the
“Grid Cap”). The Grid Cap shall be reduced on a dollar-for-dollar basis by the
aggregate amount paid or payable by both Buyer and Seller in respect of
Section 7.1(a)(xi) Losses, whether paid prior to or after the Closing Date. An
example of such reduction is set forth in Section 7.3(m)(i) of the Seller
Disclosure Schedule.

(ii) The amounts set forth on the Grid shall be separate from and shall not be
affected by any amounts that may be applied against the Basket or the Ceiling
pursuant to this Article VII.

(iii) Counsel of record to the Companies and their Subsidiaries (“Counsel of
Record”) in any lawsuit that could lead to Shared Losses and for which indemnity
is available hereunder (any such lawsuits, together with any lawsuit arising
from such lawsuits, the “Shared Litigation”) shall communicate and consult with
all parties in connection with the defense of such lawsuit.

(iv) Seller shall be free to retain at its own expense counsel to monitor the
lawsuit (“Seller Counsel”). Counsel of Record shall communicate and consult with
any Seller Counsel.

(v) Counsel of Record and Seller Counsel shall make available to each other and
other such counsel and any party confidential oral information and memoranda or
other documents related to the defense of the Shared Litigation (“Defense
Materials”) to the extent that they deem it prudent and consistent with the
objectives of the joint defense provided for herein.

(vi) The Defense Materials obtained by counsel for any party shall remain
confidential and shall be protected from disclosure to any third party except as
provided herein.

(n)      Claims for indemnification pursuant to Section 7.3(m) shall not be made
after April 15, 2007. Notwithstanding anything to the contrary contained in this
Agreement, any timely filed claim for indemnity pursuant to Section 7.3(m) for
which notice has been given prior to April 15, 2007 shall survive until the
claim has been finally resolved.

Section 7.4 Tax Indemnification Procedures.

(a)      If a notice of deficiency, proposed adjustment, adjustment, assessment,
audit, examination or other administrative or court proceeding, suit, dispute or
other claim of any of the Companies or their subsidiaries (a “Tax Claim”) shall
be delivered or sent to or commenced or initiated against any of the Companies
or their Subsidiaries by any Tax authority with respect to Taxes or Tax Returns
of the Companies or their Subsidiaries for which Buyer may reasonably be
entitled to indemnification from Seller pursuant to Section 7.1 of this
Agreement, Buyer shall promptly notify Seller in

75



--------------------------------------------------------------------------------



 



writing of the Tax Claim, and shall include a copy of the relevant Tax Claim
notice and other related information; provided, that the failure to so notify
Seller shall only reduce its indemnity obligations hereunder to the extent it is
actually prejudiced thereby.

(b)      Tax Claims relating to Pre-Closing Tax Periods. With respect to Tax
Claims of or relating to Taxes of any of the Companies or their Subsidiaries for
any Pre-Closing Tax Period, Seller may, upon written notice to Buyer, assume and
control the defense of such Tax Claim at its own cost and expense and with its
own counsel and may (i) pursue or forego any and all administrative appeals,
proceedings, hearings and conferences with any Tax authority, or (ii) either pay
(A) the Tax claimed and sue for a refund where applicable Law permits such
refund suits or (B) contest, settle or compromise the Tax Claim in any
permissible manner, and Buyer shall, and shall cause its Affiliates (including
the Companies and their Subsidiaries) to, cooperate with Seller in pursuing such
Tax Claim and shall provide to Seller (and its employees and other agents)
applicable powers of attorney. If Seller elects to assume the defense of any
such Tax Claim, notwithstanding anything to the contrary contained in this
Section 7.4, (i) Seller shall not enter into any settlement with respect to any
such Tax Claim without Buyer’s prior written consent (which consent shall not be
unreasonably withheld or delayed) if such settlement could reasonably be
expected to increase the Tax liability of Buyer (or any of its Affiliates
including the Companies or their Subsidiaries) for any Tax period beginning on
or after the Closing date (for this purpose, any reduction of Tax attributes
relating to any Pre-Closing Tax Period or Interim Period shall be ignored),
(ii) Seller shall keep Buyer reasonably informed of all material developments
and events relating to such Tax Claim (including promptly forwarding copies to
Buyer of any related correspondence and shall use reasonable efforts to provide
Buyer with any opportunity to review and comment on any material correspondence
before Seller sends such correspondence to any Tax authority), and (iii) Buyer
may at its own cost and expense and with its own counsel, participate (including
participation in any relevant meetings and conference calls) in (but not to
control) the defense of such Tax Claim. In connection with any Tax Claim of or
relating to any of the Companies or their Subsidiaries for any Pre-Closing Tax
Period that Seller has not elected to control pursuant to this Section 7.4, such
contest shall be controlled by Buyer and Seller agrees to cooperate with Buyer
and its Affiliates in pursuing such contest, provided, however, that none of
Buyer or any of its Affiliates (including the Companies or their Subsidiaries)
shall enter into any settlement with respect to any Tax Claim relating to a
Pre-Closing Tax Period without the prior written consent of Seller, which
consent shall not be unreasonably withheld or delayed, and provided, further,
that Buyer and its Affiliates (including the Companies and their Subsidiaries)
shall keep Seller informed of all material developments and events relating to
such Tax Claim (including promptly forwarding copies to Seller of any related
correspondence and shall use reasonable efforts to provide Seller with an
opportunity to review and comment on any material correspondence before Buyer
sends such correspondence to any Tax authority) and Seller, at its own cost and
expense and with its own counsel, shall have the right to participate in
(including in any relevant meetings and conference calls) but not control the
defense of such Tax Claims.

76



--------------------------------------------------------------------------------



 



(c)      Tax Claims relating to Straddle Periods. Buyer and Seller shall jointly
control (at each party’s own cost and expense) all proceedings in connection
with any Tax Claim relating to a Straddle Period. The parties agree to cooperate
fully with each other in pursuing any such Tax Claim and neither Buyer nor
Seller shall (or shall permit any of their Affiliates to) settle a Tax Claim
relating to a Straddle Period without the other party’s prior written consent,
which consent shall not be unreasonably withheld or delayed.

ARTICLE VIII
MISCELLANEOUS

Section 8.1 Assignment; Binding Effect. This Agreement and the rights hereunder
are not assignable unless such assignment is consented to in writing by both
Buyer and Seller and, subject to the preceding clause, this Agreement and all
the provisions hereof shall be binding upon and shall inure to the benefit of
the parties hereto and their respective successors or permitted assigns.
Notwithstanding the forgoing, Buyer shall be permitted, without the consent of
Seller, to make an assignment to (i) an Affiliate or (ii) a lender (or agent
thereof), for security purposes, provided that, notwithstanding any such
assignment, Buyer shall remain responsible for all of its obligations pursuant
to this Agreement.

Section 8.2 Choice of Law. This Agreement shall be governed by an interpreted
and enforced in accordance with the Laws of the State of New York (other than
the words “full title guarantee” in Section 2.1(a) which shall be interpreted in
accordance with the Laws of England) without regard to the conflicts of laws
rules thereof.

Section 8.3 Consent to Jurisdiction and Service of Process. ALL JUDICIAL
PROCEEDINGS BROUGHT AGAINST THE PARTIES ARISING OUT OF OR RELATING TO THIS
AGREEMENT, OR ANY OBLIGATIONS HEREUNDER, SHALL BE BROUGHT IN ANY STATE OR
FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE OF NEW YORK, COUNTY OF NEW
YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT, THE PARTIES, IRREVOCABLY
(I) ACCEPT GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF
THESE COURTS; (II) WAIVE ANY OBJECTIONS WHICH SUCH PARTY MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR PROCEEDINGS
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT BROUGHT IN THE COURTS
REFERRED TO IN CLAUSE (I) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVE AND AGREE
NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT SUCH ACTION OR PROCEEDING BROUGHT
IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM; (III) AGREE THAT
SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL, RETURN

77



--------------------------------------------------------------------------------



 



RECEIPT REQUESTED, TO SUCH PARTY AT THEIR RESPECTIVE ADDRESSES PROVIDED IN
ACCORDANCE WITH SECTION 8.5; AND (IV) AGREE THAT SERVICE AS PROVIDED IN CLAUSE
(III) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER SUCH PARTY IN ANY
SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND
BINDING SERVICE IN EVERY RESPECT.

Section 8.4 Survival.

(a)      The representations and warranties contained herein shall survive the
Closing and terminate on April 15, 2007; provided, however, that the
representations and warranties made by (i) Seller in Sections 3.1(a), (b), (c),
(f) and (t) and the second sentence of Section 3.1(d) and by Buyer in
Sections 3.2(a), (b) and (i) shall survive the Closing without any time limit;
and (ii) Seller in Section 3.1(l) shall survive the Closing until 90th day after
the expiration of the applicable statute of limitations (as applicable in each
case, the “Survival Expiration Date”).

(b)      All covenants and agreements contained herein which by their terms are
to be performed in whole or in part, or which prohibit actions, subsequent to
the Closing Date, shall survive the Closing in accordance with their terms. All
other covenants and agreements contained herein shall not survive the Closing
and shall thereupon terminate, except that claims for indemnification in respect
of any breach thereof may be made at any time prior to the Survival Expiration
Date. Notwithstanding the foregoing, if a notice of breach is delivered prior to
the end of the applicable survival period, the claim shall survive until the
claim has been finally resolved.

Section 8.5 Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given when delivered personally, when sent by confirmed cable, telecopy,
telegram or facsimile, when sent by overnight courier service or when mailed by
certified or registered mail, return receipt requested, with postage prepaid to
the parties at the following addresses (or at such other address for a party as
shall be specified by like notice):

If to Buyer, to:

Affinity Acquisition, Inc.
c/o Apollo Management, L.P.
9 West 57th Street — 43rd Floor
New York, NY 10019
Telephone: 212-515-3202
Telecopy: 212-515-3263
Attn: Marc Becker

78



--------------------------------------------------------------------------------



 



with copies, in the case of notice to Buyer, to:

O’Melveny & Myers LLP
7 Times Square
New York, NY 10036
Telephone: 212-408-2491
Telecopy: 212-326-2061
Email: aweinstein@omm.com
Attn: Adam Weinstein, Esq.

If to Parent, to:

Affinity Acquisition Holdings, Inc.
c/o Apollo Management, L.P.
9 West 57th Street — 43rd Floor
New York, NY 10019
Telephone: 212-515-3202
Telecopy: 212-515-3263
Attn: Marc Becker

with copies, in the case of notice to Buyer, to:

O’Melveny & Myers LLP
7 Times Square
New York, NY 10036
Telephone: 212-408-2491
Telecopy: 212-326-2061
Email: aweinstein@omm.com
Attn: Adam Weinstein, Esq.

If to Seller, to:

Cendant Corporation
9 West 57th Street
New York, New York 10019
Attn: Eric J. Bock, Esq.
Fax: (212) 413-1922

with copies, in the case of notice to Seller, to:

Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, New York 10036
Attn:  David Fox, Esq.
           Patricia Moran, Esq.
Fax: (212) 735-2000

79



--------------------------------------------------------------------------------



 



Section 8.6 Headings. The headings contained in this Agreement are inserted for
convenience only and shall not be considered in interpreting or construing any
of the provisions contained in this Agreement.

Section 8.7 Fees and Expenses. Except as otherwise specified in this Agreement,
each party hereto shall bear its own costs and expenses (including investment
advisory and legal fees and expenses) incurred in connection with this Agreement
and the transactions contemplated hereby; provided that Seller shall be
responsible for all Transfer Taxes (as well as the filing of all Tax Returns
with respect thereto) and all costs and expenses of the Companies and their
Subsidiaries (other than pursuant to Section 4.26) to the extent incurred in
connection with the transactions contemplated by this Agreement.

Section 8.8 Entire Agreement. This Agreement (including the Exhibits and
Schedules hereto), and the Ancillary Agreements constitute the entire agreement
between the parties hereto with respect to the subject matter hereof and
supersedes all prior agreements and understandings between the parties with
respect to such subject matter; provided, however, this Agreement shall not
supersede the terms and provisions of the Confidentiality Agreement, which shall
survive and remain in effect until expiration or termination thereof in
accordance with its terms and this Agreement.

Section 8.9 Interpretation.

(a)      When a reference is made to an Article, Section or Schedule, such
reference shall be to an Article, Section or Schedule of or to this Agreement
unless otherwise indicated.

(b)      Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.”

(c)      Unless the context requires otherwise, words using the singular or
plural number also include the plural or singular number, respectively, and the
use of any gender herein shall be deemed to include the other genders.

(d) References to “dollars” or “$” are to U.S. dollars.

(e)      The terms “hereof,” “herein,” “hereby,” “hereto” and derivative or
similar words refer to this entire Agreement.

(f)      This Agreement was prepared jointly by the parties hereto and no rule
that it be construed against the drafter will have any application in its
construction or interpretation.

Section 8.10 Waiver and Amendment. This Agreement may be amended, modified or
supplemented only by a written mutual agreement executed and

80



--------------------------------------------------------------------------------



 



delivered by Seller and Buyer. Except as otherwise provided in this Agreement,
any failure of any party to comply with any obligation, covenant, agreement or
condition herein may be waived by the party entitled to the benefits thereof
only by a written instrument signed by the party granting such waiver, but such
waiver or failure to insist upon strict compliance with such obligations,
covenant, agreement or condition shall not operate as a waiver of, or estoppel
with respect to, any subsequent or other failure.

Section 8.11 Third-party Beneficiaries. This Agreement is for the sole benefit
of the parties hereto and their permitted assigns and nothing herein express or
implied shall give or be construed to give to any Person, other than the parties
hereto and such permitted assigns, any legal or equitable rights hereunder.

Section 8.12 Specific Performance. The parties hereto agree that if any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached, irreparable damage would occur, no
adequate remedy at law would exist and damages would be difficult to determine,
and that the parties shall be entitled to specific performance of the terms
hereof, in addition to any other remedy at law or equity.

Section 8.13 Severability. If any provision of this Agreement or the application
of any such provision to any person or circumstance shall be held invalid,
illegal or unenforceable in any respect by a court of competent jurisdiction,
such invalidity, illegality or unenforceability shall not affect any other
provision hereof.

Section 8.14 No Consequential Damages. NOTWITHSTANDING ANY OTHER PROVISION OF
THIS AGREEMENT, IN NO EVENT SHALL SELLER OR BUYER BE LIABLE UNDER THIS AGREEMENT
FOR PUNITIVE DAMAGES OR ANY SPECIAL, INCIDENTAL, INDIRECT OR CONSEQUENTIAL
DAMAGES OF ANY KIND OR NATURE, INCLUDING WITH RESPECT TO MARKETING PRACTICES,
REGARDLESS OF THE FORM OF ACTION THROUGH WHICH SUCH DAMAGES ARE SOUGHT (IT BEING
UNDERSTOOD THAT TO THE EXTENT BUYER OR SELLER IS ACTUALLY LIABLE TO ANY THIRD
PARTY FOR ANY DAMAGES, SUCH LIABILITY SHALL INCLUDE LIABILITY FOR PUNITIVE,
SPECIAL, INCIDENTAL, INDIRECT OR CONSEQUENTIAL DAMAGES THAT CONSTITUTE LOSSES
UNDER ARTICLE VIII).

Section 8.15 Reliance. Each party hereto shall be entitled to rely upon, and
shall be deemed to have relied upon, all representations, warranties and
covenants of each other party set forth in this Agreement that have been or are
made in favor of such party, notwithstanding any investigation or examination
conducted with respect to, or any knowledge acquired (or capable of being
acquired) about the accuracy or inaccuracy of or compliance with, any
representation, warranty, covenant, agreement, undertaking or obligation made by
or on behalf of the parties hereto.

Section 8.16 Counterparts; Facsimile Signatures. This Agreement may be executed
in any number of counterparts, each of which when executed, shall be

81



--------------------------------------------------------------------------------



 



deemed to be an original and all of which together shall be deemed to be one and
the same instrument binding upon all of the parties hereto notwithstanding the
fact that all parties are not signatory to the original or the same counterpart.
For purposes of this Agreement, facsimile signatures shall be deemed originals.

82



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
the day and year first above written.

            CENDANT CORPORATION
      By:   /s/ Eric J. Bock         Name:   Eric J. Bock        Title:  
Executive Vice President - Law and Corporate Secretary     

            AFFINITY ACQUISITION, INC.
      By:   /s/ Marc Becker         Name:   Marc Becker        Title:  
President     

            AFFINITY ACQUISITION HOLDINGS, INC.
      By:   /s/ Marc Becker         Name:   Marc Becker        Title:  
President     

 